Exhibit 10.1
Dated 21 May 2008
 

(1)   BELL MICROPRODUCTS LIMITED and BELL MICROPRODUCTS EUROPE EXPORT LIMITED as
Borrowers   (2)   BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V.   (3)   BM EUROPE
PARTNERS C.V.   (4)   BELL MICROPRODUCTS EUROPE B.V.   (5)   BANK OF AMERICA,
NATIONAL ASSOCIATION as Arranger, Issuer, Swingline Lender, Agent and Security
Trustee   (6)   THE COMPANIES NAMED HEREIN as Guarantors   (7)   CERTAIN BANKS
AND FINANCIAL INSTITUTIONS as Lenders

 
NINTH SUPPLEMENTAL AGREEMENT
in relation to a syndicated credit agreement dated
2 December 2002 (as amended and/or restated from
time to time)
 
CMS Cameron McKenna LLP
Mitre House
160 Aldersgate Street
London EC1A 4DD
T +44(0)20 7367 3000
F +44(0)20 7367 2000
Ref: DOCL/0Z2950.01541

 



--------------------------------------------------------------------------------



 



Table of Contents

             
1.
  Definitions and interpretation     2  
 
  Definitions     2  
 
  Incorporation of defined terms     2  
 
  Certain references     2  
 
  Headings     2  
2.
  Amendment and restatement of the Credit Agreement     2  
3.
  Effective Date and Longstop Date     3  
 
  Effective Date     3  
 
  Long Stop Date     3  
 
  Completion Conditions     3  
4.
  Representations and warranties     3  
 
  Representations and warranties of the Obligors     3  
 
  Representations and warranties in Credit Agreement     3  
 
  Corporate power     3  
 
  No conflict with other obligations     4  
 
  Consents obtained     4  
 
  Constitutional Documents     4  
 
  No filings required     4  
 
  Repetition     4  
5.
  Further assurance and construction     5  
 
  Further assurance     5  
 
  Construction     5  
6.
  Affirmation and confirmation     5  
 
  Affirmation     5  
 
  Confirmation by Guarantors     5  
 
  Confirmation by BMEH     5  
7.
  Fees, costs and expenses     5  
 
  Renewal Fee     5  
 
  Transaction Expenses     5  
 
  Preservation and enforcement of rights     6  
 
  Stamp duties etc.     6  
8.
  Miscellaneous     6  
 
  Counterparts     6  
 
  Designation     6  
 
  Incorporation of terms     6  
 
            Schedule 1     7      
 
  The Guarantors     7  
 
            Schedule 2     8      
 
  The Lenders     8  
 
            Schedule 3     9  
 
           
 
  Conditions Precedent     9  

 



--------------------------------------------------------------------------------



 



THIS SUPPLEMENTAL AGREEMENT is dated 21 May 2008 and made BETWEEN:

(1)   BELL MICROPRODUCTS LIMITED (previously named IDEAL HARDWARE LIMITED)
(Company Number: 03969946) whose registered office is at Cox Lane, Chessington,
Surrey, KT9 1SJ (“BMUK”) and BELL MICROPRODUCTS EUROPE EXPORT LIMITED (Company
Number: 03711148) whose registered office is at Cox Lane, Chessington, Surrey,
KT9 1SJ (“BMEE”) (each a “Borrower” and together the “Borrowers”);   (2)   BELL
MICROPRODUCTS EUROPE (HOLDINGS) B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its official seat in Almere, the Netherlands and
its registered office at Veluwezoom 42-50, 1327 AH Almere, the Netherlands and
registered in the Commercial Register under number 39087200 (“BMEH”);   (3)   BM
EUROPE PARTNERS C.V. a limited partnership (commanditaire vennootschap)
established under the laws of the Netherlands, having its official seat in
Almere, the Netherlands and its registered office at Veluwezoom 42-50, 1327 AH
Almere, the Netherlands and registered in the Commercial Register under number
04065637 (“BMEP”);   (4)   BELL MICROPRODUCTS EUROPE B.V. a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat in
Emmen, the Netherlands and its registered office at Veluwezoom 42-50, 1327 AH
Almere, the Netherlands and registered in the Commercial Register under number
04064633 (“BMEBV”);   (5)   BANK OF AMERICA, NATIONAL ASSOCIATION acting through
its London branch at 5 Canada Square, London, E14 5AQ in its capacity as
arranger (the “Arranger”), in its capacity as agent for the Lenders (the
“Agent”), in its capacity as the Lender making Swingline Loans (the “Swingline
Lender”), in its capacity as the Lender issuing any Letter of Credit or
Guarantee (the “Issuer”), in its capacity as security trustee under the Security
Documents (the “Security Trustee”);   (6)   THE COMPANIES named in Schedule 1
(The Guarantors) (the “Guarantors”); and   (7)   THE BANKS AND FINANCIAL
INSTITUTIONS named in Schedule 2 (The Lenders) (the “Lenders”).

WHEREAS:

(A)   By a syndicated credit agreement (as amended and restated, the “Credit
Agreement”) dated 2 December 2002 between (1) BMUK (then called “Ideal Hardware
Limited”) and Bell Microproducts Europe Export Limited (as Original Borrowers),
(2) BM Europe Partners C.V., (3) Bell Microproducts Europe B.V., (4) Bank of
America, National Association (as Arranger, Issuer, Swingline Lender, Agent and
Security Trustee) and (5) certain banks and financial institutions (as Lenders),
the Lenders agreed to make available to the Original Borrowers a revolving
credit facility of up to £75,000,000.

(B)   By supplemental agreements (together, the “Supplemental Agreements”) dated
3 December 2003, 22 September 2004, 15 December 2004, 17 March 2005, 16
August 2005, 20 October 2005, 31 January 2006 and 2 January 2007 between, among
others, the parties to the Credit Agreement, the parties to the Credit Agreement
agreed to amend and/or restate the Credit Agreement on the terms respectively
set out therein including an increase in the facility to up to £80,000,000.

 



--------------------------------------------------------------------------------



 



(C)   This Supplemental Agreement is entered into in order to reflect the terms
and conditions on and subject to which the Revolving Facility is to be extended
and the decrease of the facility to up to £76,000,000.

IT IS AGREED THAT:

1.   Definitions and interpretation       Definitions   1.1   In this
Supplemental Agreement, unless the context otherwise requires:       “Fee
letter” means any letter or letters dated on or about the date of this
Supplemental Agreement between the Arranger and BMUK setting out any of the fees
referred to in Clause 7 (Fees, costs and expenses); and       “Restated
Agreement” means the Credit Agreement, as amended and restated by this Deed, the
terms of which are set out in Exhibit “A” (Form of Restated Agreement);      
“Supplemental Agreement”: this ninth supplemental agreement.       Incorporation
of defined terms   1.2   Terms defined in the Credit Agreement shall, unless
otherwise defined in this Supplemental Agreement, have the same meaning when
used in this Supplemental Agreement and the principles of construction set out
in Clauses 1.2 to 1.13 (inclusive) of the Credit Agreement shall have effect,
mutatis mutandis, as if set out in this Supplemental Agreement in full.      
Certain references   1.3   In this Supplemental Agreement references to Clauses,
Schedules and the Exhibit are, unless the context otherwise requires, to be
construed as references to the clauses of, and schedules and the exhibit to,
this Supplemental Agreement and references to this Supplemental Agreement
include its schedules and the exhibit.       Headings   1.4   Clause headings
and the table of contents are inserted for convenience of reference only and
shall be ignored in the interpretation of this Supplemental Agreement.   2.  
Amendment and restatement of the Credit Agreement   2.1   With effect from the
Effective Date, the Credit Agreement shall be amended and restated so that it
shall be read and construed for all purposes as set out in Exhibit “A” (Form of
Restated Agreement).   2.2   Each Lender acknowledges and agrees that, on and
with effect from the Effective Date, its Commitment is as stated in Schedule 2
(The Lenders).

2



--------------------------------------------------------------------------------



 



3.   Effective Date and Longstop Date       Effective Date

3.1   This Deed shall take effect on and with effect from the date (the
“Effective Date”) on which the Agent notifies the Borrower that all of the
following conditions shall have been satisfied:

  3.1.1   the Agent has received each of the documents listed in Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Agent;    
3.1.2   the Agent is satisfied that no Default has occurred and is continuing or
would occur by reason of the Effective Date occurring;     3.1.3   the Agent is
satisfied that none of the representations and warranties in Clause 7
(Representations and Warranties) are untrue or incorrect as at such date as if
made on such date with respect to the facts and circumstances existing at such
date; and     3.1.4   the Agent has received payment of the fees and expenses
referred to in Clause 7 (Fees, costs and expenses) to the extent that invoices
in respect of the same shall have been rendered at that date.

    Long Stop Date   3.2   If the Effective Date has not occurred on or before
30 June 2008, then the provisions of this Deed (other than Clause 7 (Fees, Costs
and Expenses) and Clause 11 (Miscellaneous)) shall thereupon cease to have
effect.       Completion Conditions   3.3   The Agent shall not give notice of
the occurrence of the Effective Date under Clause 4.1 (Effective Date) (unless
expressly instructed in writing by the Majority Lenders to do so) if, on the
Effective Date, the Agent has received actual knowledge that an Event of Default
has occurred and is continuing or that any of the representations and warranties
in Clause 5 (Representations and Warranties) are untrue or incorrect in any
material respect as at such date as if made on such date with respect to the
facts and circumstances existing at such date.   4.   Representations and
warranties       Representations and warranties of the Obligors   4.1   Each
Obligor represents and warrants (in respect of itself and each other Obligor) to
and for the benefit of each other party to this Supplemental Agreement that:    
  Representations and warranties in Credit Agreement

  4.1.1   the representations and warranties set out in Clauses 14.1 (General
Representations and Warranties) and 14.2 (Accounts) of the Credit Agreement are
true and correct as if made at the date of this Supplemental Agreement and on
the Effective Date with reference to the facts and circumstances existing at
each such date;

    Corporate power

  4.1.2   it has power to execute, deliver and perform its obligations under
this Supplemental Agreement; all necessary corporate, shareholder and other
action has been taken to

3



--------------------------------------------------------------------------------



 



      authorise the execution, delivery and performance of the same and this
Supplemental Agreement constitutes valid and legally binding obligations of such
Obligor enforceable in accordance with their respective terms;

    No conflict with other obligations

  4.1.3   the execution and delivery of, the performance of its obligations
under, and compliance with the provisions of this Supplemental Agreement by such
Obligor will not (i) contravene any existing applicable law, statute, rule or
regulation or any judgment, decree or permit to which such Obligor is subject,
(ii) to an extent or in a manner which has or could have a material adverse
effect on it, conflict with, or result in any breach of any of the terms of, or
constitute a default under, any agreement or other instrument to which such
Obligor is a party or is subject or by which it or any of its property is bound,
or (iii) contravene or conflict with any provision of such Obligor’s Memorandum
and Articles of Association, Articles of Incorporation/Bye-laws/Statutes or
other constitutional documents;

    Consents obtained

  4.1.4   every consent, authorisation, licence or approval of, or registration
with or declaration to, governmental or public bodies or authorities or courts
required by such Obligor to authorise, or required by such Obligor in connection
with, the execution, delivery, validity, enforceability or admissibility in
evidence of this Supplemental Agreement or the performance by such Obligor of
its obligations under this Supplemental Agreement has been obtained or made and
is in full force and effect and there has been no default in the observance of
the conditions or restrictions (if any) imposed in, or in connection with, any
of the same;

    Constitutional Documents

  4.1.5   there has been no change to the constitutional documents of any
Obligor since the same were last delivered to the Agent;

    No filings required

  4.1.6   it is not necessary to ensure the legality, validity, enforceability
or admissibility in evidence of this Supplemental Agreement that it or any other
instrument be notarised, filed, recorded, registered or enrolled in any court,
public office or elsewhere in the jurisdiction in which such Obligor is
incorporated or has its principal place of business or that any stamp,
registration or similar tax or charge be paid in any such jurisdiction on or in
relation to this Supplemental Agreement and this Supplemental Agreement is in
proper form for its enforcement in the courts of such jurisdiction.

    Repetition

4.2   The representations and warranties in Clause 4.1 (Representation and
Warranties of the Obligors) shall be deemed to be repeated by each Obligor on
each date on which a Loan is requested or is to be made (or, as the case may be,
a Letter of Credit is issued or requested to be issued) and on each date on
which a Prepayment is made under an Invoice Discounting Agreement as if made
with reference to the facts and circumstances existing on each such date.

4



--------------------------------------------------------------------------------



 



5.   Further assurance and construction       Further assurance   5.1   Each
Obligor shall, at the request of the Agent and at its own expense, do all such
acts and things necessary to give effect to this Supplemental Agreement.      
Construction   5.2   With effect from the Effective Date, the Credit Agreement
and this Supplemental Agreement shall be read and construed as a single
instrument and references to the Credit Agreement in the Credit Agreement and
each of the Finance Documents shall be read and construed as references to the
Credit Agreement as amended by this Supplemental Agreement.   6.   Affirmation
and confirmation       Affirmation   6.1   Each Obligor confirms to the
Beneficiaries that, unless specifically amended in accordance with the terms of
this Supplemental Agreement, each Finance Document to which it is a party will
remain in full force and effect without novation and will continue to constitute
its legal, valid and binding obligations enforceable in accordance with their
respective terms and each of the security interests created by the Security
Documents will continue in full force and effect.       Confirmation by
Guarantors   6.2   Each Guarantor confirms that its guarantee obligations under
Clause 13 (Guarantee) of the Credit Agreement, Clause 7 (Guarantee) of the
Supplemental Agreement dated 15 December 2004 or, as the case may be, the
Security Documents shall remain in full force and effect without novation in
respect of the Obligors’ obligations under the Credit Agreement and under each
other Finance Document.       Confirmation by BMEH   6.3   BMEH further confirms
that its obligations under the Credit Agreement shall remain in full force and
effect in respect of the Obligors’ obligations under the Credit Agreement and
under each other Finance Document.   7.   Fees, costs and expenses       Renewal
Fee   7.1   BMUK shall pay to the Arranger a renewal fee in the amount and at
the time agreed in the Fee Letter.       Transaction Expenses   7.2   BMUK
shall, from time to time on demand of the Agent, reimburse the Agent for all
costs and expenses (including legal fees) together with any VAT thereon incurred
by the Agent, the Security Trustee or the Receivables Purchaser in connection
with the negotiation, preparation and execution of this Supplemental Agreement,
any other document referred to in this Supplemental Agreement and the completion
of the transactions contemplated by this Supplemental Agreement.

5



--------------------------------------------------------------------------------



 



    Preservation and enforcement of rights   7.3   Each Obligor shall, from time
to time on demand of the Agent, reimburse the Beneficiaries for all costs and
expenses (including legal fees) on a full indemnity basis together with any VAT
thereon incurred in or in connection with the preservation and/or enforcement of
any of the rights of the Beneficiaries under this Supplemental Agreement and any
other document referred to in this Supplemental Agreement.       Stamp duties
etc.   7.4   Each Obligor shall pay all stamp, registration and other taxes to
which this Supplemental Agreement, any other document referred to in this
Supplemental Agreement or any judgement given in connection with this
Supplemental Agreement is or at any time may be subject and shall, from time to
time on demand of the Agent, indemnify the Beneficiaries against any
liabilities, costs, claims and expenses resulting from any failure to pay or any
delay in paying any such tax.   8.   Miscellaneous       Counterparts   8.1  
This Supplemental Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.      
Designation   8.2   This Supplemental Agreement is hereby designated a Finance
Document.       Incorporation of terms   8.3   The provisions of clause 32
(Notices) and clause 35 (Law and Jurisdiction) of the Credit Agreement shall be
incorporated in this Supplemental Agreement as if set out in full, mutatis
mutandis, in this Supplemental Agreement and as if references in such clauses to
“this Agreement” were references to this Supplemental Agreement.

IN WITNESS of which this Supplemental Agreement has been executed and delivered
by or on behalf of the parties on the date stated at the beginning of this
Supplemental Agreement.

6



--------------------------------------------------------------------------------



 



Schedule 1

The Guarantors

      Name   Company Number
Bell Microproducts Limited
  03969946
Bell Microproducts Europe Export Limited
  03711148
Bell Microproducts Europe B.V.
  4064633
Bell Microproducts S.a.r.l (a company incorporated under the laws of France)
  43474497500013
Bell Microproducts BVBA (a company incorporated under the laws of Belgium)
  0474128872
Bell Microproducts S.r.l (a company incorporated under the laws of Italy)
  13456670150
Bell Microproducts (US) Limited
  05305904
Bell Microproducts Europe (Holdings) BV
  39087200
Bell Europe Partners CV
   

7



--------------------------------------------------------------------------------



 



Schedule 2
The Lenders

         
Lender
  Commitment (£)  
Bank of America, National Association
    50,000,000  
Lloyds TSB Commercial Finance Limited
    20,000,000  
Enterprise Finance Europe (UK) Limited
    6,000,000  

8



--------------------------------------------------------------------------------



 



Schedule 3
Conditions Precedent

1.   In relation to each Obligor:   1.1   a certificate of its company secretary
or, if it has no company secretary, one of its directors or other officers,
confirming that such company’s memorandum and articles of association and
certificate(s) of incorporation and incorporation on change of name have not
been amended since the date they were last delivered to the Agent;   1.2   a
copy, certified as at the date of this Supplemental Agreement a true and
up-to-date copy by one of its directors or its company secretary, of a board
resolution of such company approving its execution, delivery and performance of
this Supplemental Agreement and its terms and conditions and any documents to be
delivered by it pursuant to this Supplemental Agreement and authorising a named
person or persons or a designated category of officer to sign this Supplemental
Agreement and any documents to be delivered by it pursuant to this Supplemental
Agreement on its behalf; and   1.3   a certificate of its company secretary or,
if it has no company secretary, one of its directors or other officers
confirming that the names and signatures of the persons authorised to sign, on
behalf of such company, this Supplemental Agreement and any documents to be
delivered by it pursuant to this Supplemental Agreement have not changed from
those set out in the certificate setting out such names and signatures delivered
to the Agent on or about 2 January 2007.   2.   This Supplemental Agreement,
duly executed by the parties thereto.   3.   A certificate of the finance
director of BMUK (together with such additional information or evidence as the
Agent may reasonably require) confirming, among other matters, (A) that no
Default has occurred and is continuing and (B) the level of current creditors’
days outstanding together with confirmation that the largest twenty (20) trade
creditors of the Group are being paid in accordance with the credit terms
prevailing between such parties.   4.   The Fee Letter (2008) duly signed by
BMUK.   5.   Such other documents and evidence as the Agent may require.

9



--------------------------------------------------------------------------------



 



Supplemental Agreement
THE BORROWERS

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS LIMITED
  )
by: /s/ Nicholas Lee
   

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  +44 (0)20 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS EUROPE
  )
EXPORT LIMITED by: /s/ Nicholas Lee
  )

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  +44 (0)20 8286 5588    
Attention:
  Nick Lee/Helen Hancock    
 
       
THE DUTCH OBLIGORS
       

     
SIGNED by its Managing Partner
  )
for and on behalf of
  )
BM EUROPE PARTNERS C.V.
  )
/s/ Graeme Watt
   

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  +44 (0)20 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

BELL MICROPRODUCTS EUROPE (HOLDINGS) B.V.

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS
  )
EUROPE (HOLDINGS) B.V. by: /s/ Nicholas Lee
  )

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  +44 (0)20 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

BELL MICROPRODUCTS EUROPE B.V.

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS
  )
EUROPE B.V. by: /s/ Nicholas Lee
  )

10



--------------------------------------------------------------------------------



 



         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  +44 (0)20 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
THE GUARANTORS
   
 
   
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS LIMITED by: /s/ Nicholas Lee
)

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS EUROPE
  )
EXPORT LIMITED by: /s/ Nicholas Lee
  )

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS EUROPE B.V.
)
acting by its Managing Director: /s/ Nicholas Lee
  )

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS S.A.R.L. by /s/ Nicholas Lee
  )
in the presence of:
  )

 
Witness Helen Hancock
 
Signature: /s/ Helen Hancock
Name:
Occupation: Solicitor
Address: As below

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

11



--------------------------------------------------------------------------------



 



     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS BVBA by /s/ Nicholas Lee
  )
in the presence of
  )

 
Witness Helen Hancock
 
Signature: /s/ Helen Hancock
Name:
Occupation: Solicitor
Address: See below

         
Address:


Fax:
Attention:
  Cox Lane
Chessington
Surrey, KT9 1SS
020 8286 5588
Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS S.R.L. by /s/ Nicholas Lee
  )
in the presence of
  )

 
Witness Helen Hancock
 
Signature: /s/ Helen Hancock
Name:
Occupation: Solicitor
Address: As below

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

     
SIGNED for and on behalf of
  )
BELL MICROPRODUCTS (US) LIMITED
)
by: /s/ Nicholas Lee
  )

         
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey, KT9 1SS    
Fax:
  020 8286 5588    
Attention:
  Nick Lee/Helen Hancock    

12



--------------------------------------------------------------------------------



 



     
THE AGENT
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

     
THE ARRANGER
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

     
THE SECURITY TRUSTEE
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

     
THE SWINGLINE LENDER
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

     
THE ISSUER
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

13



--------------------------------------------------------------------------------



 



     
THE LENDERS
   
 
   
SIGNED for and on behalf of
  )
BANK OF AMERICA, NATIONAL
  )
ASSOCIATION by: /s/ Lee Masters
  )

         
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  +44 (0)20 7174 6400    
Attention:
  Business Capital, Portfolio Management    

     
SIGNED for and on behalf of
  )
LLOYDS TSB COMMERCIAL
FINANCELIMITED by: /s/ Jon, Fenton-Jones
  )
 
  )

         
Address:
  Vanburgh House    
 
  Grange Road    
 
  Hedge End, Southampton    
 
  Hampshire SO30 2AF    
Fax:
  +44 (0)1489 789903    
Attention:
  Ronnie Whitehead or Ren Randev    

     
SIGNED for and on behalf of
  )
ENTERPRISE FINANCE EUROPE
  )
(UK) LIMITED by: /s/ Gregg Pietersen
  )

         
Address:


Fax:
Attention:
  3rd Floor
31 Worship Street
London EC2A 2DX
+44 (0)207 448 1931
Peter Hayden/Cathal Brennan/Gerry Hoare/ Colin Keene    

14



--------------------------------------------------------------------------------



 



Exhibit A
Dated 2 December 2002
BELL MICROPRODUCTS LIMITED
BELL MICROPRODUCTS EUROPE EXPORT LIMITED
as Original Borrowers
and
BM EUROPE PARTNERS C.V.
BELL MICROPRODUCTS EUROPE BV
BANK OF AMERICA, NATIONAL ASSOCIATION
as Arranger, Issuer, Swingline Lender, Agent and Security Trustee
and
CERTAIN BANKS AND FINANCIAL INSTITUTIONS
as Lenders
SYNDICATED CREDIT AGREEMENT
as amended and/or restated by supplemental agreements dated 3 December 2003, 22
September 2004, 17
March 2005, 16 August 2005, 20 October 2005, 2 January 2007 and 21 May 2008
CMS Cameron McKenna LLP
Mitre House
160 Aldersgate Street
London EC1 4DD
DOCL/0Z2950.01541

1



--------------------------------------------------------------------------------



 



         
1.
  INTERPRETATION   4
2.
  THE REVOLVING FACILITY   28
3.
  ADDITIONAL BORROWERS AND UNSECURED GUARANTORS   29
4.
  ADDITIONAL CHARGING COMPANIES   31
5.
  CONDITIONS PRECEDENT   32
6.
  UTILISATION OF THE REVOLVING FACILITY   32
7.
  INTEREST AND INTEREST PERIODS   41
8.
  MARKET DISRUPTION   45
9.
  REPAYMENT, PREPAYMENT AND CANCELLATION   45
10.
  TAXES   47
11.
  INCREASED COSTS   49
12.
  ILLEGALITY   50
13.
  GUARANTEE   51
14.
  REPRESENTATIONS AND WARRANTIES   54
15.
  FINANCIAL CONDITION   60
16.
  COVENANTS   64
17.
  DEFAULT   81
18.
  DEFAULT INTEREST   86
19.
  INDEMNITIES   87
20.
  CURRENCY OF ACCOUNT AND PAYMENTS   88
21.
  SET-OFF   91
22.
  FEES   91
23.
  PRO RATA SHARING   93
24.
  COSTS, EXPENSES AND STAMP DUTIES   94
25.
  CALCULATIONS AND EVIDENCE OF DEBT   95
26.
  THE AGENT, THE ARRANGER, THE SECURITY TRUSTEE AND THE LENDERS   97
27.
  TRUSTEE PROVISIONS   101
28.
  ASSIGNMENTS AND TRANSFERS   106
29.
  TERM AND TERMINATION   108
30.
  AMENDMENTS, WAIVERS AND REMEDIES   109
31.
  PARTIAL INVALIDITY   110
32.
  NOTICES   110
33.
  COUNTERPARTS   111
34.
  DUTCH PARALLEL DEBT   111
35.
  LAW AND JURISDICTION   112
 
        SCHEDULE 1   114
 
        LENDERS AND COMMITMENTS   114
 
        SCHEDULE 2   115
 
        CONDITIONS PRECEDENT   115
 
       

2



--------------------------------------------------------------------------------



 



         
SCHEDULE 3
    117  
 
       
FORM OF OBLIGOR’S CERTIFICATE
    117  
 
       
SCHEDULE 4
    119  
 
       
FORM OF UTILISATION NOTICE
    119  
 
       
SCHEDULE 5
    120  
 
       
MANDATORY COST FORMULAE
    120  
 
       
SCHEDULE 6
    123  
 
       
FORM OF TRANSFER CERTIFICATE
    123  
 
       
SCHEDULE 7
    126  
 
       
THE DORMANT COMPANIES AND THE GUARANTORS
    126  
 
       
SCHEDULE 8
    127  
 
       
FORM OF ACCESSION NOTICE
    127  
 
       
SCHEDULE 9
    128  
 
       
DOCUMENTS TO ACCOMPANY ACCESSION NOTICE OR SUPPLEMENTAL DEED
    128  
 
       
SCHEDULE 10
    130  
 
       
THE MATERIAL CONTRACTS
    130  

3



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 2 December 2002, as amended and/or restated on 3
December 2003, 22 September 2004, 17 March 2005, 16 August 2005, 20
October 2005, 2 January 2007 and 21 May 2008
BETWEEN:

(1)   BELL MICROPRODUCTS LIMITED company incorporated in England and Wales with
registered number 03969946 whose registered office is at, Cox Lane, Chessington,
Surrey KT9 1SJ (“BMUK”) and BELL MICROPRODUCTS EUROPE EXPORT LIMITED a company
incorporated in England and Wales with registered number 03711148 whose
registered office is at Cox Lane, Chessington, Surrey KT9 1SJ (“BMEE”) (each an
“Original Borrower” and together, the “Original Borrowers”);   (2)   BM EUROPE
PARTNERS C.V. a limited partnership (commanditaire vennootschap) established
under the laws of the Netherlands, having its official seat in Emmen, the
Netherlands and its registered office at Veluwezoom 42-50, 1327 AH Almere, the
Netherlands and registered in the Commercial Register under number 04065637
(“BMEP”);   (3)   BELL MICROPRODUCTS EUROPE B.V. a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat in Emmen, the
Netherlands and its registered office at Veluwezoom 42-50, 1327 AH Almere, the
Netherlands and registered in the Commercial Register under number 04064633
(“BMEBV”);   (4)   BANK OF AMERICA, NATIONAL ASSOCIATION acting through its
London branch at 5 Canada Square, London, E14 5AQ in its capacity as arranger
(the “Arranger”), in its capacity as agent for the Lenders (the “Agent”), in its
capacity as the Lender making Swingline Loans (the “Swingline Lender”), in its
capacity as the Lender issuing any Letter of Credit or Guarantee (the “Issuer”)
and in its capacity as security trustee under the Security Documents (the
“Security Trustee”); and   (5)   THE BANKS AND FINANCIAL INSTITUTIONS named in
Schedule 1 (the “Original Lenders”).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       Save as otherwise provided in this
Agreement, the following words and phrases have the following meanings
throughout this Agreement:       Accession Notice: a notice substantially in the
form set out in Schedule 8 (Form of Accession Notice) pursuant to which a Group
Company may accede to this Agreement as an Additional Borrower or, as the case
may be, an Unsecured Guarantor;       Account: in relation to each Trading
Company, its right to payment for a sale or lease and delivery of goods or
rendering of services;       Account Debtor: each person having any obligation
on or in connection with an Account;       Accounts Transfer Conditions: the
accounts transfer conditions incorporated into the Invoice Discounting
Agreements entered into by each IDF Company from time to time;

4



--------------------------------------------------------------------------------



 



    Additional Borrower: a Group Company which has acceded to this Agreement as
an Additional Borrower by executing and delivering to the Agent an Accession
Notice in accordance with Clause 3 (Additional Borrowers and Unsecured
Guarantors);       Additional Cost Rate: the meaning given to it in paragraph 2
of Schedule 5 (Mandatory Cost Formulae);       Additional Monitoring and
Administration Fee: the meaning given to it in Clause 22.7 (Additional
Monitoring and Administration Fee);       Adjusted Tangible Assets: the meaning
given to it in Clause 15.4 (Financial Ratios);       Adjusted Tangible Net
Worth: the meaning given to it in Clause 15.4 (Financial Ratios);      
Affiliate:

  (i)   a person which, directly or indirectly, controls or is controlled by or
is under common control with, a Borrower;     (ii)   a person which beneficially
owns or holds, directly or indirectly, 5% or more of any class of voting shares
of a Borrower; or     (iii)   a person in which 5% of any class of voting shares
is beneficially owned or held, directly or indirectly, by a Borrower;

    Agent Loan: the meaning given to it in Clause 6.15.1 (Authorisation);      
Agent’s Spot Rate of Exchange: the Agent’s spot rate of exchange for the
purchase of the relevant currency with sterling in the London foreign exchange
market at or about 11.00 a.m. on a particular day;       Aggregate Exposure: at
any time, the aggregate at such time of the Total Outstandings and the Invoice
Discounting Facility Exposure at such time;       Anniversary Date: 20
October 2008 and each subsequent anniversary of such date;       Applicable
GAAP:

  (i)   save as provided in paragraph (ii) of this definition, in respect of any
person, the generally accepted accounting principles and policies in the country
in which such person is incorporated or under whose laws it is otherwise
established, consistently applied; and     (ii)   in connection with the
preparation of the Pro-Forma Balance Sheet and the Management Accounts and for
the purposes of determining compliance by BMUK with the financial ratio set out
in Clause 15.4 (Financial Ratios), generally accepted accounting principles and
policies in the United States of America, consistently applied (“US GAAP”);

    Applicable Margin: unless by virtue of the operation of Clause 7.6 (Margin
Ratchet) a lower rate applies, two and one half of one per cent. (2.50%) per
annum;       Approved Acquisition Conditions: each of the following conditions:

5



--------------------------------------------------------------------------------



 



  (i)   that the relevant acquisition (the “relevant acquisition”) is to be
funded by the relevant Group Company (a “purchaser”) entirely out of Excess
Availability and that at the time of the relevant acquisition, the amount of
Excess Availability was not less than £5,000,000 and the projections, forecasts
and other information supplied to the Agent pursuant to Clause 15.2 (Provision
of Financial Information) demonstrate that an average Excess Availability of not
less than £5,000,000 will be maintained for a continuous period of three
(3) months commencing on the date of completion of the relevant acquisition;    
(ii)   that the costs of the relevant acquisition do not exceed £10,000,000 (or
the equivalent in any other currency) and when aggregated with the costs of all
other Pre-Approved Acquisitions made or in the process of being made by that or
any other purchaser do not or, as the case may be, will not, exceed £20,000,000
(or the equivalent in any other currency) during the term of this Agreement;    
(iii)   that the relevant purchaser (or BMUK on its behalf) has given written
notice to the Agent (such notice to be served not less than 15 business days
prior to the proposed date of completion of the relevant acquisition), such
notice to include, without limitation, (A) the name of the company and/or a
brief description of the assets being purchased and/or the nature of such
company’s business; (B) a breakdown of the total consideration payable
(including any element of deferred consideration and/or the details of any
earn-out or possible additional consideration payable); (C) the business case or
other reason(s) underlying the relevant acquisition; (D) the basic terms and
conditions of the relevant acquisition; (E) a brief business plan and a historic
financial statement in relation to any company being purchased (to include a
profit and loss account, balance sheet and cash flow statement relating to the
immediately preceding 12 months);     (iv)   in the case of any relevant
acquisition of shares in a company, such acquisition has been approved or
recommended by the board of directors of such company;     (v)   that the
finance director of BMUK has delivered a certificate to the Agent (together with
such additional information or evidence as the Agent may have reasonably
required) confirming, among other matters, (A) that no Default has occurred and
is continuing or will occur as a result of the completion of the relevant
acquisition or would have occurred if the relevant acquisition had been
completed on the last day of the Financial Quarter most recently ended; (B) the
level of current creditors’ days outstanding together with confirmation that the
largest twenty (20) trade creditors of the Group are being paid in accordance
with the credit terms prevailing between such parties; and (C) that each of the
foregoing conditions set out in paragraphs (i) to (iv) (inclusive) has been
satisfied and will continue to be complied with as at each relevant date
prescribed in this definition of “Approved Acquisition Conditions”.

    For the purpose of this definition of “Approved Acquisition Conditions”, the
expression “costs” shall be construed to mean the total initial, deferred or
additional consideration paid or payable to any person(s) in connection with any
relevant acquisition, together with all reasonable costs, fees and expenses
(including legal or other professional advisers’ fees) properly paid or payable
in connection with the relevant acquisition;       Approved Acquisition
Documents: any (i) sale agreement, (ii) share exchange agreement, (iii) offering
circular or (iv) any other documents or instruments (howsoever described)
relating to a Pre-Approved Acquisition or any other acquisition of assets
approved by the Agent;       Audit Fee: the meaning given to it in Clause 22.4
(Audit Fee);

6



--------------------------------------------------------------------------------



 



    Auditors: PricewaterhouseCoopers, chartered accountants, or any other firm
of chartered accountants of similar standing selected by BMUK and satisfactory
to the Agent;       Available Commitment: in relation to a Lender at any time,
the Commitment of that Lender less the sum at such time of the Original Sterling
Amount of (i) the aggregate amount which it has advanced and (ii) (in the case
of the Issuer) the aggregate of its contingent liabilities under any Letters of
Credit or Guarantees issued by it;       Available Facility: at any time, the
aggregate of the Available Commitments;       Available Revolving Facility
Amount: at any time, in relation to the Revolving Facility and any proposed
Utilisation thereof by any Borrower, the Revolving Facility Amount as reduced by
the sum at such time of the Original Sterling Amount of:

  (i)   the aggregate principal amount of all Revolving Loans and Swingline
Loans then outstanding;     (ii)   the aggregate face amount of all Letters of
Credit and of the aggregate maximum contingent liability under all Guarantees
issued by the Issuer;     (iii)   the amount by which the Commitment of any
Lender is or is due to be permanently cancelled or reduced in accordance with
the terms of this Agreement;     (iv)   all reserves for accrued interest on the
Revolving Loans and Swingline Loans;     (v)   the Invoice Discounting Facility
Exposure at such time;     (vi)   any IDF Portfolio Loss; and     (vii)   all
other reserves which the Agent in its discretion deems necessary or desirable to
maintain with respect to any Borrower’s account (including, without limitation,
in respect of any day-to-day fluctuations in the value of sterling against any
Foreign Currency and in respect of any liability of any Borrower under any
Hedging Agreement or in respect of any other Bank Products) and any amounts
which the Agent, the Security Trustee, any Lender or any other Beneficiary may
be obliged to pay in the future for the account of any Borrower;

    Bank Product: any of the following products, services or facilities extended
to an Obligor: (a) Cash Management Services; (b) products under Hedging
Agreements; (c) commercial credit card and merchant card services; and
(d) leases and other banking products or services as may be requested by an
Obligor, other than Letters of Credit or other Utilisations;       Bank Product
Debt: financial indebtedness and other obligations of an Obligor relating to
Bank Products;       Belgian IDF Company: Bell Microproducts BVBA, a corporation
incorporated under the laws of Belgium with registered number 0474128872 and
having its registered office at Mechelen Campus, Schalienhoevedreef 20 1, B-2800
Mechelen, Belgium;       Belgian Invoice Discounting Agreement: the invoice
discounting agreement dated 15 December 2004 and made between the Belgian IDF
Company and Bank of America, National Association acting through its Antwerp
branch at Uitbreidingstraat 180, Box 6, B2600, Antwerp, Belgium;

7



--------------------------------------------------------------------------------



 



    Belgian Pledge: any pledge in respect of the Company Accounts and the
Non-Vesting Accounts of the Belgian IDF Company, in form and substance
satisfactory to the Agent and the Receivables Purchaser;       Beneficiary:
collectively (a) each of the Agent, the Arranger, any Hedge Provider (provided
always that such Hedge Provider is BofA), the Swingline Lender, the Issuer, the
Security Trustee and any Lender; (b) BofA (in relation to Bank Products) and
(c) BofA in its capacity as Receivables Purchaser;       BMEH: Bell
Microproducts Europe (Holdings) B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its official seat in Almere, the Netherlands and
its registered office at Veluwezoom 42-50, 1327 AH Almere, the Netherlands and
registered in the Netherlands with the Trade Register under number: 39087200;  
    BMEH IBM Guarantees: the guarantees dated 1 December 2005 entered into by
BMEH in favour of the IBM Entities for a principal amount not exceeding
€40,000,000 in aggregate in respect of the obligations of members of the
Restricted Group under invoice purchase, working capital and term loan facility
agreements entered into and to be entered into between the IBM Entities (or any
of them) and certain members of the Restricted Group;       BMEH Reichl
Guarantee: the guarantee by BMEH in favour of Mr Klaus Reichl for an amount not
exceeding €4,000,000 in aggregate in respect of the obligations of Bell
Microproducts Solutions GmbH under a facility agreement dated 23 November 2005
and made between Mr Klaus Reichl (as lender), Bell Microproducts Solutions GmbH
(as borrower) and BMEH (as guarantor);       BMUK/IDFC Group: collectively, the
BMUK Group and each of the IDF Companies;       BMUK Group: BMUK and its
Subsidiaries for the time being;       BofA: Bank of America, N.A.;      
Borrowers: each Original Borrower and each Additional Borrower and “Borrower”
means any one of them;       Borrowing Base Certificate: a certificate in such
form as the Agent may from time to time reasonably require and completed by BMUK
setting out, amongst other things, details of Accounts and with effect from the
Inventory Eligibility Date, if applicable, Inventory (as specified in Clause
16.4.1 (Collateral Reporting) and of preferential creditors so as to enable the
Agent to determine the Available Revolving Facility Amount;       Borrowings: a
sum equal to the aggregate amount for the time being of the principal, capital
or nominal amount (determined on a consolidated basis) of all financial
indebtedness of any member of the Group (other than moneys borrowed or raised
from another member of the Group) and, without prejudice to the generality of
the foregoing, shall be deemed to include the following:

  (a)   the principal amount of any debenture, bond, note, loan stock,
preference share capital, commercial paper or similar instrument of any member
of the Group;     (b)   any amounts raised by any member of the Group under any
bill of exchange (but excluding any bill drawn or accepted in the ordinary
course of trade of the relevant member of the Group and which is payable at
sight or not more than 90 days after sight or has a final maturity of not more
than 90 days from the date thereof and is not

8



--------------------------------------------------------------------------------



 



      refinancing another bill whether or not relating to the same underlying
transaction) and the indebtedness of any member of the Group under any
acceptance credit, bill discounting, note purchase or documentary credit
facility;     (c)   the aggregate amount remaining to be paid by any member of
the Group under any credit agreement save for amounts remaining to be paid which
cannot properly be attributed to capital in accordance with Applicable GAAP;    
(d)   the capitalised value (determined in accordance with Applicable GAAP) of
the outstanding commitments of any member of the Group under any finance lease;
    (e)   indebtedness under any receivables purchase, factoring or discounting
arrangement including, without limitation, the Invoice Discounting Agreements
(to the extent there is any recourse against any member of the Group);     (f)  
the aggregate amount remaining to be paid in respect of any credit (other than
normal trade credit which has been outstanding for a period of less than 90
days) granted to, or of any deferred payments due from, any member of the Group
in respect of the acquisition or construction price of assets acquired or
constructed or the purchase price of services supplied;     (g)   indebtedness
of any member of the Group in respect of any other transaction having the
commercial effect of a borrowing or other raising of money entered into by it in
order to finance its business or operations or capital requirements; and     (h)
  (without double counting) indebtedness of any member of the Group under any
guarantee or other assurance against financial loss in respect of the financial
indebtedness of any person.

    For the purpose of determining the amount of “Borrowings” at any time, any
amount which is on a particular day outstanding or repayable in a currency other
than sterling shall on that day be taken into account (i) if that day is the
last day of a Financial Year or Management Accounting Period, at its equivalent
in sterling at the rate of exchange used for the purpose of preparing the
balance sheet forming part of the Relevant Accounting Information prepared as at
such date and (ii) in any other case, at its sterling equivalent as determined
by the Agent by reference to the Agent’s Spot Rate of Exchange;       Borrowing
Costs: in relation to any financial period, a sum equal to the aggregate amount
of all continuing, regular or periodic costs (excluding any prepayment or
termination fee), charges and expenses incurred by the BMUK/IDFC Group in
respect of such period (and whether paid or not) in effecting, servicing or
maintaining Borrowings including (but without double-counting):

  (a)   interest (whether the same shall be payable immediately or be
capitalised or otherwise deferred);     (b)   any fixed or minimum premium or
dividend paid or payable on the maturity of any Borrowings;     (c)  
consideration given whether by way of discount or otherwise in connection with
finance by way of acceptance credit, bill discounting, note purchase,
receivables purchase, debt factoring or other like arrangement including,
without limitation, the discount charge payable under the Invoice Discounting
Agreements; and

9



--------------------------------------------------------------------------------



 



  (d)   the gross amount payable under any finance lease or credit agreement
less so much as can properly be attributed to capital,

    the amount of any such costs, charges and expenses to be allocated to each
such period over the term of any Borrowings in accordance with Applicable GAAP;
      Capital Expenditure: all payments due (whether or not paid) in respect of
the cost of any fixed asset or any improvement, replacement, substitution or
addition thereto, which has a useful life of more than one year, including,
without limitation, those arising in connection with the direct or indirect
acquisition of such assets by way of increased product or service charges or
offset items or in connection with finance leases;       Capital Markets
Transaction: any direct or indirect public offering or private placement of any
debt or equity securities of (including any capital contribution to) any
Borrower, BMEP, BMEH or BMEBV;       Cash Management Services: any services
provided from time to time by BofA or any of its Affiliates to an Obligor in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services;       Cash Outflow: in
relation to any financial period and without double-counting, the aggregate for
that period of:

  (i)   Borrowing Costs;     (ii)   taxes paid;     (iii)   dividends paid or
other distributions made;     (iv)   Capital Expenditure;     (v)   amortisation
payments on Borrowings and the capital element of any rental payments or
instalments under any credit agreement or finance lease;     (vi)   any
expenditure which results in a corresponding release of any provision in the
balance sheet;

    Charging Company: the companies listed in Part 2 of Schedule 7 (The Dormant
Companies and the Guarantors) and any other Group Company which has executed the
Debenture or any other Security Document or which has acceded to the Debenture
or any other Security Document by executing a Supplemental Deed in accordance
with Clause 4 (Additional Charging Companies);       Closing Date: 2
December 2002;       Collateral: the meaning given to it in the Debenture;      
Collateral Management Fee: the meaning given to it in Clause 22.3 (Collateral
Management Fee);       Commitment: in relation to a Lender at any time, the
amount in sterling set opposite its name in Schedule 1 (Lenders and Commitments)
(and/or, as the case may be, the amount in sterling specified as the portion
transferred in the Transfer Certificate pursuant to which such Lender

10



--------------------------------------------------------------------------------



 



    increased its Commitment or became a party to this Agreement) as the same
may at any time be cancelled or reduced in accordance with this Agreement;      
Commitment Period: the period commencing on the Closing Date and ending on the
date falling one month prior to the Termination Date;       Company Accounts:
has, as the context requires, the meaning ascribed to it in the applicable
Invoice Discounting Agreement;       Debenture: the composite guarantee and
debenture creating one or more encumbrances in favour of the Security Trustee on
behalf of the Beneficiaries, dated 2 December 2002 and executed as a deed by
certain Charging Companies to secure the obligations of the Obligors under the
Finance Documents;       Default: an Event of Default or any condition, act or
event which (with the giving of notice, lapse of time, making of any
determination, fulfilment of any condition or any combination of any of the
foregoing) may become an Event of Default;       Discharge: a release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration of a Hazardous Substance into the indoor or outdoor
environment or into or out of any real estate or other property, including the
movement of Hazardous Substances through or in the air, soil, surface water,
groundwater or real estate or other property;       Distribution: any dividend
or other distribution (whether in cash or in kind) in respect of share capital,
including any bonus issue or return of capital (whether at a premium or
otherwise);       Dormant Company: a company which is a “dormant” company as
defined in section 249AA Companies Act 1985 and which does not at any time have
assets (other than intercompany indebtedness) in excess of £5,000 (or the
equivalent in any other currency) and which expression shall include, for the
purposes of this Agreement, each of the companies whose names are set out in
Part 1 of Schedule 7;       EBITDA: in relation to any financial period, a sum
equal to the BMUK/IDFC Group’s profit on ordinary activities before taxation
(save to the extent that such profit is attributable to any interest received)
after adding back Borrowing Costs, depreciation and amortisation and deducting
any release to profits of negative goodwill in respect of such period but
excluding:

  (a)   profits or losses on the sale or termination of an operation;     (b)  
profits or losses on the disposal of fixed assets; and     (c)   extraordinary
items;

    EC Insolvency Regulation: Council Regulation (EC) No. 11346/2000 of 29
May 2000 on insolvency proceedings;       Effective Date: the meaning given to
it in clause 3.1 (Effective Date) of the Supplemental Agreement dated 21
May 2008;       Eligible Accounts: the Accounts which the Agent in the exercise
of its commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its commercial
discretion elects, include any Account:

11



--------------------------------------------------------------------------------



 



  (a)   with respect to which more than ninety (90) days have elapsed since the
date of the original invoice or sixty (60) days have elapsed since the due date
therefor;     (b)   with respect to which any of the representations,
warranties, covenants and agreements contained in the Debenture are incorrect or
have been breached;     (c)   with respect to which Account (or any other
Account due from the applicable Account Debtor), in whole or in part, a cheque,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been received, presented for payment, and returned uncollected for any
reason;     (d)   which represents a progress billing (as hereinafter defined)
or as to which the applicable Borrower has extended the time for payment without
the consent of the Agent (for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditional upon such Borrower’s completion of any further performance under
such contract or agreement);     (e)   with respect to which any one or more of
the following events has occurred to the Account Debtor on such Account:
(i) death or judicial declaration of incompetency of such Account Debtor who is
a natural person; (ii) the filing by or against such Account Debtor of a
request, notice of intention to appoint or petition for winding-up, dissolution,
liquidation or bankruptcy of such person or for the appointment of an
administrative receiver, receiver, manager or administrator in respect of such
person or its assets or any other bankruptcy, insolvency or similar laws of the
United Kingdom or any foreign jurisdiction now or hereafter in effect; (iii) the
making of any general assignment by such Account Debtor for the benefit of its
creditors; (iv) the appointment of a receiver or trustee of such Account Debtor
or of any of the assets of the Account Debtor; (v) the institution by or against
such Account Debtor of any other type of insolvency proceeding or of any formal
or informal proceeding for the dissolution or liquidation of, settlement of
claims against, or winding up of affairs of, such Account Debtor; (vi) the
non-payment generally of such Account Debtor of its debts as they become due; or
(vii) the cessation of the business of such Account Debtor as a going concern;  
  (f)   if fifty per cent. (50%) or more of the aggregate sterling equivalent of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible pursuant to the other provisions of this definition;  
  (g)   owed by an Account Debtor which (i) does not maintain its registered
office or principal place of business in the United States, Canada (other than
the Province of Newfoundland), the United Kingdom or another country within the
European Union prior to 1 May 2004, (ii) is not organised under the laws of the
United States, Canada, part of the United Kingdom or another country within the
European Union prior to 1 May 2004 or any political subdivision, state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province municipality or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, except to the extent that such Account is secured or
payable by a letter of credit satisfactory to the Agent in its discretion;    
(h)   owed by an Account Debtor which is an Affiliate or employee of such
Borrower or an Account which the Agent determines is an Intercompany Account or
an internal account;

12



--------------------------------------------------------------------------------



 



  (i)   with respect to Accounts of a Borrower, with respect to which either the
perfection, enforceability or validity of the security over such Account
constituted by the Debenture, or the Security Trustee’s or the Agent’s right or
ability to obtain direct payment to the Agent or, as appropriate, the Security
Trustee, of the proceeds of such Account, is governed by any laws other than the
local state or federal laws of the United States of America (including the UCC)
or the laws of Canada, any part of the United Kingdom or another member of the
European Union prior to 1 May 2004;     (j)   owed by an Account Debtor to which
a Borrower or any Affiliate thereof is indebted in any way, or which is subject
to any right of set-off or recoupment by the Account Debtor (or otherwise a
contra account), unless the Account Debtor has entered into an agreement
acceptable to the Agent to waive set-off rights, or if the Account Debtor
thereon has disputed liability or made any claim with respect to any other
Account due from such Account Debtor;     (k)   [intentionally omitted];     (l)
  which represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or other repurchase or return basis;     (m)  
which is evidenced by a promissory note or other similar instrument;     (n)  
with respect to which the Agent believes, in the exercise of its commercial
judgment, that the prospect of collection of such Account is impaired or that
such Account may not be paid by reason of the Account Debtor’s financial
inability to pay;     (o)   which arises out of a sale not made in the ordinary
course of such Borrower’s business;     (p)   with respect to which the goods
giving rise to such Account have not been shipped and delivered to and accepted
by, or have been rejected or objected to by, the Account Debtor or the services
giving rise to such Account have not been fully performed by such Borrower, and,
if applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;     (q)   owed by an Account Debtor or
group of affiliated Account Debtors which is obligated to the Borrowers, or any
of them, representing Accounts the aggregate unpaid balance of which exceeds ten
per cent. (10%) of the aggregate unpaid balance of all Accounts owed to the
Borrowers at such time by all of the Borrowers’ Account Debtors;     (r)   which
is not subject to a first priority, perfected Security Interest in favour of the
Security Trustee, for the benefit of the Beneficiaries established in a manner
satisfactory to the Agent;     (s)   owed by an Account Debtor incorporated
outside the United Kingdom with whom such Borrower is trading in excess of its
agreed credit limits;     (t)   with respect to which such Borrower or the Agent
has deemed such Account as uncollectible or has any reason to believe that such
Account is uncollectible; and     (u)   which the Agent determines, in its
commercial discretion, is ineligible for any other reason.

    The Agent will consider a request from BMUK for the inclusion of Accounts in
excess of ten per cent. (10%) of the total Eligible Accounts (as described in
paragraph (q)) on a case by case

13



--------------------------------------------------------------------------------



 



    basis, upon production by BMUK of such financial or other information
regarding the business condition (financial or otherwise) of the Borrowers and
the Group as the Agent may require and upon BMUK demonstrating to the
satisfaction of the Agent, an improvement in its trading and financial position
since 20 October 2005.       If any Account at any time ceases to be an Eligible
Account, then such Account shall promptly be excluded from the calculation of
the Maximum Eligibility Amount and the Revolving Facility Amount;       Eligible
Inventory: with effect from the Inventory Eligibility Date, if any, Inventory
valued at the lower of cost (on a FIFO basis) or market value, which is eligible
as the basis for Revolving Loans, based on such criteria as the Agent may from
time to time establish in its reasonable commercial discretion;      
Environmental Authorisation: any authorisation, permit, licence, consent,
registration or other approval required by or pursuant to any Environmental Law;
      Environmental Laws: all applicable laws, regulations, codes of practice,
circulars, statutory guides, guidance notes and the like (whether in the United
Kingdom or in any other jurisdiction in which any Obligor carries on its
business or in which its assets may be situated) relating to contamination,
human health, safety or the environment including but not limited to those
relating to Discharges, waste, nuisance, health and safety, noise, packaging or
the manufacture, processing, use, handling, treatment, storage, labelling,
recovery, recycling, transport or disposal of Hazardous Substances;      
Equipment: in relation to each Trading Company, all of its now owned and
hereafter acquired machinery, equipment, furniture, furnishings, fixtures and
other tangible personal property of any kind (except Inventory), as well as all
of such types of property leased by it and all of its rights and interest with
respect thereto under such leases together with all present and future additions
and accessions thereto and replacements therefor, component and auxiliary parts
and supplies used or to be used in connection therewith and all substitutes for
any of the foregoing, and all manuals, drawings, instructions, warranties and
rights with respect thereto, wherever any of the foregoing is located;      
Event of Default: any of those events specified in Clause 17.1 (Events of
Default);       Excess Availability: at any time, the amount, if any, by which
the Revolving Facility Amount exceeds the Aggregate Exposure at such time;      
Facility Office: in relation to a Lender at any time, the office set out under
its name at the end of this Agreement or, in the case of a Transferee, in the
Transfer Certificate to which it is a party as Transferee or, in the case of a
Lender which is an assignee or other successor of any other Lender, the office
notified to the Agent by the assignee or other successor on or before the date
it becomes a Lender or such other office as such Lender may from time to time
notify to the Agent;       Fee Letter: means any letter or letters dated on or
about the date of this Agreement and/or the date of a Supplemental Agreement
between the Arranger and BMUK (or the Agent and/or the Security Trustee and
BMUK) setting out and/or relating to any of the fees referred to in Clause 22
(Fees) and “Fee Letter (2008)” means such letter dated 21 May 2008;      
Finance Documents: this Agreement, the Invoice Discounting Agreements, any Fee
Letter, any Accession Notice, any Hedging Agreement, the Security Documents, the
Supplemental Agreements, the IBM Standstill Agreement, the Reichl Standstill
Agreement, documents

14



--------------------------------------------------------------------------------



 



    evidencing or constituting Bank Products and any other agreement, deed,
notice, document or certificate from time to time designated as such by the
Agent and BMUK;       Financial Quarter: any period of three months in any
Financial Year, ending on the day which is, respectively, three, six or nine
months after the first day of that Financial Year or on the last day of that
Financial Year;       Financial Statements: according to the context in which it
is used, the Pro-Forma Balance Sheet or any financial statements required to be
delivered to the Agent pursuant to Clause 15.2 (Provision of Financial
Information) and complying with the provisions of Clause 15.3 (Financial
Information — basis of preparation);       Financial Year: any period of twelve
months ending on 31 December;       Foreign Currency: dollars, euros or such
other currency which is freely transferable and freely convertible into sterling
as may at any time be specifically agreed by the Agent;       French IDF
Company: Bell Microproducts Sarl, a corporation incorporated under the laws of
France with registered number 43474497500013 and having its registered office at
23 avenue General Leclerc, 92340, Bourg La Reine, Paris, France;       French
Invoice Discounting Agreement: the invoice discounting agreement dated 15
December 2004 and made between the French IDF Company and Bank of America,
National Association acting through its Paris branch at 51 rue Francois 1er,
75008 Paris France;       French Bank Accounts Pledge: any pledge in respect of
the Company Accounts of the French IDF Company, in form and substance
satisfactory to the Agent and the Receivables Purchaser;       Group: BMEH and
its Subsidiaries at any time including, whether or not a Subsidiary of BMEH,
each IDF Company (but excluding, in each case, unless the Agent otherwise
agrees, any member of the Restricted Group) and “Group Company” shall mean any
one of them;       Guarantee: any guarantee (which has been specifically agreed
between the relevant Borrower and the Agent) of the obligations of any person
issued by the Issuer at the request of that Borrower pursuant to the terms of
Clause 6.4 (Letters of Credit and Guarantees);       Guarantors: each Secured
Guarantor and each Unsecured Guarantor and “Guarantor” means any one of them;  
    Hazardous Substance: any radioactive emissions and any natural or artificial
substance (whether in solid or liquid form or in the form of a gas or vapour and
whether alone or in combination with any other substance) capable of causing
harm to the environment, human health or welfare or to any organism, including
(without limitation) any type of waste or any form of energy;       Hedge
Provider: the Arranger, any Lender or any other bank or financial institution of
international standing whose long term unsecured debt securities are, on the
date that it enters into any Hedging Agreement, rated at least A+ by S&P or A1
by Moody’s;       Hedging Agreement: any agreement or instrument between an
Obligor and a Hedge Provider relating to the hedging of an interest rate or a
currency exposure (including a swap, option, cap, collar or floor);

15



--------------------------------------------------------------------------------



 



    IBM Entities: means Nederland Financieringen B.V., IBM Belgium Financial
Services S.A. and IBM Deutschland Kreditbank GmbH (as agent for the foregoing
entities) (and “IBM Entity” means any one of them);       IBM Standstill
Agreement: the standstill agreement dated on or about 20 December 2005 and
entered into between (1) IBM Deutschland Kreditbank GmbH (as agent for the other
IBM Entitites), (2) the Agent and the Security Trustee and (3) BMEH;       IDF
Companies: means the Belgian IDF Company, the French IDF Company and the Italian
IDF Company and any other company which has entered into an Invoice Discounting
Agreement and which has consequently been designated an IDF Company by the
Receivables Purchaser from time to time and “IDF Company” means any one of them;
      IDF Guarantee: the guarantee by the Borrowers contained in clause 7
(Guarantee) of the Supplemental Agreement dated 15 December 2004;       IDF
Portfolio Loss: an amount equal to the amount by which the Remittances (as
defined in the Accounts Transfer Conditions) received in respect of an Account
(as defined in the Accounts Transfer Conditions) purchased by the Receivables
Purchaser pursuant to an Invoice Discounting Agreement fall short of the
Purchase Price (as defined in the Accounts Transfer Conditions) paid by the
Receivables Purchaser pursuant to that Invoice Discounting Agreement less the
amount (if any) received by the Receivables Purchaser by way of repurchase
consideration or indemnity from the relevant IDF Company, or from any other
Obligor, in respect of that Account;       Information Memorandum: the document
in the form approved by BMUK concerning the Group which, at BMUK’s request, and
on its behalf, was prepared by the Arranger in relation to the transactions
contemplated by this Agreement and distributed to selected financial
institutions;       Inter Company Sale Agreement: the inter company sale
agreement dated 17 March 2005 between BMUK and the USD Co pursuant to which BMUK
will sell US Inventory acquired by it to the USD Co and the USD Co will,
immediately prior to BMUK selling such US Inventory to its customers, re-sell
such US Inventory back to BMUK to enable BMUK to make such sales;      
Intercompany Accounts: all assets and liabilities, however arising, which are
due to any Trading Company from, which are due from any Trading Company to, or
which otherwise arise from any transaction by any Trading Company with, any
Affiliate;       Interest Period: any of those periods referred to in Clause 7
(Interest and Interest Periods) (by reference to which interest is calculated on
any LIBOR Revolving Loan) or in Clause 18.2 (Default Interest Periods) (by
reference to which interest is calculated on an unpaid sum) provided that, save
in respect of any Interest Periods relating to an unpaid sum, no Interest Period
shall extend beyond the Termination Date;       Inventory: in relation to each
Trading Company, all of its now owned and hereafter acquired inventory, goods
and merchandise, wherever located, to be furnished under any contract of service
or held for sale or lease, all raw materials, work-in-progress, finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used or consumed in its business or used in connection
with the manufacture, packing, shipping, advertising, selling or finishing of
such goods, merchandise and other personal property, and all documents of title
or other documents representing them;

16



--------------------------------------------------------------------------------



 



    Inventory Eligibility Date: the date, if any, upon which the Lenders shall
have agreed, and the Agent shall have advised BMUK to that effect, that Eligible
Inventory may be eligible as the basis for Revolving Loans;       Invoice
Discounting Agreements: the Belgian Invoice Discounting Agreement, the French
Invoice Discounting Agreement and the Italian Invoice Discounting Agreement
including, in each case, the Account Transfer Conditions incorporated therein in
accordance with their respective terms together with any other Invoice
Discounting Agreement entered into from time to time by an IDF Company,
including in each case, the Accounts Transfer Conditions incorporated therein in
accordance with their respective terms;       Invoice Discounting Facilities:
the invoice discounting facilities made available or to be made available to the
IDF Companies under the Invoice Discounting Agreements;       Invoice
Discounting Facility Exposure: at any time, the aggregate of the Total MDL
Balance (as defined in the Accounts Transfer Conditions) at such time, the
sterling equivalent of any Prepayments to be made on the date on which the
computation falls to be made and the sterling equivalent of all other amounts
owing, actually or contingently, by the IDF Companies under the Invoice
Discounting Agreements at such time, as notified to the Agent from time to time
by each Receivables Purchaser;       Italian IDF Company: Bell Microproducts
S.r.l, a corporation incorporated under the laws of Italy with registered number
13456670150 and having its registered office at Via V Pisani 12/a, 20124 Milan,
Italy;       Italian Invoice Discounting Agreement: the invoice discounting
agreement dated 15 December 2004 and made between the Italian IDF Company and
Bank of America, National Association acting through its Milan branch at Corso
Matteotti 10,20121 Milan, Italy and includes any agreement from time to time
entered into in order to extend the validity of such invoice discounting
agreement in order to comply with Italian law;       Italian Bank Accounts
Pledge: any pledge in respect of the Company Accounts of the Italian IDF
Company, in form and substance satisfactory to the Agent and the Receivables
Purchaser;       Latest Projections: the projections most recently received by
the Agent pursuant to clause 15.2.3;       Lender: means:

  (i)   any Original Lender; and     (ii)   any bank, financial institution,
trust, fund or other entity which has become a party to this Agreement in
accordance with Clause 28.3 (Assignments and Transfers by Lenders),

    which in each case has not ceased to be a party to this Agreement in
accordance with the terms of this Agreement;       Letter of Credit: any standby
letter of credit (which has been specifically agreed between a Borrower and the
Agent) issued by the Issuer at the request of a Borrower pursuant to the terms
of Clause 6.4 (Letters of Credit and Guarantees);       Letter of Credit and
Guarantee Fee: the meaning given to it in Clause 22.5 (Letter of Credit and
Guarantee Fee);

17



--------------------------------------------------------------------------------



 



    LIBOR: in relation to any LIBOR Revolving Loan or any unpaid sum and any
Interest Period relating to it:

  (i)   the applicable Screen Rate; or     (ii)   (if no Screen Rate is
available for the currency or Interest Period of that Loan or unpaid sum) the
arithmetic mean of the rates (rounded up to 4 decimal places) as supplied to the
Agent at its request quoted by the Reference Banks to leading banks in the
London Interbank Market,

    at or about 11.00 a.m. in London on the Quotation Date for a period
comparable to the relevant Interest Period;       LIBOR Revolving Loan: a
revolving loan made or to be made by the Lenders in relation to which interest
thereon is to be calculated by reference to LIBOR;       Loans: each Revolving
Loan and Swingline Loan and “Loan” means any one of them;       Majority
Lenders: Lenders whose Outstandings together exceed sixty-six and two-thirds per
cent (66 2/3%) of the Outstandings of all the Lenders (or, if there are no
Outstandings, Lenders whose Commitments together exceed sixty-six and two-thirds
per cent (66 2/3%) of the Total Commitments) provided that, if at any time there
are only two Lenders party to this Agreement “Majority Lenders” shall mean both
of them together;       Management Accounting Period: each period of one
calendar month ending on the last day of that month;       Management Accounts:
the then latest unaudited but consolidated and consolidating management accounts
of BMEH, BMEP, BMEBV, BMEE, BMUK and the Group (other than the members of the
Restricted Group but including in any event each IDF Company) in respect of each
Management Accounting Period to be prepared in accordance with Applicable GAAP
and in a format agreed by the Agent required to be delivered to the Agent
pursuant to Clause 15.2.2 (Management Accounts);       Mandatory Cost: the
percentage rate per annum calculated by the Agent in accordance with Schedule 5
(Mandatory Cost Formulae);       Material Contracts: each of the contracts
details of which are set out in Schedule 10 (The Material Contracts) and any
other contract from time to time designated as a Material Contract by the Agent
and BMUK;       Maximum Eligibility Amount: the amount which is equal to the sum
of:

  (a)   80% of the Net Amount of Eligible Accounts (the “Accounts Advance
Rate”). If at any time the Agent determines that the Dilution Percentage for the
Borrowers (as a whole) has been equal to or less than 5% for a continuous period
of three (3) months ending on the date of such determination, the Agent, in its
absolute discretion (upon completing a field exam and such other reviews as it
deems appropriate), may increase the Accounts Advance Rate to 85%. “Dilution
Percentage” means the percentage figure obtained by dividing (A) all credits,
allowances, discounts, write-offs, contra-accounts and other set-offs incurred
in any month which reduce the value of Accounts for the Borrowers (as a whole)
by (B) the gross amount of all cash received and retained in the Receivables
Accounts from all Accounts created by the Borrowers (as a whole) in such month;
notwithstanding but without prejudice to the foregoing, the Agent shall have the
right to reduce the Accounts Advance Rate or to establish

18



--------------------------------------------------------------------------------



 



      reserves, if the Agent at any time determines that the Dilution Percentage
has increased; plus     (b)   after the Inventory Eligibility Date, if
applicable, up to 60% of the value of Eligible Inventory;

    Maximum Revolving Credit Line: the maximum amount which is available under
this Agreement; being £60,000,000 or, if the Agent has received a notice in
accordance with Clause 2.7 (Increase of Maximum Revolving Credit Line) and the
period referred to in Clause 2.7 (Increase of Maximum Revolving Credit Line) has
expired, £76,000,000 (or such other amount as may be agreed between the Agent
and BMUK from time to time);       Net Amount of Eligible Accounts: the gross
amount of Eligible Accounts less sales, excise or similar taxes, and less
returns, discounts, claims, credits and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed in respect of such
Eligible Accounts;       Non-Vesting Accounts: has the meaning given to it in
the Accounts Transfer Conditions;       Notice of Conversion/Continuation: the
meaning given to it in Clause 7.5.2 (Conversion and Continuation of Revolving
Loans);       Obligors: each Borrower, each Charging Company, each Guarantor and
each other member of the Group which has, or may be required by the Agent to
have, any liability from time to time, whether actual or contingent, present or
future, for the payment of any amounts outstanding or capable of becoming
outstanding under any of the Finance Documents and “Obligor” means any one of
them;       Original Sterling Amount: in relation to a Loan, the amount
specified in sterling in the Utilisation Notice relating to that Loan (or, if
the amount requested is denominated in a Foreign Currency, that amount converted
into sterling at the Agent’s Spot Rate of Exchange on the date which is three
business days before the Utilisation Date or, if later, on the date the Agent
received the Utilisation Notice);       Outstandings: in relation to a Lender at
any time, the Original Sterling Amount of the aggregate principal amount of its
share of all (if any) Utilisations, including (in relation to the Issuer) the
Original Sterling Amount of the aggregate of its contingent liabilities in
respect of any such Utilisations consisting of the issue of any Letters of
Credit or Guarantees outstanding at that time;       Parent: Bell Microproducts
Inc.;       Participating Proportion: in relation to a Lender and a sum payable
to or by it on any date, the proportion which the Commitment of that Lender
bears to the Total Commitments on that date;       Permitted Encumbrance: any
encumbrance permitted under Clause 16.3.1 (Encumbrances);       Permitted
Indebtedness: any indebtedness permitted under Clause 16.3.5 (Indebtedness);    
  Pledge Agreements: the Belgian Pledge, the French Bank Accounts Pledge and the
Italian Bank Accounts Pledge and any other pledge agreement from time to time
entered into by an IDF Company pursuant to the terms of an Invoice Discounting
Agreement;       Pre-Approved Acquisition: any acquisition of any business,
shares or other assets of any kind by any Group Company which does not require
the prior written consent or approval of the

19



--------------------------------------------------------------------------------



 



    Agent or the Lenders by virtue of the fact that both prior to and at the
time of its completion, each of the Approved Acquisition Conditions were
satisfied;       Prepayment: the meaning given to it in the Accounts Transfer
Conditions;       Qualifying Lender: a lender which either:

  (i)   is a bank as defined in section 840A of the Taxes Act which, for the
purposes of section 349 of the Taxes Act, is within the charge to corporation
tax as regards all interest payable to it under this Agreement; or     (ii)   is
a lender (a “Treaty Lender") which has the benefit of a double tax treaty which
provides a complete exemption from UK income tax on interest; or     (iii)   is
a lender (a “UK Non-Bank Lender") which is beneficially entitled to interest
payable to that lender in respect of a Loan under this Agreement and is:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (b)   a partnership each member of which is a company resident in
the United Kingdom for United Kingdom tax purposes; or     (c)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a branch or agency and which is required to bring that interest into
account in computing its chargeable profits (within the meaning given by section
11(2) of the Taxes Act),

    and has given a Tax Confirmation to the Borrowers;       Quotation Date: in
relation to any period for which an interest rate is to be determined, the day
on which quotations would ordinarily be given by prime banks in the London
Interbank Market for deposits in the currency in relation to which such rate is
to be determined for delivery on the first day of that period provided that, if,
for any such period, quotations would ordinarily be given on more than one date,
the Quotation Date for that period shall be the last of those dates;      
Receivables Account: has the meaning given to it in the Security Documents;    
  Receivables Purchaser: Bank of America, N.A. in its capacity as receivables
purchaser under the Invoice Discounting Agreements;       Reference Banks: such
banks as may be appointed by the Agent in consultation with BMUK;      
Reference Rate: in relation to any Loan or unpaid sum denominated in sterling or
any Foreign Currency (as the case may be) on which interest is to be calculated
by reference to Reference Rate, the Agent’s reference rate for sterling or such
Foreign Currency being the rate from time to time set by the Agent based on
various factors including the Agent’s cost of funds, desired return and general
economic conditions and which is used as a reference point for pricing loans
made by it in sterling or such Foreign Currency;       Reference Rate Revolving
Loan: a revolving loan made or to be made by the Lenders in relation to which
interest thereon is to be calculated by reference to the Reference Rate;

20



--------------------------------------------------------------------------------



 



    Reichl Standstill Agreement: the standstill agreement dated 23 November 2005
and made between (1) Mr Klaus Reichl, (2) BMEH, (3) the Agent and the Security
Trustee and (4) Bell Microproducts Solutions GmbH;       Relevant Accounting
Information: the meaning given to it in Clause 15.4 (Financial Ratios);      
Relevant Agreements: the Finance Documents, the Material Contracts and any
Approved Acquisition Documents;       Reservations: the principle that equitable
remedies are remedies which may be granted or refused at the discretion of the
court, the limitation of enforcement by laws relating to bankruptcy, insolvency,
liquidation, reorganisation, court schemes, moratoria, administration and other
laws generally affecting the rights of creditors, the time barring of claims
under the Limitation Act 1980, the possibility that an undertaking to assume
liability for or to indemnify against non-payment of United Kingdom stamp duty
may be void, the unenforceability of penalty provisions and defences of set-off
or counterclaim and similar principles arising under the laws of any other
jurisdiction in which relevant obligations must be performed;       Restricted
Group: collectively, Bell Microproducts BV, a company incorporated in The
Netherlands registered at the Flevoland Commercial Register with number KvK:
39061489, its Subsidiaries for the time being and Bell Microproducts GmbH, a
company incorporated in Germany registered at the Munich Commercial Register
with number HRB162143 and Bell Microproducts Solutions NV, a company registered
in Belgium in Mechelen with number 0461 3609 02 and “member of the Restricted
Group” means any one of them but so that an IDF Company shall be deemed not to
be a member of the Restricted Group even if this is in fact the case;      
Restricted Investment: any acquisition of any assets by any Group Company in
exchange for cash or other assets, whether in the form of an acquisition of
shares, debt securities or other indebtedness or obligation, or the purchase or
acquisition of any other assets, or a loan, advance, capital contribution or
subscription, except the following:

  (i)   acquisitions of fixed assets to be used in the business of such Group
Company, so long as the acquisition costs thereof constitute Capital Expenditure
permitted hereunder; and     (ii)   acquisitions of goods held for sale or lease
or to be used in the rendering of services by such Group Company in the ordinary
course of business;     (iii)   any acquisition of shares, debt securities or
other indebtedness or obligation, or the making of any loan, advance, capital
contribution or subscription by any Group Company in or to any other Group
Company which is loss-making and solely for the purpose of recapitalising such
loss-making Group Company, provided always that, unless (A) the funds (the
“investment funds”) employed by the investing Group Company have been made
available to it wholly by the Parent (directly or through BMEH) and not by the
utilisation of any amounts drawn down under this Agreement and (B) the
investment funds are the proceeds of a new capital injection (whether by way of
debt or equity) into the investing Group Company occurring after 20 October 2005
and not moneys already available to such investing Group Company, then such
capital injection by the relevant investing Group Company may not exceed
£500,000 without the prior written consent of the Agent;     (iv)   any
Pre-Approved Acquisition;

    Revolving Facility: the facility referred to in Clause 2.1 (The Revolving
Facility);

21



--------------------------------------------------------------------------------



 



    Revolving Facility Amount: the lesser of:

  (i)   the Maximum Revolving Credit Line; and     (ii)   the Maximum
Eligibility Amount;

    Revolving Loan: each LIBOR Revolving Loan and each Reference Rate Revolving
Loan made or to be made by the Lenders pursuant to the Revolving Facility;      
Screen Rate: the British Bankers Association Interest Settlement Rate for the
relevant currency and period displayed on page 3750 of the Telerate screen; if
the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with BMUK and the Lenders;       Secured Guarantor: each Charging
Company;       Secured Obligations: the meaning given to it in the Debenture;  
    Security Documents: the Debenture, the Priority Agreement, the Pledge
Agreements and any document creating an encumbrance over any asset of any
Obligor and/or any IDF Company entered into pursuant thereto or pursuant to any
other Finance Document and any other security document granted to the Security
Trustee as security for the obligations of the Obligors and/or any IDF Company
to the Beneficiaries;       Security Interest: collectively the encumbrances
granted to the Security Trustee pursuant to the Security Documents or any other
agreement or instrument;       St. Crispin Mortgagee: HSBC Bank PLC as mortgagee
of the St. Crispin Property in connection with such borrowing or such other bank
or financial institution which may at any time refinance all or any part of such
borrowings, provided that such bank or financial institution shall have entered
into an intercreditor deed or other priority arrangement on terms and conditions
mutually acceptable to such bank or financial institution, BMUK and the Agent;  
    St. Crispin Priority Agreement: the priority agreement, in form and
substance satisfactory to the Agent, entered or to be entered into between
(1) BMUK, (2) the Security Trustee and (3) HSBC Bank PLC;       St. Crispin
Property: all that freehold property registered under title number LA596977 and
more particularly known as land to the west side of St. Crispin Way, Haslingden,
Rossendale, Lancashire;       Subsidiary: of a person means any company or
entity directly or indirectly controlled by such person;       Supplemental
Agreements: the agreements supplemental to this Agreement dated 3 December 2003,
22 September 2004, 15 December 2004, 17 March 2005, 16 August 2005, 20
October 2005, 2 January 2007 and 21 May 2008 entered into by the parties hereto;
      Supplemental Deed: a deed supplemental to the Debenture or any other
Security Document, substantially in the form set out in schedule 9 to the
Debenture or, as the case may be, substantially in the form set out in such
Security Document, entered or to be entered into by a Group Company pursuant to
which that Group Company accedes to the Debenture or, as the case may be, any
other Security Document, as a Charging Company;

22



--------------------------------------------------------------------------------



 



    Swingline Loan: a swingline loan made or to be made by the Swingline Lender
pursuant to Clause 6.3 (Swingline Loans);       TARGET: the Trans-European
Automated Real-time Gross Settlement Express Transfer payment system which
utilises interlinked national real time gross settlement systems and the
European Central Bank’s payment mechanism and which began operations on 4
January 1999.       TARGET2: the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilises a single shared
platform and which was launched on 19 November 2007.       TARGET Day:

  (a)   until such time as TARGET is permanently closed down and ceases
operations, any day on which both TARGET and TARGET2 are; and     (b)  
following such time as TARGET is permanently closed down and ceases operations,
any day on which TARGET2 is,

    open for the settlement of payments in euro.       Taxes Act: the Income and
Corporation Taxes Act 1988;       Tax Confirmation: a confirmation by a person
which is a Lender under this Agreement that the person beneficially entitled to
interest payable to that Lender in respect of a Loan under this Agreement is
either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a partnership each member of which is a company resident
in the United Kingdom for United Kingdom tax purposes; or     (iii)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a branch or agency and which is required to bring that interest
into account in computing its chargeable profits (within the meaning given by
section 11(2) of the Taxes Act);

    Termination Date: subject to Clause 9.5 (Extension of Termination Date), 20
October 2011;       Total Commitments: the aggregate at any time of the
Commitments of all the Lenders;       Total Outstandings: the aggregate at any
time of the Outstandings of all the Lenders;       Trading Company: each Group
Company with Eligible Accounts and, if applicable following the Inventory
Eligibility Date, with such Eligible Inventory as the Agent may agree in
writing;       Transfer Certificate: a certificate substantially in the form set
out in Schedule 6 (Form of Transfer Certificate) completed in accordance with
Clause 28 (Assignments and Transfers);       Transferee: a Lender or other
financial institution which is a Qualifying Lender to which a Lender seeks to
transfer rights and obligations under this Agreement in accordance with Clause
28 (Assignments and Transfers);       Trust Property: all or any of the assets,
rights, powers, authorities and discretions at any time subject to or expressed
to be subject to the security from time to time constituted by or arising

23



--------------------------------------------------------------------------------



 



    pursuant to the Security Documents or vested in the Security Trustee or
given under or pursuant to the Security Documents including all income and other
sums at any time received or receivable by the Security Trustee in respect
thereof;       Unsecured Guarantor: BMEH, BMEP, Bell Microproducts S.a.r.l.,
Bell Microproducts S.r.l., Bell Microproducts BVBA and each other Group Company
which from time to time accedes to this Agreement as an unsecured guarantor by
executing and delivering to the Agent an Accession Notice in accordance with
Clause 3 (Additional Borrowers and Unsecured Guarantors) and “Unsecured
Guarantor” means any one of them;       Unused Line Fee: the meaning given to it
in Clause 22.1 (Unused Line Fee);       US Inventory: Inventory purchased by
BMUK from third party suppliers where the purchase price paid by BMUK to such
third party suppliers is settled in dollars;       USD Co: Bell Microproducts
(US) Limited (Company Number: 5305904) whose registered office is at Cox Lane,
Chessington, Surrey KT9 1SJ;       Utilisation: a utilisation consisting of the
drawdown of a Swingline Loan or Revolving Loan or the issue by the Issuer of a
Letter of Credit or Guarantee;       Utilisation Notice: a notice of Utilisation
substantially in the form set out in Schedule 4 (Form of Utilisation Notice);
and       VAT: value added tax or any similar tax substituted therefor.   1.2  
Construction       Any reference in this Agreement to:

  1.2.1   the “Agent”, the “Arranger”, the “Receivables Purchaser”, the
“Security Trustee”, the “Issuer”, the “Swingline Lender” or any “Lender” shall
be construed so as to include their respective successors, Transferees and
assignees in accordance with their respective interests;     1.2.2   “this
Agreement” or to any other agreement or document shall, unless the context
otherwise requires, be construed as a reference to this Agreement or such other
agreement or document as the same may from time to time be amended, varied,
supplemented, novated or replaced and shall include any document which is
supplemental to, is expressed to be collateral with, or is entered into pursuant
to or in accordance with, the terms of this Agreement or, as the case may be,
such other agreement or document;     1.2.3   the “assets” of any person shall
be construed as a reference to all or any part of its business, operations,
undertaking, property, assets, revenues (including any right to receive
revenues) and uncalled capital;     1.2.4   a “business day” is a reference to a
day (other than a Saturday or Sunday) on which banks generally are open for
business in London and:

  (a)   (in relation to any date for the payment or purchase of a currency other
than euro) in the principal financial centre of the country of that currency; or
    (b)   (in relation to any date for the payment or purchase of euro) which is
a TARGET Day;

24



--------------------------------------------------------------------------------



 



  1.2.5   a “capital adequacy regulation” shall be construed as a reference to
any guideline, request or directive of any central bank or public authority, or
any other law, rule or directive or regulation, whether or not having the force
of law, in each case, regarding capital adequacy of any bank or of any
corporation controlling a bank;     1.2.6   a document being a “certified copy”
of another means such document is certified by a duly authorised officer of the
relevant Obligor (or by reputable solicitors to the relevant Obligor from time
to time) as being a true, complete, accurate and up-to-date copy of the
original;     1.2.7   a person being “controlled” by another means that that
other (whether directly or indirectly and whether by the ownership of share
capital, the possession of voting power, contract or otherwise) has the power to
appoint and/or remove all or the majority of the members of the board of
directors or other governing body of that person or otherwise controls or has
the power to control the affairs and policies of that person;     1.2.8   a
“credit agreement” shall be construed as a reference to any conditional sale
agreement (as defined in the Consumer Credit Act 1974), hire purchase or credit
sale agreement or other similar agreement entered into primarily as a method of
financing the acquisition of the asset which is the subject of such agreement;  
  1.2.9   a Default which is “continuing” shall be construed as a reference to a
Default which has not been remedied or waived;     1.2.10   “dollars” and “US$”
shall mean the lawful currency of the United States of America;     1.2.11  
“EMU legislation” means legislative measures of the European Communities for the
introduction of, changeover to or operation of the euro;     1.2.12   an
“encumbrance” shall be construed as a reference to a mortgage, charge,
assignment by way of security, pledge, lien, hypothecation, right of set-off,
reservation of title arrangement, preferential right (save as arising under the
general law for the protection of certain classes of creditors) or any trust,
flawed asset or other arrangement for the purpose of and having a similar effect
to the granting of security, or other security interest of any kind;     1.2.13
  “euro” and “EUR” means the single currency adopted by certain participating
member states of the European Communities in accordance with EMU legislation;  
  1.2.14   a “finance lease” shall be construed as a reference to any lease or
other similar agreement entered into primarily as a method of financing the use
of the asset which is the subject of such lease or agreement;     1.2.15  
"financial indebtedness” shall be construed as a reference to any indebtedness
under or in respect of:

  (a)   moneys borrowed or raised (including by way of preference share capital
but excluding by way or ordinary shares);     (b)   any debenture, bond, note,
loan stock, commercial paper or similar instrument;     (c)   any acceptance
credit, bill-discounting, note purchase or documentary credit facility;

25



--------------------------------------------------------------------------------



 



  (d)   any credit agreement or finance lease;     (e)   any receivables
purchase, factoring or discounting arrangement under which there is recourse in
whole or in part to any member of the Group including, without limitation, the
Invoice Discounting Agreements;     (f)   credit (other than normal trade credit
for a period not exceeding 90 days) or deferred payment arrangements in respect
of the acquisition or construction price of assets acquired or constructed or
the purchase price of services supplied;     (g)   any other transaction having
the commercial effect of a borrowing or other raising of money entered into by a
person to finance its business or operations or capital requirements; or     (h)
  (without double counting) any guarantee or other assurance against financial
loss in respect of the indebtedness of any person arising under an obligation
falling within (a) to (g) above;

  1.2.16   the “Financial Statements” or the “Management Accounts” shall be
construed so as to include any notes, reports, statements or other documents
annexed or attached to any of them;     1.2.17   a “guarantee” shall be
construed so as to include an indemnity, bond, standby letter of credit and any
other obligation (whatever called) of any person to pay for, purchase, provide
funds (whether by the advance of money, the purchase or subscription for shares
or other securities, the purchase of assets or services or otherwise) for the
payment of, indemnify against the consequences of default in the payment of, or
otherwise be responsible for, any indebtedness or other obligation of any other
person (and “guaranteed” and “guarantor” shall be construed accordingly);    
1.2.18   “indebtedness” shall be construed as a reference to any obligation for
the payment or repayment of money, whether as principal or as surety and whether
present or future, actual or contingent;     1.2.19   a document expressed to be
“in the approved terms” is a reference to a document the terms, conditions and
form of which have been initialled for the purpose of identification by or on
behalf of the Agent;     1.2.20   something having a “material adverse effect”
on a person shall be construed as a reference to it having a material adverse
effect (i) on its financial condition, business or operations or on the
consolidated financial condition, business or operations of it and its
Subsidiaries or (ii) on its ability to comply with its payment obligations under
any Finance Document;     1.2.21   a “month” is a reference to a period starting
on one day in a calendar month and ending on the numerically corresponding day
in the next calendar month save that, where any such period would otherwise end
on a day which is not a business day, it shall end on the next business day,
unless that day falls in the calendar month succeeding that in which it would
otherwise have ended, in which case it shall end on the preceding business day
provided that, if a period starts on the last business day in a calendar month
or if there is no numerically corresponding day in the month in which that
period ends, that period shall end on the last business day in that later month;

26



--------------------------------------------------------------------------------



 



  1.2.22   a “participating member state” is a reference to any member state of
the European Communities which adopts or has adopted the euro as its lawful
currency in accordance with EMU legislation;     1.2.23   a “person” shall be
construed as a reference to any individual, firm, company, corporation, public
authority or any association or partnership (whether or not having separate
legal personality) of two or more of the foregoing;     1.2.24   a “public
authority” shall be construed as a reference to any government of any country or
sovereign state or any political sub-division thereof or any department, agency,
public corporation or other instrumentality of any of the foregoing;     1.2.25
  a “regulation” shall be construed so as to include any regulation, rule,
by-law, official directive, requirement, request or guideline (whether or not
having the force of law) of any governmental body, agency, department or
regulatory, self-regulatory or other authority or organisation;     1.2.26  
“sterling” and “£” denotes the lawful currency of the United Kingdom;     1.2.27
  the “sterling equivalent” of (i) any amount denominated in a Foreign Currency
shall mean the equivalent in sterling of such amount as determined by the Agent
by reference to the Agent’s Spot Rate of Exchange and of (ii) any amount
denominated in sterling shall mean such sterling amount;     1.2.28   “tax”
shall be construed so as to include any present and future tax, levy, impost,
deduction, withholding, duty or other charge of a similar nature (including,
without limitation, any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);     1.2.29   “tax on
overall net income” of a person shall be construed as a reference to tax (other
than tax deducted or withheld from any payment) imposed on that person by the
jurisdiction in which its principal office (and/or, in the case of a Lender, its
Facility Office) is located on (i) the net income, profits or gains of that
person world-wide or (ii) such of its net income, profits or gains as arise in
or relate to that jurisdiction;     1.2.30   an “unpaid sum” is a reference to
an unpaid sum as that term is defined in clause 18.1;     1.2.31   the
“winding-up”, “dissolution”, “administration”, “receivership” or “bankruptcy” of
a person and references to the “liquidator”, “administrator”, “receiver”,
“administrative receiver”, “receiver and manager”, “manager” or “trustee” of a
person shall be construed so as to include any equivalent or analogous
proceedings or, as the case may be, insolvency representative or officer under
the law of the jurisdiction in which such person or, as the case may be,
insolvency representative or officer is incorporated or constituted or of any
jurisdiction in which such person or, as the case may be, insolvency
representative or officer, carries on business.

1.3   Any reference in this Agreement to any statute or statutory provision
shall, unless the context otherwise requires, be construed as a reference to
such statute or statutory provision (including all instruments, orders or
regulations made thereunder or deriving validity therefrom) as in force at the
date of this Agreement and as subsequently re-enacted or consolidated.   1.4  
Any reference in this Agreement to a time of day shall, save where the context
otherwise requires, be construed as a reference to London time.

27



--------------------------------------------------------------------------------



 



1.5   In construing this Agreement general words introduced by the word “other”
shall not be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things and
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.   1.6   The illegality, invalidity or unenforceability of any
provision of this Agreement under the law of any jurisdiction shall not affect
its legality, validity or enforceability under the law of any other jurisdiction
nor the legality, validity or enforceability of any other provision of this
Agreement.   1.7   This Agreement supersedes any previous agreement, whether
written or oral, express or implied, between the Original Borrowers, the
Arranger, the Agent, the Security Trustee and the Lenders, or any of them, in
relation to the subject matter of this Agreement.   1.8   The headings in this
Agreement are for convenience only and shall not affect its meaning and
references to a clause, Schedule or paragraph are (unless otherwise stated) to a
clause of, or schedule to, this Agreement and to a paragraph of the relevant
Schedule.   1.9   This Agreement may be signed in any number of counterparts,
all of which taken together shall constitute one and the same instrument. Any
party may enter into this Agreement by signing any such counterpart.   1.10  
Save where the context otherwise requires, the plural of any term includes the
singular and vice versa.   1.11   Except as provided in Clause 27.13 (Indemnity
Provisions), the terms of this Agreement may only be enforced by a party to it
and the operation of the Contracts (Rights of Third Parties) Act 1999 is
excluded. Notwithstanding such clause, the parties to this Agreement do not
require the consent of any third party to rescind or vary this Agreement or any
Finance Document at any time.   1.12   Nothing in this Agreement or envisaged
hereby shall operate, whether directly or indirectly, to constitute a
partnership between any Obligor and any of the Beneficiaries.   1.13   The
liabilities and obligations of the Obligors under the Finance Documents to which
each of them is expressed to be a party are and shall be construed as being,
joint and several.   2.   THE REVOLVING FACILITY       The Revolving Facility  
2.1   Subject to the terms and conditions of this Agreement, the Lenders shall
make available to the Borrowers a revolving credit facility (the “Revolving
Facility”) of up to the Maximum Revolving Credit Line. The Revolving Facility
(as described in Clause 6 (Utilisation of the Revolving Facility)) shall consist
of Revolving Loans (to be denominated in sterling and/or, if agreed between the
relevant Borrower and the Agent, dollars, euro or one or more other Foreign
Currencies) to be made by the Lenders and, if specifically agreed by the Agent
(on the instructions of the Issuer), Letters of Credit and/or Guarantees to be
issued by the Issuer (subject to reimbursement by the relevant Borrower and each
of the Lenders on the terms set out in this Agreement) and Swingline Loans (to
be denominated in sterling and/or dollars, euros or such one or more other
Foreign Currencies as may be agreed between the relevant Borrower and the
Swingline Lender), to be made by the Swingline Lender (subject to reimbursement
by the Lenders on the terms set out in this Agreement) in a maximum aggregate
principal Original Sterling Amount not exceeding the Revolving Facility Amount.

28



--------------------------------------------------------------------------------



 



    Purpose   2.2   The Revolving Facility is to be applied to meet each
Borrower’s general working capital purposes and each Borrower shall apply all
amounts raised by it under this Agreement accordingly provided that none of the
Agent, the Security Trustee or any of the Lenders shall be obliged to concern
itself with the application of amounts raised by any Borrower under this
Agreement.       Obligations Several   2.3   The obligations of each Lender
under this Agreement are several. The failure by any Lender to perform its
obligations under this Agreement shall not affect the obligations of any Obligor
towards any other party to this Agreement nor shall any such other party be
liable for the failure by such Lender to perform its obligations.       Rights
Several   2.4   The rights of each Lender are several. The amount at any time
owing by any Borrower to any party under this Agreement shall be a separate and
independent debt from the amount owing to any other party.       Financial
Assistance   2.5   None of the proceeds of any Utilisation of the Revolving
Facility under this Agreement may be used in any way which infringes section 151
Companies Act 1985 or any similar or other statutory obligation whether in the
United Kingdom or elsewhere unless the provisions of sections 155 to 158 thereof
are actually complied with.       Continuing Obligations   2.6   The obligations
of any party under or in respect of Clauses 10 (Taxes), 11 (Increased Costs), 18
(Default Interest), 19 (Indemnities and Currency of Account), 20.7 (Refunding of
Payments), 24 (Costs, Expenses and Stamp Duties) and 26.9 (Indemnity) shall
continue even after the date (the “Discharge Date”) upon which the Total
Commitments have been cancelled or otherwise reduced to zero and the
Outstandings of all the Lenders have been permanently repaid or prepaid, to the
extent of and in respect of any cost, expense, loss, liability or claim
indemnifiable under any such clause and suffered or incurred by any Beneficiary
on or prior to the Discharge Date       Increase of Maximum Revolving Credit
Line   2.7   BMUK may, by not less than 30 days’ prior written notice to the
Agent, request that the Maximum Revolving Credit Line be increased from
£60,000,000 to £76,000,000. Upon receipt of such notice, the Agent shall notify
the Lenders and, upon the expiry of such period, the Maximum Revolving Credit
Line shall be increased to £76,000,000. The Lenders shall enter into such
documents and other agreements and carry out such actions as the Agent may
require to give effect to such increase.   3.   ADDITIONAL BORROWERS AND
UNSECURED GUARANTORS       Request or requirement   3.1   BMUK may request that
any Group Company shall become an Additional Borrower or, as applicable, the
Agent may require that any Group Company shall become an Unsecured Guarantor by
giving to the Agent or, as applicable, to BMUK not less than 10 business days’

29



--------------------------------------------------------------------------------



 



    notice. For the avoidance of doubt, any Additional Borrower shall, unless
the Agent otherwise agrees, automatically be required also to become a Charging
Company pursuant to Clause 4 (Additional Charging Companies), without the need
for the Agent to serve a further notice in accordance with Clause 4 (Additional
Charging Companies).       Accession   3.2   The Group Company in respect of
which the request or, as the case may be, requirement is made pursuant to Clause
3.1 (Request or Requirement) shall become an Additional Borrower or, as
applicable, an Unsecured Guarantor:

  3.2.1   if the Lenders approve or, as applicable, require the addition of that
Group Company as an Additional Borrower or, as applicable, as an Unsecured
Guarantor;     3.2.2   upon BMUK delivering to the Agent a duly completed and
executed Accession Notice;     3.2.3   in the case of a request to appoint an
Additional Borrower, if no Default has occurred or is likely to occur as a
result of that Group Company becoming an Additional Borrower;     3.2.4   if the
Agent has received all of the documents and other evidence specified in
Schedule 9 (Documents to accompany Accession Notice or Supplemental Deed) in
relation to that Group Company and each is in form and substance satisfactory to
the Agent.

    For the avoidance of doubt, no Accounts or Inventory of any Group Company
which is to become an Additional Borrower shall be considered as Eligible
Accounts or Eligible Inventory, unless the Agent has completed a field
examination and such other due diligence as the Agent may require and such
Accounts and Inventory satisfy the applicable conditions set forth in this
Agreement.       Timing   3.3   The Agent shall notify BMUK and the Lenders
promptly upon being satisfied that it has received all of the documents and
other evidence specified in Schedule 9 (Documents to accompany Accession Notice
or Supplemental Deed) in relation to the relevant Group Company and that each is
in form and substance satisfactory to it, whereupon subject always to Clauses
3.2.1, 3.2.2 and, in the case of a proposed Additional Borrower, Clause 3.2.3,
the relevant Group Company shall become an Additional Borrower or, as
applicable, an Unsecured Guarantor.       BMUK as agent   3.4   Each Borrower
and each Unsecured Guarantor shall be deemed to appoint BMUK as its agent for
the purposes of the Finance Documents by its execution of an Accession Notice.
The Agent may rely on a document signed by BMUK as if it had been signed by any
other Borrower or any Unsecured Guarantor. BMUK may give a good receipt for any
sum payable by any Finance Party to any other Borrower or an Unsecured
Guarantor. Any communication delivered to BMUK shall be deemed to have been
delivered to each of the Borrowers and each Unsecured Guarantor. Any
communication made by BMUK to the Agent or any other Finance Party shall, to the
extent permissible by law, be deemed to have been made with the consent of each
other Borrower and each Unsecured Guarantor.

30



--------------------------------------------------------------------------------



 



    Repetition of Representations   3.5   Delivery of an Accession Notice
constitutes confirmation by the relevant Additional Borrower or, as applicable,
Unsecured Guarantor that the representations and warranties set out in Clause
14.1 (General Representations and Warranties) which are required to be repeated
pursuant to Clause 14.3 (Repetition) are true and correct in all material
respects in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.       Invoice Discounting Agreements
  3.6   By executing an Accession Notice an Additional Borrower shall accede to,
and be bound by, the IDF Guarantee as if it had been named in clause 7
(Guarantee) of the Supplemental Agreement dated 15 December 2004 as a Borrower.
  4.   ADDITIONAL CHARGING COMPANIES       Requirement   4.1   The Agent (acting
on the instructions of the Lenders) may require that any Group Company becomes a
Charging Company by giving to BMUK not less than 10 business days’ notice,
provided that any Group Company which has acceded to this Agreement as an
Additional Borrower shall, unless the Agent otherwise agrees, automatically be
required to become a Charging Company without the need for the Agent to serve a
notice under this Clause 4 (Additional Charging Companies).       Accession  
4.2   The Group Company in respect of which the requirement is made (or, in the
case of an acceding Additional Borrower, is deemed to have been made) pursuant
to Clause 4.1 (Requirement) shall become a Charging Company:

  4.2.1   (other than in the case of a Group Company acceding to this Agreement
as an Additional Borrower (in which case, accession as a Charging Company shall,
unless the Agent otherwise agrees, be automatic)), if the Lenders require the
addition of that Group Company as a Charging Company;     4.2.2   upon BMUK
delivering to the Agent a duly completed and executed Supplemental Deed or such
other security document as the Agent may require in form and substance
satisfactory to the Agent;     4.2.3   if no Default has occurred or is likely
to occur as a result of that Group Company becoming a Charging Company; and    
4.2.4   if the Agent has received all of the following documents and other
evidence in relation to that Group Company specified in Schedule 9 (which shall
be required to be delivered within 60 days of receipt (or deemed receipt) of
notice under Clause 4.1 (Requirement)) and each is in form and substance
satisfactory to the Agent.

    Timing   4.3   The Agent shall notify BMUK and the Lenders promptly upon
being satisfied that it has received all of the documents and other evidence
specified in Schedule 9 (Documents to accompany Accession Notice or Supplemental
Deed) in relation to the relevant Group Company and that each is in form and
substance satisfactory to it, whereupon subject always to Clauses 4.2.1 to 4.2.3
(inclusive) the relevant Group Company shall become a Charging Company.

31



--------------------------------------------------------------------------------



 



    BMUK as agent   4.4   Each Charging Company shall be deemed to appoint BMUK
as its agent for the purposes of the Finance Documents by its execution of a
Supplemental Deed or other Security Document. The Agent may rely on a document
signed by BMUK as if it had been signed by each other Charging Company. BMUK may
give a good receipt for any sum payable by any Beneficiary to each other
Charging Company. Any communication delivered to BMUK shall be deemed to have
been delivered to each of the Charging Companies. Any communication made by BMUK
to the Agent shall, to the extent permissible by law, be deemed to have been
made with the consent of each other Charging Company.       Repetition of
Representations   4.5   Delivery of a Supplemental Deed constitutes confirmation
by the relevant Charging Company that the representations and warranties set out
in Clause 14.1 (General representations and Warranties) which are required to be
repeated pursuant to Clause 14.3 (Repetition) are true and correct in all
material respects in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.   5.   CONDITIONS
PRECEDENT       The Lenders shall be under no obligation to make the Revolving
Facility available under this Agreement unless the Agent has received, or the
Lenders are satisfied that the Agent will receive at the same time as or
immediately prior to the making available of the Revolving Facility, in form and
substance satisfactory to it, all of the documents and evidence referred to in
Schedule 2 (Conditions Precedent) (save to the extent that the Agent may at any
time waive such receipt).   6.   UTILISATION OF THE REVOLVING FACILITY      
General Conditions of Utilisation   6.1   The Lenders shall not be obliged to
make the Revolving Facility available and no Utilisation Notice in respect of
the Revolving Facility shall become effective unless the provisions with respect
to Excess Availability outlined at Clause 16.2.14 (Excess Availability) are
complied with;       and either:

  6.1.1   no Default has occurred and is continuing or would occur if the
Revolving Facility was made available and the representations set out in Clauses
14.1 (General Representations and Warranties) and 14.2 (Accounts and Inventory)
to be repeated on and as of the proposed date for the making available of the
Revolving Facility are true and correct in all material respects on and as of
such date; or     6.1.2   the Lenders have agreed (notwithstanding any such
matter) to make the Revolving Facility available and no notice of termination of
this Agreement has been given by BMUK as referred to in Clause 29 (Term and
Termination).

    Revolving Loans   6.2   Subject to the terms of this Agreement, a Revolving
Loan will be made by the Lenders to a Borrower on its request if:

32



--------------------------------------------------------------------------------



 



  6.2.1   not later than 11.00 a.m. on the business day immediately prior to the
day which is the proposed date for the making of such Revolving Loan (or three
business days in the case of any Revolving Loan to be denominated in a Foreign
Currency), or such lesser period as the Agent may agree prior to the proposed
date for the making of such Revolving Loan, the Agent has received from the
relevant Borrower a Utilisation Notice in respect of such Revolving Loan;    
6.2.2   the proposed date for the making of such Revolving Loan is a business
day during the Commitment Period;     6.2.3   the Original Sterling Amount of
the proposed amount of such Revolving Loan is a minimum amount of £3,000,000 and
an integral multiple of £1,000,000 (or, where the Revolving Loan is to be made
pursuant to Clause 6.8.3 (Refunding of Swingline Loans by the Lenders), an
amount equal to the Original Sterling Amount of the aggregate principal amount
of the Swingline Loans then outstanding) which is less than or equal to the
lesser of the amount of the Available Facility and the Available Revolving
Facility Amount; and     6.2.4   the proposed Interest Period in respect of such
Revolving Loan is a period of one, two or three months (or such other period as
the Agent may agree) ending on or before the Termination Date.

    Swingline Loans   6.3   Subject to the terms of this Agreement, a Swingline
Loan (which may be denominated in sterling, dollars, euro or such other Foreign
Currency as the Swingline Lender may agree) will be made by the Swingline Lender
to a Borrower on its request if:

  6.3.1   not later than 11.00 a.m. on the day which is the proposed date for
the making of such Swingline Loan, the Agent has received from the relevant
Borrower a Utilisation Notice in respect of such Swingline Loan;     6.3.2   the
proposed date for the making of such Swingline Loan is a business day during the
Commitment Period.

    Letters of Credit and Guarantees   6.4   Subject to the terms of this
Agreement, if the Agent agrees with a Borrower (acting on the instructions of
the Issuer), the Issuer shall, at that Borrower’s request (contained in a
Utilisation Notice) issue one or more documentary letters of credit (each a
“Letter of Credit”) or Guarantees (each a “Guarantee”), in each case denominated
in sterling or any Foreign Currency as the Issuer may agree, for that Borrower’s
account. The Issuer will not issue any Letter of Credit or Guarantee:

  6.4.1   if the Original Sterling Amount of the maximum face amount of the
requested Letter of Credit or of the maximum contingent liability under the
requested Guarantee, in each case plus all commissions, fees and charges due
from the relevant Borrower in connection with its issue, would cause its
Available Commitment or the Available Revolving Facility Amount to be exceeded
at such time;     6.4.2   if the expiry date of the Letter of Credit or
Guarantee would be later than 30 days prior to the Termination Date or a date
falling more than 12 months from its date of issue;     6.4.3   if the Original
Sterling Amount of the maximum face amount of the requested Letter of Credit or
of the maximum contingent liability under the requested Guarantee, when

33



--------------------------------------------------------------------------------



 



      aggregated with the Original Sterling Amount of the maximum face value of
all Letters of Credit and of the maximum contingent liability under all
Guarantees, in each case then in issue, would exceed £5,000,000,

    unless the Issuer has specifically agreed with that Borrower that it is
prepared to do so.       Utilisation Notices

6.5

  6.5.1   Subject to the terms of this Agreement, each Utilisation Notice shall
be irrevocable and shall oblige the relevant Borrower to borrow the amount so
requested or, as the case may be, to give effect to the Utilisation so requested
on the date specified in such Utilisation Notice upon the terms and subject to
the conditions set out in this Agreement.     6.5.2   The first Utilisation
Notice delivered hereunder shall include a request to draw down as part of the
relevant Revolving Loan an amount equal to the amount of any fees then due and
payable to the Arranger, the Agent and the Lenders and to such other valuers and
professional advisers as shall have been agreed with the Agent and the Lenders
as being payable therefrom and an authorisation and direction to the Agent to
appropriate for such purpose the proceeds of so much of the relevant Revolving
Loan as is required to satisfy the payment in full of such fees.

    Termination of Commitments   6.6   If it has not already been cancelled or
otherwise reduced to zero prior to such time the Commitment of each of the
Lenders shall be reduced to zero at close of business in London on the last day
of the Commitment Period.       Special Provisions relating to Revolving Loans  
6.7         Agent’s right to exceed limits

  6.7.1   The Agent, in its discretion, may elect to allow the limits of the
Available Revolving Facility Amount to be exceeded on one or more occasions,
provided that the Agent may never exceed the Maximum Revolving Credit Line. If
the Agent does exceed the limits of the Available Revolving Facility Amount, it
may not do so by an amount which exceeds five (5) per cent. of the amount of the
Maximum Revolving Credit Line and if it does exceed the limits of the Available
Revolving Facility Amount on any occasion, the Agent shall not be deemed thereby
to have changed such limits or to be obliged to exceed such limits on any other
occasion.

    Sharing of Applicable Margin

  6.7.2   On the first business day of each month following a month in which a
Reference Rate Revolving Loan shall have been outstanding and on the first
business day of the next Interest Period following an Interest Period during
which a LIBOR Revolving Loan shall have been outstanding, the Agent shall pay to
each of the Lenders an amount equal to each such Lender’s Participating
Proportion of the interest which would have been payable on any Reference Rate
Revolving Loan outstanding during that month or, as the case may be, on any
LIBOR Revolving Loan outstanding during that Interest Period, if such interest
had been calculated on the basis of the Applicable Margin less

34



--------------------------------------------------------------------------------



 



      0.25% provided that the Agent shall have actually received all interest
due from the relevant Borrowers on such Reference Rate Revolving Loans or LIBOR
Revolving Loans at the rates applicable to them. Each Lender agrees that the
Agent shall pay such additional interest actually received from the Borrowers
above that paid to the Lenders in accordance with this Clause 6.7 (Special
Provisions relating to Revolving Loans) to Bank of America, National Association
(in its capacity as a Lender) for its own account.

    Special Provisions relating to Swingline Loans   6.8         Notification

  6.8.1   The Swingline Lender shall notify the Agent and the Lenders at the end
of each week of the net amount of Swingline Loans then outstanding.

    Repayment of Swingline Loans

  6.8.2   The principal amount of the Swingline Loans denominated in any
currency shall be repaid on a daily basis by the transfer of the full credit
balance on each Receivables Account to any loan account denominated in that
currency maintained by each Borrower with the Agent as contemplated in Clause
20.8 (Debit to Loan Account) or otherwise on demand by the Swingline Lender, any
such credit balance denominated in any particular currency to be applied first
to the unpaid principal amount of Swingline Loans denominated in the same
currency and thereafter in or towards repayment of the unpaid principal amount
of any Swingline Loans denominated in any other currency, the manner and extent
of such application to be at the Agent’s discretion.

    Refunding of Swingline Loans by the Lenders

  6.8.3   The Agent will not less than weekly and may, at any time in its sole
and absolute discretion or upon request of the Swingline Lender, on behalf of
the Borrowers (each of which hereby irrevocably directs the Agent to act on its
behalf in this respect), give notice to the Lenders (including the Swingline
Lender) requiring that they make a Reference Rate Revolving Loan to the relevant
Borrower in an amount equal to the aggregate principal amount of the Swingline
Loans then outstanding together with all interest accrued thereon but unpaid.
Interest on any such Reference Rate Revolving Loan shall be calculated and
payable in accordance with the provisions of Clause 7.2.2.     6.8.4  
Application of Reference Rate Revolving Loans: Regardless of whether the
conditions in this Agreement for the making of Revolving Loans are then
satisfied, each Lender shall make its share of any Reference Rate Revolving Loan
referred to in Clause 6.8.3 (Refunding of Swingline Loans by the Lenders)
available to the Agent for the benefit of the Swingline Lender on the date
notice of the requirement for any such Reference Rate Revolving Loan is given to
the Lenders.

    Special Conditions for Issue of Letters of Credit and Guarantees

6.9     In addition to being subject to the satisfaction of the applicable
conditions precedent referred to in Clause 5 (Conditions Precedent), the
obligation of the Issuer to issue any Letter of Credit or Guarantee is subject
to the following conditions having been satisfied in a manner satisfactory to
the Agent:

35



--------------------------------------------------------------------------------



 



  6.9.1   the relevant Borrower shall have delivered to the Agent, at such times
and in such manner as the Agent may prescribe, an application in form and
substance satisfactory to the Agent for the issue of the Letter of Credit or
Guarantee and such other documents as may be required pursuant to the terms
thereof;     6.9.2   the form and terms of the proposed Letter of Credit or
Guarantee shall be satisfactory to the Agent and the Issuer; and     6.9.3   as
of the date of issue, no order of any court, arbitrator or public authority
shall purport by its terms to prohibit or restrain the Issuer or banks generally
from issuing letters of credit or guarantees of the type and in the amount of
the proposed Letter of Credit or Guarantee (as the case may be), and no law,
rule or regulation applicable to the Issuer or banks generally and no request or
directive (whether or not having the force of law) from any central bank or
public authority with jurisdiction over the Issuer or banks generally shall
prohibit, or request that the Issuer refrain from, the issue of letters of
credit or guarantees generally or the issue of such Letter of Credit or
Guarantee.

    General Conditions for issue of Letters of Credit and Guarantees   6.10    
    Requests for issue of Letters of Credit or Guarantees

  6.10.1   A Borrower shall give to the Agent four business days’ prior written
notice of that Borrower’s request for the issue of any Letter of Credit or
Guarantee. In the case of a Guarantee, such notice shall specify the maximum
contingent liability to be guaranteed, the beneficiary in whose favour the
Guarantee is to be issued, the effective date of issue of such Guarantee (which
shall be a business day), details of the obligation in respect of which the
contingent liability might arise and the date on which such obligation is due to
mature or expire. In the case of a Letter of Credit, such notice shall specify
the original face amount and currency denomination of the Letter of Credit
requested, the effective date of issue of such Letter of Credit (which shall be
a business day), whether such Letter of Credit may be drawn in a single or
partial draws, the date on which such Letter of Credit is to expire and the
beneficiary of such Letter of Credit.

    No extensions or amendment:

  6.10.2   The Issuer shall not be obliged to extend or amend or cause to be
extended or amended any Letter of Credit or Guarantee it has issued.

    Events of Default

  6.10.3   The Issuer need not, before issuing a Letter of Credit or Guarantee,
make any enquiry or otherwise concern itself as to whether any event has
occurred which, under the terms hereof, would relieve the Issuer from its
obligations to issue that Letter of Credit or Guarantee and accordingly none of
the Borrowers nor any of the Lenders shall have any right to resist any claim
under Clause 6.12 (Payments pursuant to Letters of Credit or Guarantees) nor
otherwise on the ground that any such event had occurred before the issue of the
Letter of Credit or Guarantee, provided that, before issuing a Letter of Credit
or Guarantee, the Issuer shall inform each of the Lenders of any Event of
Default of which it has actual notice.

36



--------------------------------------------------------------------------------



 



    Compensation for Letters of Credit and Guarantees   6.11   Each Borrower
agrees to pay to the Agent for the account of the Issuer with respect to each
Letter of Credit or Guarantee, the Letter of Credit and Guarantee Fee and such
other reasonable fees and other charges as are charged by the Issuer for letters
of credit or guarantees issued by it including, without limitation its standard
fees for issuing, administering, amending, renewing, paying and cancelling
letters of credit and guarantees and all other fees associated with issuing or
servicing letters of credit, as and when assessed, all as specified in Clause
22.5 (Letter of Credit and Guarantee Fee).       Payments pursuant to Letters of
Credit and Guarantees   6.12         Demands under a Letter of Credit or
Guarantee

  6.12.1   If a demand for payment is made under a Letter of Credit or Guarantee
on the Issuer, the Issuer shall promptly notify the Agent of such demand and pay
the sum demanded in accordance with the terms of the relevant Letter of Credit
or Guarantee, whereupon:

  (a)   the Agent shall not later than four hours after receipt of such demand,
if such demand is made prior to 1.00 p.m. on any business day, or otherwise by
10.00 a.m. on the next succeeding business day, notify each Lender of the amount
of such demand and such Lender’s proportion thereof which such Lender shall be
obliged to pay; and     (b)   each Lender shall on the date of such notification
make its share of the amount demanded available to the Agent for the benefit of
the Issuer in immediately available funds.

      If any Lender is unable to make its share of such amount available on such
date, it shall nevertheless do so as soon as possible thereafter and in any
event by no later than two business days after the date notice of such
requirement was given to it by the Agent, together with interest thereon from
the date of such notice to the date of payment at the rate specified by the
Agent as representing the Issuer’s cost of funds.

    Indemnity

  6.12.2   Each Borrower agrees to indemnify and hold harmless the Issuer in
sterling or sterling equivalent from and against all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
legal fees) which the Issuer may incur or sustain as a consequence of the issue
of any Letter of Credit or Guarantee or the performance of its obligations
thereunder (save where the same are caused by the Issuer’s gross negligence or
wilful misconduct). This is a continuing indemnity, extends to the ultimate
balance of each Borrower’s obligations and liabilities under clause 6 and shall
continue in force notwithstanding any intermediate payment in whole or in part
of those obligations or liabilities.

    Payment of Letter of Credit or Guarantee obligations

  6.12.3   Without limiting or affecting any of the provisions of this Clause
6.12 (Payments pursuant to Letters of Credit and Guarantees), each Borrower
agrees to reimburse the Agent and each Lender for any draw under any Letter of
Credit or Guarantee immediately upon demand, and to pay the Agent the amount of
all other obligations and other amounts payable to it under or in connection
with any Letter of Credit or

37



--------------------------------------------------------------------------------



 



      Guarantee immediately when due, irrespective of any claim, set-off,
defence or other right which that Borrower may have at any time against the
Agent, the Lenders, the Issuer or any other person.

    Reference Rate Revolving Loans to satisfy reimbursement obligations

  6.12.4   If the Issuer honours a draw under any Letter of Credit or makes a
payment under a Guarantee and the relevant Borrower shall not have repaid such
amount to the Agent pursuant to Clause 6.12.3 (Payment of Letter of Credit or
Guarantee obligations), the honouring of such draw or the making of such payment
by the Issuer shall of itself cause there to arise a Reference Rate Revolving
Loan by the Lenders of the amount of such draw or payment which Reference Rate
Revolving Loan that Borrower shall be obliged to repay immediately. In the event
of non-payment of such Reference Rate Revolving Loan, interest thereon shall be
calculated by reference to successive periods of such duration as the Agent may
select at a rate per annum which is the sum of (i) two per cent (2%) (ii) the
Applicable Margin and (iii) the Reference Rate and shall be paid by the relevant
Borrower at the end of the period by reference to which it is calculated or on
such other date as the Agent may specify by written notice to that Borrower. If
not paid on the due date, the interest shall be added to and form part of the
Reference Rate Revolving Loan on which interest shall accrue and be payable in
accordance with the provisions of this Clause 6.12.4 (Reference Rate Revolving
Loans to satisfy reimbursement obligations).

    Letters of Credit and Guarantees — Assumption of Risk   6.13        
Authorisations

  6.13.1   Each of the Borrowers and the Lenders unconditionally and
irrevocably:

  (a)   authorise and direct the Issuer to pay any request or demand for payment
under and in accordance with any Letter of Credit or Guarantee issued by it
without requiring proof of the relevant Borrower’s agreement that any amount so
demanded or paid is or was due and notwithstanding that the relevant Borrower
may dispute the validity of any such request, demand or payment;     (b)  
confirms that the Issuer deals in documents only and shall not be concerned with
the legality of any claim under any Letter of Credit or Guarantee or any other
underlying transaction or any set-off, counterclaim or defence as between the
relevant Borrower and any beneficiary of any Letter of Credit or Guarantee; and
    (c)   agrees that the Issuer need not have any regard to the sufficiency,
accuracy or genuineness of any such request or demand or any certificate or
statement in connection therewith or any incapacity of or limitation upon the
powers of any person signing or issuing any such request, demand, certificate or
statement which appears on its face to be in order and agrees that the Issuer
shall not be obliged to enquire as to any such matters and may assume that any
such request, demand, certificate or statement which appears on its face to be
in order is correct and properly made.

38



--------------------------------------------------------------------------------



 



    Rights of contribution and subrogation

  6.13.2   Until all amounts which are or may become payable by the Obligors
under or in connection with the Finance Documents have been irrevocably paid in
full and the Agent, the Issuer, the Swingline Lender and/or the Lenders are
under no liability hereunder, whether actual or contingent, no Borrower shall,
by virtue of any payment made by it under or in connection with or referable to
this Clause 6 (Utilisation of the Revolving Facility) or otherwise be subrogated
to any rights, security or moneys held or received by the Agent, the Lenders
and/or the Security Trustee or be entitled at any time to exercise, claim or
have the benefit of any right of contribution or subrogation or similar right
against any of them and each Borrower irrevocably waives all rights of
contribution or similar rights against each of them.

    Waiver of defences

  6.13.3   Each Borrower’s obligations under this Clause 6 (Utilisation of the
Revolving Facility) shall not be affected by any act, omission, matter or thing
which, but for this provision, might reduce, release or prejudice any of its
obligations hereunder in whole or in part, including without limitation and
whether or not known to it:

  (a)   any time or waiver granted to or composition with any beneficiary or any
other person;     (b)   any taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights,
remedies or securities available to the Issuer or other person or arising under
any Letter of Credit or Guarantee; or     (c)   any unenforceability, illegality
or invalidity of any Letter of Credit or Guarantee to the intent that each
Borrower’s obligations under this clause 6 shall remain in full force and be
construed as if there were no such effect.

    Supporting Letter of Credit; Cash Collateral   6.14   If, notwithstanding
the provisions of this Clause 6 (Utilisation of the Revolving Facility) and
Clause 29 (Term and Termination) any Letter of Credit or Guarantee is
outstanding upon the termination of this Agreement, then upon such termination
each Borrower shall deposit with the Security Trustee, at its discretion, with
respect to each Letter of Credit or Guarantee then outstanding, in its favour
and at its request either:

  6.14.1   a standby letter of credit (a “Supporting Letter of Credit”) in form
and substance satisfactory to the Agent and the Security Trustee, issued by an
issuer satisfactory to the Lenders in an amount equal to the greatest amount for
which such Letter of Credit may be drawn (or, as the case may be, the maximum
contingent liability under such Letter of Credit or Guarantee) together with all
fees, expenses and charges in respect thereof (together the “maximum liability”)
under which Supporting Letter of Credit the Security Trustee is entitled to draw
amounts necessary to reimburse the Issuer (through the Agent) for payments made
by the Issuer under such Letter of Credit or Guarantee; or     6.14.2   cash in
an amount equal to such maximum liability.

    Such Supporting Letter of Credit or deposit of cash shall be held by the
Security Trustee as security for, and to provide for the payment of, the
aggregate face amount of all Letters of

39



--------------------------------------------------------------------------------



 



    Credit or, as the case may be, the aggregate maximum contingent liability
under all Guarantees, remaining outstanding.       Agent Loans   6.15        
Authorisation

  6.15.1   Subject to the provisions of this Clause 6.15 (Agent Loans), the
Agent is hereby authorised by each Borrower and the Lenders, from time to time
in the Agent’s reasonable discretion, after the occurrence of a Default or an
Event of Default which is continuing unremedied or unwaived or at any time that
any of the other conditions to the making available of any Loans hereunder have
not been satisfied (and provided in any such case that it is impractical to
contact the Lenders), to make Reference Rate Revolving Loans (but in any event
not to exceed the Available Facility) to a Borrower on behalf of the Lenders
which the Agent, in its reasonable business judgement, deems necessary or
desirable (i) to preserve or protect any Collateral, (ii) to enhance the
likelihood of, or maximise the amount of, repayment of any of the Outstandings
or (iii) to pay any other amount chargeable to that Borrower pursuant to the
terms of this Agreement, including without limitation any costs, fees and
expenses (any such Reference Rate Revolving Loan described in this Clause 6.15
(Agent Loans) being an “Agent Loan”).

    Revocation of Authorisation

  6.15.2   The Lenders may at any time revoke the Agent’s authorisation
contained in Clause 6.15.1 (Authorisation) to make Agent Loans, any such
revocation to be in writing and to become effective only upon the Agent’s actual
receipt thereof.

    Repayment

  6.15.3   Agent Loans shall constitute Reference Rate Revolving Loans under
this Agreement repayable by the relevant Borrower on demand and shall bear
interest at the rate per annum applicable to Reference Rate Revolving Loans plus
2%. The Agent shall notify each Lender in writing of each Agent Loan that it
makes.

    Settlement

  6.15.4   It is agreed that each Lender shall participate in each such
Reference Rate Revolving Loan constituted by an Agent Loan in an amount equal to
its Participating Proportion of the amount of such Reference Rate Revolving
Loan. Notwithstanding such agreement, the Agent and the Lenders agree (which
agreement shall not be for the benefit of or enforceable by the Borrowers) that
in order to facilitate the administration of this Agreement settlement of Agent
Loans shall take place on a periodic basis on such date or dates as the Agent
may specify by written notice to the Lenders. On receipt of any such notice,
each Lender shall make an amount equal to its Participating Proportion of the
outstanding principal amount of the Agent Loans in respect of which settlement
is requested available to the Agent in immediately available funds to such
account of the Agent as the Agent may designate, not later than 2.00 p.m. on the
proposed settlement date (which shall be not less than three business days
following the date of such notice). If any such amount is not made available to
the Agent by any Lender on such settlement date, such Lender shall pay such
amount to the Agent on demand together with interest thereon from such
settlement date to the date of actual payment calculated at a rate per annum
which is

40



--------------------------------------------------------------------------------



 



the sum of (i) two per cent (2%) (ii) the Applicable Margin and (iii) the
Reference Rate.
Participation and Notification
6.16
Participation by Lenders

  6.16.1   Each Lender will participate through its Facility Office in each
Utilisation hereunder, comprising the making of the Revolving Loans, or in any
amount to be reimbursed to the Swingline Lender or the Issuer following any
non-payment by any Borrower of any amount due from it in respect of a Swingline
Loan or, as appropriate, a Letter of Credit or Guarantee, in the proportion
which its Commitment bears to the Total Commitments immediately prior to the
making available of that Utilisation or, as the case may be, at the time of any
such non-payment.

Notification to Lenders

  6.16.2   The Agent shall, promptly after receipt by it of a Utilisation
Notice, notify each Lender of the details of such notice and of the amount of
that Lender’s share of the Utilisation to be made available to the relevant
Borrower.

Aggregate Exposure

6.17   The Aggregate Exposure shall at no time exceed the Maximum Revolving
Credit Line and if at any time this limit is exceeded as a consequence of
currency fluctuations, the Borrowers shall provide cash cover in an amount equal
to such excess.   7.   INTEREST AND INTEREST PERIODS

Dates of Payment of Interest

7.1   Each Revolving Loan shall bear interest on its unpaid principal amount
from the date made until paid in cash at a rate determined by reference to the
Reference Rate or to LIBOR, as applicable, and the relevant Borrower shall pay
accrued interest on each such Revolving Loan (i) in the case of each Reference
Rate Revolving Loan, on the first day of each month thereafter and (ii) in the
case of each LIBOR Revolving Loan, on the last day of each Interest Period
relating to such LIBOR Revolving Loan.       If the audited consolidated
Financial Statements for the Group and related certificate of BMUK for a
Financial Year delivered in accordance with Clauses 15.2.1 (Financial
Statements) and 15.3.3 (Certificate of BMUK) show that a higher Applicable
Margin should have applied during a certain period, then BMEH shall (or shall
ensure that the relevant Borrower shall) promptly pay to the Agent any amounts
necessary to put the Agent and the Lenders in the position they would have been
in had the appropriate rate of the Applicable Margin applied during such period.
      Rate of Interest

7.2

  7.2.1   The rate of interest applicable to a LIBOR Revolving Loan from time to
time during an Interest Period relating to it shall be the rate per annum which
is the sum of (i) the Applicable Margin at such time, (ii) LIBOR relating to
such LIBOR Revolving Loan

41



--------------------------------------------------------------------------------



 



      for such Interest Period and (iii) the Mandatory Cost, if any, applicable
to that LIBOR Revolving Loan.     7.2.2   The rate of interest applicable to a
Swingline Loan and each Reference Rate Revolving Loan shall be a fluctuating
rate per annum which is the sum of the Reference Rate and the Applicable Margin.
Each change in the Reference Rate and the Applicable Margin shall be reflected
in such interest rate as of the effective date of such change.

Interest Periods — LIBOR Revolving Loans

7.3   Save as otherwise provided in this Agreement, the duration of each
Interest Period relating to a LIBOR Revolving Loan shall be the period selected
by the relevant Borrower in the Utilisation Notice relating to that LIBOR
Revolving Loan.       Maximum Number of Interest Periods   7.4   A Borrower may
not select an Interest Period in respect of any LIBOR Revolving Loan of such a
duration that there shall at any time be more than five Interest Periods in
existence at the same time.       Conversion and Continuation of Revolving Loans

7.5

  7.5.1   BMUK (on behalf of the Borrowers) may, upon irrevocable written notice
to the Agent in accordance with Clause 7.5.2:

  (a)   at any time after the Outstandings in respect of Reference Revolving
Rate Loans are equal to or exceed an amount equal to an Original Sterling Amount
of £20,000,000 elect, as of any business day, in the case of Reference Rate
Revolving Loans, to convert any such Reference Rate Revolving Loans (or any part
thereof) in an amount or integral multiple of not less than £1,000,000 into
LIBOR Revolving Loans;     (b)   elect, as of the last day of the applicable
Interest Period, to continue any LIBOR Revolving Loans having Interest Periods
expiring on such day (or any part thereof) in an amount or integral multiple of
not less than £1,000,000.

  7.5.2   If any Revolving Loans are to be converted into or continued as LIBOR
Revolving Loans, BMUK shall deliver a notice of conversion or continuation (a
“Notice of Conversion/Continuation”) to be received by the Agent not later than
11.00 a.m. at least one business day (in the case of any Revolving Loan
denominated in sterling) and at least three business days (in the case of any
Revolving Loan denominated in a Foreign Currency), in advance of the proposed
date of conversion or continuation specifying:

  (a)   the proposed date of such conversion or continuation;     (b)   the
aggregate amount of Revolving Loans to be converted or continued; and     (c)  
the type of Revolving Loans resulting from the proposed conversion or
continuation.

42



--------------------------------------------------------------------------------



 



  7.5.3   If upon drawdown of any Revolving Loan or upon the expiry of any
Interest Period applicable to any LIBOR Revolving Loan, BMUK has failed to
select a new Interest Period to be applicable thereto or if any Default or Event
of Default then exists, BMUK shall be deemed to have elected to convert such
LIBOR Revolving Loan into a Reference Rate Revolving Loan as of the expiry date
of such Interest Period.     7.5.4   During the existence of a Default or an
Event of Default, BMUK may not elect to have a Revolving Loan converted into or
continued as a LIBOR Revolving Loan.         Margin Ratchet

7.6

  7.6.1   On the first business day of each Management Accounting Period, the
Agent shall calculate the average daily Available Revolving Facility Amount
during the previous Management Accounting Period. Subject to the provisions of
this Clause 7.6 (Margin Ratchet), if the average daily Available Revolving
Facility Amount during such previous Management Accounting Period was within a
range set out below then the Applicable Margin for the next succeeding
Management Accounting Period will (subject to any adjustment pursuant to Clause
7.6.3 below) be the percentage per annum set out below in the column opposite
that range:

              Applicable Margin   Average daily Available Revolving Facility
Amount   (%) per annum  
Less than £10,000,000
    2.50  
Equal to or greater than £10,000,000 but less than £15,000,000
    2.25  
Equal to or greater than £15,000,000 but less than £20,000,000
    2.00  
Equal to or greater than £20,000,000
    1.75  

  7.6.2   Any increase or decrease (as applicable) in the Applicable Margin as a
result of the operation of Clause 7.6.1 shall take effect on the first business
day of the Management Accounting Period following the Management Accounting
Period in respect of which the Agent shall have made the calculation referred to
in Clause 7.6.1.     7.6.3   At the same time as it prepares the next set of
Management Accounts that are required to be delivered to the Agent in accordance
with Clause 15.2.2 (Management Accounts) following the end of a Financial
Quarter ending on or after (but not before) 31 December 2005 (each such
Financial Quarter being for the purposes of this Clause 7.6 (Margin Ratchet) the
“Previous Financial Quarter”), BMUK shall calculate the actual EBITDA achieved
from the start of the Financial Year in which the Previous Financial Quarter
fell to the end of the Previous Financial Quarter (the “Actual YTD EBITDA”) and
shall compare it against the projected EBITDA for that period (as set out in the
projections delivered to the Agent prior to the Effective Date or, in any
Financial Year commencing after the Effective Date, the Latest Projections
delivered to the Agent in accordance with Clause 15.2.3 (Latest Projections) for
that Financial Year) (the “Projected YTD EBITDA”). BMUK shall, at the same time
as it delivers those Management Accounts to the Agent, deliver a certificate to
the Agent (signed by its finance director) (an “Actual YTD EBITDA Certificate”)
certifying the Actual YTD EBITDA achieved to the end of the Previous Financial
Quarter and calculating (as a percentage) the amount (if any) by which the
Projected YTD EBITDA to the end of the Previous Financial Quarter exceeds the
Actual YTD EBITDA achieved to the end of the Previous Financial Quarter (the
“Variance”). Subject to the provisions of

43



--------------------------------------------------------------------------------



 



      this Clause 7.6 (Margin Ratchet) , if the Actual YTD EBITDA Certificate
delivered to the Agent demonstrates that the Variance is within a range set out
below then the Applicable Margin (as determined from time to time in accordance
with Clause 7.6.1) will be increased by the amount set out below in the column
opposite that range:

              Amount by which the Applicable       Margin determined in
accordance with  
Variance
  Clause 7.6.1 is increased (%)  
Less than 30%
  Nil  
Equal to or greater than 30% but less than 50%
    0.25  
Equal to or greater than 50%
    0.50  

For the avoidance of doubt, if an Actual YTD EBITDA Certificate delivered to the
Agent demonstrates that the Actual YTD EBITDA achieved to the end of the
Previous Financial Quarter exceeds the Projected YTD EBITDA to the end of the
Previous Financial Quarter then the Applicable Margin (determined in accordance
with Clause 7.6.1) will be increased by zero per cent..
If BMUK does not deliver an Actual YTD EBITDA Certificate in accordance with
Clause 7.6.3 then the Applicable Margin (determined in accordance with Clause
7.6.1) will be increased by 0.50 per cent. per annum.

  7.6.4   Any increase in the Applicable Margin (determined in accordance with
Clause 7.6.1) as a result of the operation of Clause 7.6.3 shall take effect on
the first business day of the Management Accounting Period in which the Actual
YTD EBITDA Certificate is delivered or should have been delivered.     7.6.5  
For the avoidance of doubt, the Applicable Margin shall never be less than 1.75
per cent. per annum.     7.6.6   If, following receipt by the Agent of the
audited consolidated Financial Statements for the Group and related certificate
of BMUK in accordance with Clauses 15.2.1 (Financial Statements) and 15.3.3
(Certificate of BMUK), those Financial Statements and related certificate of
BMUK show that the Variance stated in any Actual YTD EBITDA Certificate
delivered in respect of any Financial Quarter falling in the Financial Year to
which those Financial Statements relate was greater than the Variance stated in
any Actual YTD EBITDA Certificate delivered in respect of any Financial Quarter
falling in the Financial Year to which those Financial Statements relate, then
the provisions of Clause 7.1 (Dates of Payment of Interest) shall apply and the
Applicable Margin shall be determined using the table set out in Clause 7.6.3
above and each Variance in respect of a period shall be calculated using audited
consolidated Financial Statements for the Group and related certificate of BMUK
delivered for that Financial Year.     7.6.7   At any time while a Default has
occurred and is continuing, the Applicable Margin shall be 2.50 per cent. per
annum, notwithstanding any previous reduction of the Applicable Margin made
pursuant to this Clause 7.6 (Margin Ratchet) and no reduction shall be
instituted while a Default has occurred and is continuing. For the avoidance of
doubt, nothing in this Clause 7.6.7 shall limit any default interest or other
charges that may be payable under this Agreement and if any default interest or
other

44



--------------------------------------------------------------------------------



 



      charges are payable under this Agreement then they shall be paid in
addition to the Applicable Margin calculated under this Clause 7.6 (Margin
Ratchet).

8.   MARKET DISRUPTION       Circumstances   8.1   If at or about 11.00 a.m. on
the Quotation Date for an Interest Period in respect of any LIBOR Revolving Loan
the Agent (in consultation with the Lenders) determines it is not possible by
reason of circumstances affecting the London Interbank Market generally (i) to
determine LIBOR in accordance with its definition, or (ii) for the Lenders to
obtain requisite matching deposits in the required currency in the London
Interbank Market at the relevant time to fund their respective shares during
such Interest Period, or (iii) for the Majority Lenders to obtain such deposits
for such period at a cost less than or equal to the rate offered to the Agent in
accordance with the definition of LIBOR, then the Agent shall forthwith notify
BMUK and the Lenders and notwithstanding the provisions of Clause 7 (Interest
and Interest Periods), the Interest Period in respect of that LIBOR Revolving
Loan and the amount of interest payable in respect of that LIBOR Revolving Loan
during its Interest Period shall be determined in accordance with the following
provisions of this Clause 8 (Market Disruption).       Applicable Interest Rate
  8.2   If Clause 8.1 (Circumstances) applies in relation to a LIBOR Revolving
Loan the duration of the Interest Period relating to that Loan shall be one
month or, if less, such that it shall end on the Termination Date and the rate
of interest applicable to that LIBOR Revolving Loan during its Interest Period
shall be the rate per annum which is the sum of (i) the Applicable Margin,
(ii) the Mandatory Cost, if any, and (iii) the rate determined by the Agent (and
notified to BMUK) to be that which expresses as a percentage rate per annum the
weighted average of the cost to each of the Lenders of funding its share of such
LIBOR Revolving Loan during such Interest Period from whatever sources and in
whatever manner each such Lender may reasonably select.       Review of
Circumstances   8.3   So long as any alternative basis for the calculation of
interest as provided in Clause 8.2 (Applicable Interest Rate) is in force the
Agent shall from time to time review whether or not the circumstances referred
to in Clause 8.1 (Circumstances) still prevail with a view to returning to the
normal provisions of this Agreement relating to the determination of the rates
of interest applicable to any LIBOR Revolving Loan.       Distribution of
Interest   8.4   Interest on a LIBOR Revolving Loan during an Interest Period
relating to it calculated at the rates specified in Clause 8.1 (Circumstances)
or 8.2 (Applicable Interest Rate) shall be distributed by the Agent to the
Lenders in proportion to the amounts which represent the cost to each Lender of
funding its share of such LIBOR Revolving Loan during such Interest Period
provided that any such interest which is attributable to the Applicable Margin
shall be distributed by the Agent to the Lenders in proportion to their
respective shares in such LIBOR Revolving Loan.   9.   REPAYMENT, PREPAYMENT AND
CANCELLATION       Repayment of Revolving Loans   9.1   Each Borrower shall
repay each LIBOR Revolving Loan made to it, together with accrued but unpaid
interest thereon, on the last day of the Interest Period applicable to that
Loan. Each

45



--------------------------------------------------------------------------------



 



    Borrower may repay each Reference Rate Revolving Loan and each Swingline
Loan made to it, together with accrued but unpaid interest thereon, at any time.
Each Borrower shall, in any event, repay the outstanding principal balance of
all Revolving Loans made to it, plus all accrued but unpaid interest thereon,
upon the termination of this Agreement for any reason. In addition, and without
limiting the generality of each foregoing, each Borrower shall pay to the Agent,
on demand, the amount by which the Original Sterling Amount of the unpaid
principal balance of any Revolving Loans and any Swingline Loans when aggregated
with the Original Sterling Amount of the maximum face amount of all Letters of
Credit and the maximum contingent liability under all Guarantees then in issue
(together “contingency outstandings”) at any time exceeds the Available Facility
in respect of the Revolving Facility or the Available Revolving Facility Amount,
the Available Facility and Available Revolving Facility Amount being determined
for this purpose as if the amount of the Revolving Loans, Swingline Loans and
contingency outstandings were zero. Subject to the other terms of this Agreement
and to availability, Revolving Loans and Swingline Loans may be reborrowed.    
  Cancellation of Total Commitments   9.2   Any Borrower may, by giving to the
Agent not less than 30 business days’ prior notice to that effect, permanently
cancel the whole (but subject to Clause 29 (Term and Termination)) or any part
(being a minimum amount of £5,000,000 and an integral multiple of £1,000,000) of
the Total Commitments, provided that both on the date of such notice and upon
the effective date of cancellation, the amount to be so cancelled does not
exceed an amount equal to the difference between the Maximum Revolving Credit
Line and the Aggregate Exposure and the Agent has not, pursuant to Clause 6.7
(Special Provisions relating to Revolving Loans), permitted the limits of the
Available Revolving Facility Amount to have been exceeded. Any such cancellation
shall reduce the Commitment of each Lender pro rata. If a Borrower cancels any
part (but not the whole) of the Total Commitments, BMUK shall (or shall procure
that such other Borrower shall) pay to the Agent (for the rateable benefit of
the Lenders), on or prior to the date of such cancellation:

  9.2.1   0.75% of the amount of the Total Commitments so cancelled, if such
cancellation is made on or prior to the first Anniversary Date;     9.2.2   0.5%
of the amount of the Total Commitments so cancelled, if such cancellation is
made at any time after the first Anniversary Date but on or prior to the second
Anniversary Date; and     9.2.3   0.25% of the amount of the Total Commitments
so cancelled, if such cancellation is made at any time after the second
Anniversary Date but on or prior to the date falling two months before the third
Anniversary Date.

Prepayment and cancellation of Individual Lenders

9.3   If a Borrower becomes obliged to pay an increased amount pursuant to
Clauses 10.1 (Requirement to Gross-up) or 11.1 (Increased Costs and Reduction of
Return) or any Lender claims indemnification from BMUK under Clause 10.2
(Indemnity) or Clause 11.1 (Increased Costs and Reduction of Return) and the
Agent receives from BMUK at least fifteen days’ prior notice of the intention of
the Borrowers to prepay such Lender’s Outstandings, such Lender shall, upon
receipt by the Agent of such notice, cease to be obliged to participate in any
further Loans, its Commitment shall be permanently cancelled and reduced to zero
and each Borrower shall on the last day of each of the then current Interest
Periods or earlier, if the Agent or such Lender so requires, prepay such
Lender’s portion of the Loan to which such Interest Period relates together with
any applicable break costs payable under Clause 19.2 (Break Costs) but otherwise
without premium or penalty.

46



--------------------------------------------------------------------------------



 



    Notices Irrevocable   9.4   Any notice of cancellation or prepayment given
by a Borrower (or BMUK on its behalf) pursuant to Clause 9.2 (Cancellation of
Total Commitments) or Clause 9.3 (Prepayment and Cancellation of Individual
Lenders) shall be irrevocable, shall specify the date upon which such prepayment
is to be made and the amount of such prepayment and shall oblige that Borrower
to make such prepayment on such date. A Borrower shall not be entitled to
reborrow any amount so prepaid.       Extension of Termination Date

9.5

  9.5.1   On 20 October 2010 BMUK may deliver a request to the Agent (which the
Agent shall promptly forward to the Lenders), requesting that the Lenders shall
extend the maturity of the Revolving Facility to 20 October 2012.     9.5.2  
The decision whether or not to extend the Termination Date shall be in the
absolute discretion of the Agent to determine (acting on the instructions of all
of the Lenders) and shall be based upon such factors as the Agent may deem
relevant (including, without limitation, the business condition (financial or
otherwise) of the Group at the relevant time and after reviewing such forecasts,
projections and financial and other information regarding the Borrowers and the
Group as the Agent may require. The Borrowers acknowledge that the Agent and the
Lenders shall not be under any obligation to extend the Termination Date.    
9.5.3   If extended pursuant to this Clause 9.5 (Extension of Termination Date),
references to the “Termination Date” in this Agreement and the other Finance
Documents shall be construed as a reference to the Termination Date as from time
to time extended. Any extension of term and restatement of this Agreement does
not constitute a novation.

10.   TAXES       Requirement to Gross-up   10.1   All payments to be made by
any of the Obligors to any person under this Agreement shall be made free and
clear of and without deduction for or on account of tax unless such Obligor is
required by law to make such a payment subject to the deduction or withholding
of tax, in which case the sum payable by such Obligor in respect of which such
deduction or withholding is required to be made shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding
(including any deduction or withholding applicable to additional sums payable
under this clause), such person receives and retains (free from any liability in
respect of any such deduction or withholding) a net sum equal to the sum which
it would have received and so retained had no such deduction or withholding been
made or been required to be made.       Indemnity   10.2   Without prejudice to
the provisions of Clause 10.1 (Requirement to Gross-up), if any person or the
Agent is required to make any payment on account of tax (other than tax on its
overall net income) on or calculated by reference to the amount of any Loan made
or to be made under this Agreement or by reference to any Letter of Credit or
Guarantee issued under this Agreement and/or by reference to any sum received or
receivable under this Agreement by such person or the Agent on its behalf
(including, without limitation, any sum received or receivable under this Clause
10 (Taxes)) or any liability in respect of any such payment is asserted,
imposed, levied

47



--------------------------------------------------------------------------------



 



    or assessed against such person or the Agent on its behalf, the relevant
Obligor shall, upon demand of the Agent, promptly indemnify such person against
such payment or liability, together with any interest, penalties and expenses
payable or incurred in connection therewith provided that the foregoing shall
not apply to the extent that the payment or liability (a) is compensated for by
an increased payment under Clause 10.1 (Requirement to Gross-up)or (b) would
have been so compensated but was not so compensated, solely because one of the
exclusions in Clause 10.6 (Limitation on Requirement to Gross-up) applied.      
Notification   10.3   A Lender intending to make a claim pursuant to Clause 10.2
(Indemnity) shall notify the Agent of the event by reason of which it is
entitled to do so whereupon the Agent shall notify the relevant Obligor.      
Tax Receipts   10.4   Without prejudice to the provisions of Clause 10.1
(Requirement to gross-up), if any Obligor makes any payment under this Agreement
in respect of which it is required by law to make any deduction or withholding
it shall pay the full amount to be deducted or withheld to the relevant taxation
or other authority within the time allowed for such payment under applicable law
and shall deliver to the Agent (no later than one week after the end of the time
allowed for such payment under applicable law) an original receipt or other
appropriate evidence issued by such authority evidencing the payment to such
authority of all amounts so required to be deducted or withheld from such
payment.       Tax Credits   10.5   If any Obligor makes an increased payment
under Clause 10.1 (Requirement to Gross-up) for the account of any person and
such person in its sole opinion and based on its own interpretation of any
relevant laws or regulations (but acting in good faith) determines that it has
received or been granted a credit against or relief or remission for or in
respect of any tax paid or payable by it in respect of or calculated by
reference to the deduction or withholding giving rise to such payment, such
person shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
payment and, to the extent it is reasonably identifiable and quantifiable, as
soon as practicable pay to such Obligor an amount equal to such part or all of
such credit, relief, remission or repayment as can be made available to such
Obligor in such a way as to leave such person (after such payment) in no better
or worse position than it would have been in if such Obligor had not been
required to make such deduction or withholding. Nothing contained in this Clause
10.5 (Tax Credits) shall interfere with the right of a person to arrange its tax
affairs in whatever manner it thinks fit nor oblige any person to disclose any
information relation to its tax affairs or any computation in respect thereof.  
    Limitation on Requirement to Gross-up

10.6

  10.6.1   If any Lender ceases to be a Qualifying Lender, no Obligor shall be
liable to pay to such Lender under Clause 10.1 (Requirement to Gross-up) any
amount in excess of the amount it would have been obliged to pay if such Lender
had not ceased to be a Qualifying Lender provided that this Clause 10.6
(Limitation on Requirement to Gross-up) shall not apply and each Obligor shall
continue to be obliged to comply with its obligations under Clause 10
(Requirement to Gross-up) if and to the extent that after the date of this
Agreement there shall have been any change in, or in the interpretation,
administration or application of, any relevant law or double taxation

48



--------------------------------------------------------------------------------



 



      treaty or any published practice or concession of any relevant taxing
authority and as a result of such change (i) such Lender ceases to be a
Qualifying Lender or (ii) such Obligor would be required to make a deduction or
withholding on account of tax irrespective of whether the recipient of the
relevant payment was or was not a Qualifying Lender.     10.6.2   No Obligor
shall be liable to make a payment to a Lender under Clause 10.1 (Requirement to
Gross-up) if on the date on which the payment falls due the relevant Obligor is
able to show that the payment could have been made to such Lender without any
deduction or withholding had such Lender complied with its obligations under
Clause 10.7 (Double Taxation Relief).     Double Taxation Relief

10.7   If, and to the extent that, the effect of Clause 10.1 (Requirement to
Gross-up) or 10.2 (Indemnity) can be mitigated by virtue of the provisions of
any applicable double tax treaty entered into by the United Kingdom (whether by
a claim to repayment of any taxes referred to in Clause 10.1 (Requirement to
gross-up) or 10.2 (Indemnity) or otherwise) each Lender agrees to co-operate (to
the extent reasonably required) with affected Obligor(s) with a view to
submitting any forms required for the purpose of ensuring the application of
such double tax treaty so far as relevant, provided that no Lender shall be
required pursuant to this Clause 10.7 (Double Taxation Relief) to complete or
co-operate in completing any form which is not substantially similar to any form
in use at the date of this Agreement for the purpose of claiming exemption or
relief from or repayment of taxes envisaged hereunder pursuant to a double
taxation treaty between the United Kingdom and such Lender’s jurisdiction of
residence and which requires the Lender to undertake obligations which, in its
reasonable opinion, are more onerous than those imposed upon it as at the date
of this Agreement.   11.   INCREASED COSTS       Increased Costs and Reduction
of Return   11.1   If the Agent or, as the case may be, any Lender, in its sole
discretion determines that, as a result of (i) the introduction of, or any
change in any law or in any treaty, directive or regulation (whether or not
having the force of law but if not having the force of law, only if such treaty,
directive or regulation is generally applicable to banks and of the type with
which the relevant Lender is accustomed to comply) or the interpretation or
application thereof, in each case after the date hereof, or (ii) compliance with
any request from or requirement (whether or not having the force of law but if
not having the force of law, only if such request or requirement is generally
applicable to banks and of the type with which the relevant Lender is accustomed
to comply) of any central bank or other fiscal, monetary or other authority made
or imposed after the date hereof:

  11.1.1   it incurs a cost in assuming or maintaining all or any part of any
Commitment under this Agreement and/or in making, maintaining or funding all or
any part of its Outstandings or any unpaid sum and/or assuming or maintaining a
contingent liability under or pursuant to this Agreement (whether under any
Letter of Credit or Guarantee or otherwise), or that cost is increased; or    
11.1.2   any sum received or receivable by it under this Agreement or the
effective return to it under this Agreement is reduced; or     11.1.3   it
suffers a reduction in the rate of return on its overall capital below that
which might reasonably have been anticipated at the date of this Agreement and
which it would have been able to achieve but for having entered into and/or
performing its obligations

49



--------------------------------------------------------------------------------



 



      and/or assuming or maintaining a commitment or contingent liability under
or pursuant to this Agreement; or     11.1.4   it makes any payment or forgoes
any interest or other return on or calculated by reference to the amount of any
sum received or receivable by it under or pursuant to this Agreement; or    
11.1.5   it incurs a cost or increased cost, or suffers a reduction in any
amount payable to it or in the effective return on its capital, or forgoes any
interest or any other return as a result of the introduction of, changeover to
or operation of the euro in the United Kingdom,

and in any such case, the same is attributable to its liabilities or obligations
under this Agreement, then the person concerned shall notify the Agent of the
relevant event (setting out in reasonable detail the basis on which its claim
has been computed) promptly upon its becoming aware of the same, whereupon the
Agent shall notify BMUK and, upon demand of the Agent, BMUK shall pay, or shall
procure that there is paid, on demand to the Agent for the account of the person
concerned an amount sufficient to indemnify that person against the relevant
cost, increased cost, reduction, reduction in the rate of return, payment or
forgone interest or other return or such proportion thereof as is, in the
opinion of such person, attributable to its obligations under or pursuant to
this Agreement.
Capital Adequacy

11.2   If the Agent, or as the case may be, any Lender, in its sole discretion
determines that (i) the introduction of, or any change in, any capital adequacy
regulation or in the interpretation or application thereof, in each case after
the date hereof, or (ii) compliance by such person or any corporation
controlling it with any capital adequacy regulation, affects or would affect the
amount of capital, reserves or special deposits required or expected to be
maintained by such person or any corporation controlling it and (taking into
consideration such person’s or such corporation’s policies with respect to
capital adequacy) determines that the amount of such capital, reserves or
special deposits is increased as a consequence of its loans, contingent
liabilities or obligations under this Agreement then, upon demand of the Agent
(having been so notified by such person) to BMUK, BMUK shall pay, or shall
procure that there is paid, to the Agent for the account of the person
concerned, from time to time as specified by the Agent, additional amounts
sufficient to compensate such person for such increase.       Exceptions   11.3
  Clauses 11.1 (Increased Costs and Reduction of Return) and 11.2 (Capital
Adequacy) do not apply to any cost, increased cost, reduction, reduction in the
rate of return, payment or forgone interest or other return compensated for by
(a) payment of the Mandatory Cost, (b) by the operation of Clause 10 (Taxes),
(c) by a change in the rate of tax on the overall net income of the Agent or any
Lender or (d) which is attributable to the wilful breach by the relevant Lender
or any of its Affiliates of any law or regulation.   12.   ILLEGALITY      
Consequences of Illegality   12.1   If at any time it is unlawful, or contrary
to any directive or request of any applicable central bank or other fiscal,
monetary or other authority, or impossible for a Lender to make, fund or allow
to remain outstanding any Loan made or to be made under this Agreement or to
assume or remain under any obligations hereunder in relation to or under any
Letter of Credit or

50



--------------------------------------------------------------------------------



 



    Guarantee, then the Agent shall, promptly after becoming aware of the same,
deliver to BMUK a certificate to that effect and:

  12.1.1   such Lender shall not thereafter be obliged to make or participate in
any Loan under this Agreement or (in the case of the Issuer) issue any Letter of
Credit or Guarantee and its Commitment shall immediately be cancelled and
reduced to zero; and     12.1.2   if the Agent on behalf of such Lender so
requires, each Borrower shall on the last day of the Interest Period for each
such Loan occurring after the Agent has notified BMUK or (if earlier) on such
date as the Agent shall have specified (being no earlier than the last day upon
which the Lender is legally able to permit such Loans to remain outstanding)
repay such Lender’s Outstandings together with accrued interest thereon (any
such repayment to be without premium or penalty or the payment of any amount to
be calculated in accordance with Clause 29.2.3 ) and all other amounts owing to
such Lender under this Agreement, and, with respect to any Letter of Credit or
Guarantee then outstanding, deposit with the Security Trustee for the benefit of
the Issuer a Supporting Letter of Credit or cash, in either such case in the
same manner as contemplated in Clause 6.14 (Supporting Letters of Credit; Cash
Collateral).

Mitigation of Adverse Circumstances

12.2   If, in respect of any Lender, circumstances arise which would, or would
upon the giving of notice, result in additional amounts becoming payable under
Clause 10 (Taxes) or Clause 11.1 (Increased Costs and Reduction of Return) or
result in a cancellation of its Commitment pursuant to Clause 12.1.1
(Consequences of Illegality) then, without in any way limiting, reducing or
otherwise qualifying the obligations of any Borrower hereunder such Lender will,
at the request of BMUK, consider means of mitigating the effects of such
circumstances provided that such Lender shall be under no obligation to take any
such action if to do so would or might in its opinion have an adverse effect on
its business, operations or financial condition.   13.   GUARANTEE      
Guarantee   13.1   Each Unsecured Guarantor, jointly and severally,
unconditionally and irrevocably guarantees to the Beneficiaries the due and
punctual payment, performance and discharge by the Obligors of all the moneys,
obligations and liabilities (whether present or future, actual or contingent) on
the part of the Obligors to be paid, performed or discharged, whether directly
or indirectly, under or pursuant to the terms of this Agreement and/or in
connection with the Facility and/or otherwise under the Finance Documents
(together in this Clause 13 (Guarantee) the “guaranteed obligations”). If and
whenever any Obligor shall default in the payment, discharge or performance of
any of the guaranteed obligations, each Unsecured Guarantor shall, upon written
demand by the Agent, promptly pay, perform or discharge the guaranteed
obligations in respect of which such default has been made.       Indemnity  
13.2   Each Unsecured Guarantor agrees to indemnify and hold harmless the
Beneficiaries from time to time on demand for and against any loss incurred by
any of them as a result of any of the guaranteed obligations being or becoming
void, voidable or unenforceable for any reason whatsoever, whether known to such
person or persons or not. The amount of such loss shall be the amount which the
person or persons suffering it would otherwise have been entitled to recover
from the Obligors.

51



--------------------------------------------------------------------------------



 



    Continuing Security   13.3   The obligations of each Unsecured Guarantor
under this Agreement are continuing obligations and shall remain in force until
all of the guaranteed obligations have been satisfied in full. The obligations
of each Unsecured Guarantor under this Agreement shall not be (or be construed
so as to be) discharged by any intermediate discharge or payment of or on
account of any of the guaranteed obligations or any settlement of account or any
other matter (other than the discharge in full of the guaranteed obligations).  
    Protective Provisions   13.4   Neither the obligations of each Unsecured
Guarantor nor the rights and remedies of the Beneficiaries under this Agreement,
any other Finance Document or otherwise conferred by law shall be discharged,
prejudiced or impaired by reason of:

  13.4.1   any variation of any of the guaranteed obligations or of the terms of
conditions of this Agreement, any other Finance Document or of any encumbrance,
guarantee or other assurance held or to be held as security for the payment,
performance or discharge of the guaranteed obligations (any such encumbrance,
guarantee or other assurance together referred to in this Clause 13 (Guarantee)
as “related security”);     13.4.2   any failure (whether intentional or not) to
take, perfect or realise (whether in full or in part) any related security now
or in the future agreed to be taken in respect of any of the guaranteed
obligations;     13.4.3   any incapacity or change in the constitution of any
party to this Agreement, any other Finance Document or to any related security;
    13.4.4   any of the guaranteed obligations or any obligation of any person
under any related security being or becoming invalid, illegal, void or
unenforceable for any reason;     13.4.5   any time or other indulgence given or
agreed to be given to, or any composition or other arrangement made with or
accepted from, any Obligor in respect of any of the guaranteed obligations or
any other person in respect of any of its obligations under any related
security;     13.4.6   any waiver or release of any of the guaranteed
obligations or of any obligation of any person under any related security or any
failure to realise, in full or in part, the value of, or any discharge or
exchange of any related security;     13.4.7   any Obligor or any other person
party to this Agreement, any other Finance Document or any related security
being wound up, going into administration or liquidation or making any
composition or arrangement with its creditors (whether or not sanctioned by the
court and whether or not the Agent has agreed to such compromise or arrangement)
and so that where, by virtue of any compromise or arrangement, any of the
guaranteed obligations are transferred to any other person, the guarantee and
indemnity of each Unsecured Guarantor contained in this Agreement shall take
effect as if the expression “Obligor” included such other person; or     13.4.8
  any other act, event or omission which, but for this provision, would or might
operate to offer any legal or equitable defence for or impair or discharge any
of the guaranteed obligations or any obligation of any person under any related
security or prejudicially affect the rights or remedies of the Beneficiaries or
any of them under this Agreement, any other Finance Document or otherwise
conferred by law.

52



--------------------------------------------------------------------------------



 



Independent Obligations

13.5   The obligations of each Unsecured Guarantor under this Agreement are
additional to, and not in substitution for, any related security and the
obligations assumed by each Unsecured Guarantor under this Agreement may be
enforced without first having recourse to any related security and without
making or filing any claim or proof in a winding-up or dissolution of any
Obligor or any other person party to this Agreement or any related security or
first taking any steps or proceedings against any Obligor or any such person.  
    Non-Competition   13.6   Until all of the guaranteed obligations have been
satisfied in full, no Unsecured Guarantor shall:

  13.6.1   exercise any right of subrogation, indemnity, set-off or counterclaim
against any Obligor, any other Unsecured Guarantor or any person party to any
related security;     13.6.2   claim payment of any other moneys for the time
being due to it by any Obligor, any other Unsecured Guarantor or any person
party to any related security by reason of the performance by it of its
obligations under this Agreement or on any account whatsoever or exercise any
other right or remedy or enforce any encumbrance, guarantee or other assurance
which it has in respect thereof;     13.6.3   claim any contribution from any
other Unsecured Guarantor or any person party to any related security;    
13.6.4   negotiate, assign, charge or otherwise dispose of any moneys,
obligations or liabilities now or at any future time due or owing to it by any
Obligor or any other Unsecured Guarantor or any person party to any related
security or any encumbrance, guarantee or other assurance in respect thereof; or
    13.6.5   claim or prove in a winding up or dissolution of any Obligor or any
other Unsecured Guarantor in competition with the Beneficiaries or any of them;
and     13.6.6   if any Unsecured Guarantor receives any sums in contravention
of this Clause 13.6 (Non-Competition), it shall hold them on trust to be applied
promptly in or towards the satisfaction of its obligations under this Agreement.

Warranty

13.7   Each Unsecured Guarantor warrants that it has not taken, and agrees that
(without the prior written consent of the Agent acting on the instructions of
the Majority Lenders) it will not take, from any Obligor, any other Unsecured
Guarantor or any person party to any related security any encumbrance, guarantee
or other assurance in respect of or in connection with its obligations under
this Agreement. If any Unsecured Guarantor takes any such encumbrance, guarantee
or other assurance in contravention of this Clause 13.7 (Warranty), it shall
hold the same on trust for the Beneficiaries until such time as all of the
guaranteed obligations have been satisfied in full and shall on request promptly
deposit the same with and/or charge the same to the Agent for and on behalf of
itself and such persons in such manner as the Agent may require as security for
the due performance and discharge by the relevant Unsecured Guarantor of the
guaranteed obligations       Suspense Account   13.8   If any Obligor or any of
the Unsecured Guarantors is wound up, goes into liquidation or makes any
composition or arrangement with its creditors, neither the existence of the
guarantee of the

53



--------------------------------------------------------------------------------



 



    relevant Unsecured Guarantor contained in this Agreement nor any moneys
received or recovered by the Beneficiaries or any of them under to pursuant to
this Agreement shall impair the right of such persons to prove in such
winding-up, liquidation, composition, or arrangement for the total amount due
from the Obligor or the relevant Unsecured Guarantor. The Agent may at any time
and from time to time place and, for so long as it thinks fit, keep any moneys
received or recovered under this Agreement in a separate or suspense account, in
such name as it thinks fit, without any intermediate obligation on its part to
apply the same in or towards discharge of any part of such total amount,
provided that if the moneys are at any time sufficient to discharge the
guaranteed obligations in full, they shall promptly be so applied.      
Conditional Discharge   13.9   Any settlement or discharge between any of the
Unsecured Guarantors and the Arranger, the Agent, the Lenders or any of them
shall be conditional upon no security or payment to the Arranger, the Agent and
the Lenders or any of them by any Obligor or the relevant Unsecured Guarantor or
any other person being avoided or set aside or ordered to be refunded or reduced
by or pursuant to any applicable law or regulation and, if such condition is not
satisfied, the Arranger, the Agent and the Lenders shall each be entitled to
recover from the relevant Unsecured Guarantor on demand the value of any such
security or the amount of any such payment as if such settlement or discharge
had not occurred.       Guarantor Intent   13.10   Without prejudice to the
generality of Clause 13.4 (Protective Provisions), each Unsecured Guarantor
expressly confirms that it intends that its obligations under this Agreement
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: the Group’s business, acquisitions
of any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.   14.   REPRESENTATIONS AND WARRANTIES    
  General Representations and Warranties   14.1   Each Obligor represents and
warrants (in respect of itself and each other Obligor) to and for the benefit of
each other party to this Agreement that, except as disclosed to and accepted by
the Agent in writing:       Status

  14.1.1   (other than in the case of BMEP) it is a limited liability company
duly incorporated or a corporation duly organised and validly existing under the
laws of its jurisdiction of incorporation and BMEP is a partnership properly
established and validly existing under the laws of the Netherlands, in each case
having the power and authority to own its assets and to conduct the business and
operations which it conducts or proposes to conduct;

54



--------------------------------------------------------------------------------



 



Powers and authority

  14.1.2   it has full power and authority to enter into and perform each of the
Relevant Agreements to which it is or will be a party and any other document to
be entered into by it pursuant thereto and has taken all necessary corporate or
other action to authorise the execution, delivery and performance of each such
Relevant Agreement and each such other document;

Authorisations

  14.1.3   save for any necessary registrations which will be made within the
applicable registration period, all actions, conditions and things required by
all applicable laws and regulations to be taken, fulfilled, obtained or done in
order (i) to enable it lawfully to enter into, exercise its rights under and
perform and comply with its obligations under each of the Relevant Agreements to
which it is or will be a party and any other document to be entered into
pursuant thereto (ii) to ensure that those obligations are valid, legally
binding and enforceable in accordance with their respective terms and (iii) to
make each of the Relevant Agreements and all such other documents admissible in
evidence in England and Wales and, if different, its jurisdiction of
incorporation have been taken, fulfilled, obtained or done;

Non-violation

  14.1.4   the execution by it of and the exercise by it of its rights and
performance of or compliance with its obligations under each of the Relevant
Agreements to which it is or will be a party do not and will not violate (i) any
law or regulation to which it or any of its assets is subject or (ii), to an
extent or in a manner which has or could have a material adverse effect on it,
any agreement to which it is a party or which is binding on it or its assets or
conflict with its constitutional documents and in particular will not cause any
limit on its borrowing or other powers or the exercise of such powers by its
board of directors to be exceeded;

Obligations binding

  14.1.5   subject to the Reservations, its obligations under each of the
Relevant Agreements are legal, valid and binding and enforceable in accordance
with their respective terms;

Litigation

  14.1.6   save as disclosed in writing to and agreed by the Agent prior to the
date of this Agreement, it is not involved or engaged in any litigation,
arbitration or administrative proceedings (whether as plaintiff or defendant)
nor, to the best of its knowledge is any such litigation, arbitration or
administrative proceedings threatened, nor are there any circumstances likely to
give rise to any such litigation, arbitration or proceedings which in any such
case may have a material adverse effect on it, any other Obligor or on the Group
(taken as a whole);

No default

  14.1.7   it is not in breach of or default under any agreement or arrangement
(including, without limitation, under any Relevant Agreement) or any statutory
or legal requirement to an extent or in a manner which has or could have a
material adverse effect on it or on any other Obligor and no Event of Default
has occurred and is continuing;

55



--------------------------------------------------------------------------------



 



Existing encumbrances

  14.1.8   no encumbrance exists over its present or future assets except for
Permitted Encumbrances;

Future encumbrances

  14.1.9   the execution by it of each of the Relevant Agreements to which it is
or will be a party and the exercise by it of its rights and performance of or
compliance with its obligations thereunder will not result in the existence of
or oblige it to create any encumbrance over all or any of its present or future
assets except for Permitted Encumbrances;

Financial Statements

    14.1.10

  (a)   its audited consolidated Financial Statements were prepared in
accordance with Applicable GAAP and give a true and fair view of the financial
condition of the Group at the date as of which they were prepared and the
results of the Group’s business and operations during the Financial Year then
ended and (in the case of its Financial Statements) disclose or reserve against
all liabilities (contingent or otherwise) of each Group Company as at that date
and all unrealised or anticipated losses from any commitment entered into by
each Group Company and which existed on that date;     (b)   the Latest
Projections represent its best estimate of the Group’s future financial
performance for the periods referred to in them and have been prepared on the
basis of the stated assumptions, which it believes are fair and reasonable in
the light of current and reasonably foreseeable business conditions;

Capitalisation

  14.1.11   the Adjusted Tangible Net Worth is not less than £26,936,000,
BMEBV’s authorised share capital consists of EUR90,000 of which 200 shares of
EUR100 are validly issued and fully paid and are owned beneficially by BMEP and
BMUK’s authorised share capital consists of 5,000,000 ordinary shares of £1 per
share and 5,000,000 preference shares of £1 per share, of which 4,000,500
ordinary shares and 1,225,963 preference shares are validly issued and fully
paid and are beneficially owned by BMEBV, in the case of the ordinary shares,
and the Parent, in the case of the preference shares;

Indebtedness

  14.1.12   no Group Company has any indebtedness except for Permitted
Indebtedness;

Distributions

  14.1.13   since 1 January 2002 no Distribution has been declared, paid, or
made upon or in respect of any shares or other securities of any Group Company
other than in accordance with the provisions of Clause 16.3.3 (Distributions and
changes in capital structure);

56



--------------------------------------------------------------------------------



 



Title to assets

  14.1.14   except for assets which are leased, it is the beneficial owner free
from all encumbrances (other than Permitted Encumbrances) of all its other
assets including, without limitation, the assets reflected on the most recent
Financial Statements delivered to the Agent, except as disposed of since the
date thereof in the ordinary course of trading;

Labour disputes

  14.1.15   there is no pending or, to the best of its knowledge, threatened
strike, work stoppage, material unfair labour practice claim, or other material
labour dispute against or affecting its or its employees;

Environmental Laws

  14.1.16   to the best of its knowledge and belief (having made all due and
reasonable enquiry) it has not breached any Environmental Law and no condition
exists or act or event has occurred which will or might reasonably be expected
to give rise to any breach of, or any liability of any kind under, any
Environmental Law;

Environmental Authorisations

  14.1.17   to the best of its knowledge and belief (having made all due and
reasonable enquiry) it is in possession of all Environmental Authorisations
required for the conduct of its business or operations (or any part thereof) and
it has not breached any of the terms or conditions of any such Environmental
Authorisation;

Notices of environmental breaches

  14.1.18   (i) it has not received any summons, complaint, order or similar
written notice that it is not in compliance with, or any public authority is
investigating its compliance with, any Environmental Law or that it is or may be
liable to any other person as a result of a potential or actual Discharge of a
Hazardous Substance and (ii) none of its present or past operations is the
subject of any investigation by any public authority evaluating whether any
remedial action is needed to respond to a potential or actual Discharge of a
Hazardous Substance;

No deposit of Hazardous Substances

  14.1.19   to the best of its knowledge and belief (having made all due and
reasonable enquiry) no Hazardous Substance has at any time been used, disposed
of, generated, stored, transported, dumped, released, deposited, buried,
discharged or emitted at, on, from or under any premises owned, leased, occupied
or controlled by it;

Liability for environmental claims

  14.1.20   it has not entered into any negotiations or settlement agreements
with any person (including, without limitation, any prior owner of its property)
imposing material obligations or liabilities on it with respect to any remedial
action in response to the potential or actual Discharge of a Hazardous Substance
or environmentally related claim;

57



--------------------------------------------------------------------------------



 



Taxes

  14.1.21   it has filed all tax returns and other reports required to be filed
and has paid all taxes imposed on it or upon any of its assets that are due and
payable (save for any that are being contested in good faith and by appropriate
action and in respect of which it has provided or maintained adequate reserves
to meet any such liability);

Material adverse change

  14.1.22   there has been no material adverse change in its financial condition
or the financial condition of the Group (taken as a whole) since the date to
which the latest audited Financial Statements were delivered to the Agent under
Clause 15.2.1 (Financial Statements) were made up nor in the consolidated
financial condition, business, assets or operations of the Group nor in the
Collateral since that date which will nor might reasonably be expected to result
in a material adverse effect;

Information

  14.1.23   all factual information delivered by it or on its behalf to the
Agent in connection with the business, operations and assets of the Group or in
connection with any of the Relevant Agreements from time to time was, in each
such case at the date of its delivery, true and correct in all material respects
and not misleading and all expressions of opinion, forecasts and projections
have been arrived at in good faith and have been based upon reasonable grounds;

Information Memorandum

  14.1.24   (a) all statements of fact contained in the Information Memorandum
relating to the Group are, or will be, true in all respects material to the
Revolving Facility, (b) all expressions of opinion or expectations and all
forecasts and projections provided in the Information Memorandum, have been, or
will be, arrived at in good faith and have been, or will be, based upon
reasonable grounds (in each case as at the date at which they are, or will be,
made or expressed to be made and in final form), and (c) it is not aware, having
made all due and reasonable enquiry, of any facts or circumstances that have not
been disclosed to the Agent, the Arranger and the Lenders which would, if
disclosed, be reasonably likely to affect the decision of a person considering
whether or not to provide finance to the Borrowers;

Deductions and withholdings

  14.1.25   it is not required to make any deduction or withholding from any
payment it may make under this Agreement;

Winding-up

14.1.26   neither it nor any other Group Company has taken any corporate action
nor have any other steps been taken or legal proceedings been started or (to the
best of its knowledge and belief) threatened against it or any Group Company for
its winding-up, dissolution or re-organisation (other than for the purposes of a
bona fide solvent scheme of reconstruction or amalgamation previously approved
in writing by the Agent) or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets.

58



--------------------------------------------------------------------------------



 



USD Co

  14.1.27   since the date of its incorporation (save for professional fees) the
USD Co has incurred no liabilities and has acquired no assets and has undertaken
no transactions other than the entry into of and the performance of its
obligations under the Inter Company Sale Agreement.     Accounts and Inventory

14.2   Each Obligor represents and warrants to and for the benefit of each other
party to this Agreement that, except as disclosed to and accepted by the Agent
in writing:

Accounts

    14.2.1

  (a)   each existing Account represents, and each future Account will
represent, a bona fide sale or lease and delivery of goods by a Trading Company,
or the rendering of services by a Trading Company, in the ordinary course of
such Trading Company’s business;     (b)   each existing Account is, and each
future Account will be, for a liquidated amount payable by the Account Debtor
thereon on the terms set forth in the invoice therefor or in the schedule
thereof delivered to the Agent, without set-off, deduction, defence, or
counterclaim;     (c)   no payment will be received with respect to any Account,
and no credit, discount, or extension, or agreement therefor will be granted on
any Account, except as reported to the Agent in accordance with this Agreement;
    (d)   each copy of an invoice delivered to the Agent will be a genuine copy
of the original invoice sent to the Account Debtor named in it; and     (e)  
all goods described in any invoice representing a sale of goods will have been
delivered to the Account Debtor and all services of any Trading Company
described in any invoice will have been performed;

Inventory

  14.2.2   with effect from any Inventory Eligibility Date, in relation to each
Trading Company, all of its Inventory is and will be held for sale or lease, or
to be furnished in connection with the rendering of services in the ordinary
course of its business and is and will be fit for such purpose and will be kept
by it, at its own expense, in good and marketable condition (save for damaged or
obsolete items as notified to and agreed by the Agent).

Repetition

14.3   Each of the representations and warranties in Clauses 14.1 (General
Representations and Warranties) and 14.2 (Accounts and Inventory) will be
correct and complied with on the date of this Agreement and the Effective Date
and (other than the representations in Clauses 14.1.13 (Distributions), 14.1.24
(Information Memorandum) and 14.1.25 (Deductions and Withholdings)) will also be
correct and complied with on each date on which a Loan is requested or to be
made (or, as the case may be, a Letter of Credit or Guarantee is issued or
requested to be issued) and on each date on which a Prepayment (as defined in
the Accounts

59



--------------------------------------------------------------------------------



 



    Transfer Conditions) is made under an Invoice Discounting Agreement as if
repeated then by reference to the then existing circumstances.   15.   FINANCIAL
CONDITION       Books and Records

15.1
Maintenance

  15.1.1   BMEH shall maintain, and shall procure that each Group Company shall
maintain, at all times, books, records and accounts which are complete and
correct in all material respects and in relation to which timely entries are
made of their transactions in accordance with Applicable GAAP. BMEH shall, and
shall procure that each Group Company shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortisation of
any property or asset and bad debts, all in accordance with Applicable GAAP.
BMEH shall, and shall procure that each Group Company shall, maintain at all
times books and records pertaining to any applicable Collateral in such detail,
form and scope as the Agent shall reasonably require, including without
limitation records of (i) all payments received and all credits and extensions
granted with respect to the Accounts; (ii) the return, rejection, repossession,
stoppage in transit, loss, damage or destruction of any Inventory; and (iii) all
other dealings affecting the Collateral.

Access

  15.1.2   BMEH and/or, as applicable, BMUK shall, upon receiving not less than
two business days’ notice from the Agent (or without notice following a Default
which is continuing), permit and procure that each Group Company permits the
Agent or any person authorised by the Agent at any reasonable time to have
access to its premises and books, records and accounts and to make extracts from
and take copies of such books, records and accounts.

Provision of Financial Information

15.2   BMEH, BMEP, BMEBV, BMEE and BMUK shall each deliver to the Agent in
sufficient copies for each of the Lenders:

Financial Statements

  15.2.1   as soon as the same become available, but in any event within
120 days after the end of each Financial Year, the audited consolidated
Financial Statements of the Group for such Financial Year together with (i) the
audited statutory accounts of each Group Company for such Financial Year and
(ii) a consolidation of such audited Financial Statements for each member of the
BMUK/IDFC Group and to the extent that any Financial Statements have been
prepared in accordance with or otherwise converted to or conformed with US GAAP,
such Financial Statements shall be accompanied by a note or similar document
prepared by the Auditors (or prepared by the Parent and signed by the Auditors)
which (a) reconciles the Financial Statements to the Management Accounts
delivered for the relevant Financial Year pursuant to clause 15.2.2 and
(b) explains, in reasonable detail, any changes or adjustments made to the
figures contained in such Management Accounts, to comply with US GAAP;

60



--------------------------------------------------------------------------------



 



    Management Accounts

  15.2.2   as soon as the same become available, but in any event within 25 days
of the end of each Management Accounting Period, Management Accounts of itself
and each member of the Group (other than the members of the Restricted Group)
(incorporating, without limitation, a break-out of all intercompany balances) as
at the end of and for that Management Accounting Period and, in relation to the
Management Accounting Periods ending on 31 March, 30 June, 30 September and 31
December in each year, within 45 days of the end of such Financial Quarter a
consolidation of those Management Accounts showing the consolidated and
consolidating financial position for the Financial Quarter ending on each such
date and for the Financial Year to date and a further consolidation of those
Management Accounts showing the consolidated and consolidating financial
position for the Financial Quarter ending on each such date and for the
Financial Year to date of each member of the BMUK/IDFC Group;

    Latest Projections

  15.2.3   no sooner than 90 days and no later than 15 days prior to the
beginning of each Financial Year, consolidated and consolidating projected
balance sheets, statements of income and expense and statements of cash flow for
the BMUK/IDFC Group and the Group as at the end of and for each month of such
Financial Year and a statement of projected EBITDA from the start of such
Financial Year to the end of each Financial Quarter falling within such
Financial Year (such projected EBITDA calculations to be acceptable to the
Agent);

    Capital Expenditure

  15.2.4   within 45 days after the end of each Financial Quarter, a report of
the Capital Expenditure of the Group for such Financial Quarter and forecast of
the projected Capital Expenditure for the remainder of the then current
Financial Year or, in the case of the last Financial Quarter in any Financial
Year, for the following Financial Year;

    Taxes and Claims

  15.2.5   together with the Management Accounts delivered under Clause 15.2.2
(Management Accounts) a certificate signed by the finance director of BMUK that
all the sums referred to in Clause 16.2.6 (Payment of taxes and Claims) have
been paid in respect of the period covered by such Management Accounts;

    General information

  15.2.6   at the same time as sent to its shareholders or creditors generally,
any circular, document or other written information sent to its shareholders or
creditors as such or the shareholders or creditors of any other Obligor;

    Quarterly Sales Certificates

  15.2.7   BMUK shall, at the same time as it delivers the Management Accounts
that are required to be delivered to the Agent in accordance with Clause 15.2.2
(Management Accounts) following the end of a Financial Quarter, deliver to the
Agent a certificate (signed by its finance director) (a “Quarterly Sales
Certificate”) specifying (1) the total sales (the “Total Year 1 Sales”) made by
the Group in the 12 month period to the end of that Financial Quarter (the
“Previous Sales Year”), (2) the total sales (the

61



--------------------------------------------------------------------------------



 



      “Total Year 2 Sales”) made by the Group in the 12 month period immediately
preceding the Previous Sales Year and (3) the total sales (the “Total Lost
Customer Sales”) made by the Group in the Previous Sales Year to customers to
whom sales have not been made in the previous Financial Quarter;

    Quarterly Supply Certificates

  15.2.8   BMUK shall, at the same time as it delivers the Management Accounts
that are required to be delivered to the Agent in accordance with Clause 15.2.2
(Management Accounts) following the end of a Financial Quarter, deliver to the
Agent a certificate (signed by its finance director) (a “Quarterly Supply
Certificate”) specifying (1) the total amount invoiced to the Group by suppliers
of goods and services to the Group (the “Total Year 1 Supply Costs”) in the
12 month period to the end of that Financial Quarter (the “Previous Purchasing
Year”), (2) the total amount invoiced to the Group by suppliers of goods and
services to the Group (the “Total Year 2 Supply Costs”) in the 12 month period
immediately preceding the Previous Purchasing Year and (3) the total amount
invoiced to the Group by suppliers of goods and services to the Group (the
“Total Reduced Supply Costs”) in the Previous Purchasing Year and from whom the
Group has not received invoices in respect of goods or services supplied by
those suppliers in the previous Financial Quarter; and

    Other information

  15.2.9   from time to time on the request of the Agent, such information about
the business, operations and financial condition of each Group Company as the
Agent may reasonably require, other than any information disclosure of which
will cause such Group Company to breach any confidentiality undertaking to which
it is a party, in which case it shall and shall procure that any relevant Group
Company shall, use all reasonable efforts to procure the consent of the
counterparty to such undertaking to make disclosure.

    Financial Information — basis of preparation   15.3   BMEH, BMEP, BMEBV,
BMUK and BMEE shall each ensure that:       True and fair view

  15.3.1   each set of Financial Statements delivered by it or at its request
pursuant to Clause 15.2.1 (Financial Statements) is prepared (except as stated
therein) using the same accounting principles and policies as were used in the
preparation of the BMUK Pro-Forma Balance Sheet and gives a true and fair view
of the financial condition of the BMUK/IDFC Group and of the Group, as the case
may be, as at the end of the period to which those Financial Statements relate
and of the result of their respective businesses and operations during such
period;

    Audit

  15.3.2   each set of Financial Statements delivered by it or at its request
pursuant to Clause 15.2.1 (Financial Statements) has been audited by the
Auditors and each set of Management Accounts delivered by it pursuant to Clause
15.2.2 (Management Accounts) has been certified as being correct by BMUK (acting
through its finance director), subject to normal year-end adjustments;

62



--------------------------------------------------------------------------------



 



    Certificate of BMUK

  15.3.3   each set of Financial Statements delivered pursuant to Clause 15.2.1
(Financial Statements) and each set of Management Accounts delivered by it
pursuant to Clause 15.2.2 (Management Accounts) in respect of a Management
Accounting Period ending on the last day of any Financial Quarter (as
consolidated for that Financial Quarter) is accompanied by a certificate of BMUK
(acting through its finance director) setting forth in reasonable detail
(i) when delivered with the Financial Statements delivered pursuant to Clause
15.2.1 (Financial Statements) only, the calculations required to show the actual
EBITDA achieved from the start of the Financial Year to which those Financial
Statements relate to the end of each Financial Quarter falling within that
Financial Year and the Variance (if any) for each Financial Quarter falling
within that Financial Year and (ii) in each case, the calculations required to
establish that BMUK was in compliance with its covenants set forth in Clause
15.4 (Financial Ratios) during the period covered in such Financial Statements
(or, as the case may be, during such Financial Quarter) and stating that, except
as explained in reasonable detail in such certificate:

  (a)   all of the representations and warranties of each Obligor contained in
this Agreement and the other Finance Documents are correct and complete as at
the date of such certificate as if made at such time; and     (b)   no Event of
Default then exists or existed during the period covered by such Financial
Statements or, as the case may be, Management Accounts,

      and describing and analysing in reasonable detail all material trends,
changes and developments in such Financial Statements or Management Accounts. If
such certificate discloses that a representation or warranty is not correct or
complete, or that a covenant has not been complied with, or that an Event of
Default existed or exists, such certificate shall set forth what action BMUK or
the relevant Obligor has taken or proposes to take with respect thereto.

    Financial Ratios   15.4   BMUK shall ensure that, at all times, the
consolidated financial condition of the BMUK/IDFC Group shall be such that
Adjusted Tangible Net Worth shall not at any time be less than £26,936,000 as
determined at the end of each Financial Quarter by reference to the accounting
information (the “Relevant Accounting Information”) most recently delivered
under this Agreement being (i) the Financial Statements delivered under Clause
15.2.1 (Financial Statements) and (ii) each set of Management Accounts
(consolidated and consolidating for the relevant Financial Quarter) delivered
under Clause 15.2.2 (Management Accounts). In this Agreement, unless the context
otherwise requires:       “Adjusted Tangible Assets”: means all of the BMUK/IDFC
Group’s assets except:

  (i)   deferred assets, other than prepaid insurance and prepaid taxes;    
(ii)   patents, copyrights, trademarks, trade names, franchises, goodwill and
other similar intangibles;     (iii)   Restricted Investments;     (iv)  
unamortised debt discount and expense;     (v)   assets constituting
Intercompany Accounts; and

63



--------------------------------------------------------------------------------



 



  (vi)   fixed assets to the extent of any write-up in the book value thereof
resulting from a revaluation effective after the date of this Agreement; and

    “Adjusted Tangible Net Worth”: means, at any date:

  (i)   the book value (after deducting related depreciation, amortisation,
valuation and other proper reserves as determined in accordance with Applicable
GAAP) at which the Adjusted Tangible Assets would be shown on a consolidated
balance sheet of the BMUK/IDFC Group at such date prepared in accordance with
Applicable GAAP; less     (ii)   the amount at which the BMUK/IDFC Group’s
liabilities would be shown on such balance sheet, including as liabilities all
reserves for contingencies and other potential liabilities which would be
required to be shown on such balance sheet.

    Changes in basis of preparation of Relevant Accounting Information   15.5  
Where any Relevant Accounting Information to be delivered under clause 15 has
been prepared in a manner which is inconsistent with the accounting principles
or policies in accordance with which the Pro-Forma Balance Sheet was prepared,
whether as a result of any change in such principles or otherwise, BMEH or BMUK
shall provide to the Agent a written explanation of any such inconsistency,
together with details of its effects. If any such inconsistency would be likely
to affect the ability of the Agent to satisfy itself from the information
delivered as Relevant Accounting Information as to compliance with the
provisions of Clause 15.4 (Financial Ratios), the Agent shall have the right to
adjust the financial ratios set out in Clause 15.4 (Financial Ratios) or the
relevant definitions set out in Clause 15.4 (Financial Ratios) so as to reflect
so far as is practicable the effect of any such change (provided that the effect
of such adjustments, taking into consideration such change, shall not be such as
to render the said financial ratios more onerous upon BMUK than as at the date
of this Agreement).   16.   COVENANTS       Duration   16.1   The undertakings
in this Clause 16 (Covenants) shall remain in force from the date of this
Agreement and so long as any amount is outstanding under this Agreement.      
Positive covenants   16.2   Each Obligor undertakes that:       Consents

  16.2.1   it will, and will procure that each of the Obligors will, obtain,
comply with the terms of and do all that is necessary to maintain in full force
and effect all authorisations, approvals, licences and consents required by all
applicable laws and regulations to enable it lawfully to enter into, perform and
comply with its obligations under each of the Relevant Agreements to which it is
or will be a party and any document to be entered into pursuant thereto or to
ensure the legality, validity, enforceability or admissibility in evidence of
such Relevant Agreements and each such document in England and Wales and, if
different, its jurisdiction of incorporation and any jurisdiction in which any
of its assets may be situated;

64



--------------------------------------------------------------------------------



 



    Insurance

  16.2.2   it will maintain, and procure that each Obligor maintains, policies
of insurance on and in relation to its business and assets with financially
sound and reputable insurers acceptable to the Agent against such risks and to
such extent as is usual for companies carrying on a business such as that
carried on by it and each Obligor whose practice is not to self insure;

    Compliance with law

  16.2.3   it will comply, and will procure that each Obligor complies, with all
applicable laws and regulations including, without limitation, any applicable
Environmental Law;

    Environmental Laws

  16.2.4   it will, and will procure that each Obligor will, take prompt and
appropriate action to respond to and remedy any non-compliance with any
Environmental Law and shall regularly report to the Agent on such response and
remedying. Without limiting the generality of the foregoing, whenever BMUK gives
notice to the Agent of such non-compliance pursuant to Clause 16.2.7 (Notices to
Agent) BMUK will, at the Agent’s request and BMUK’s expense:

  (a)   cause an independent environmental engineer acceptable to the Agent to
investigate and conduct such tests of the site where any Obligor’s
non-compliance or alleged non-compliance with any Environmental Law has occurred
and prepare and deliver to the Agent a report setting forth the results of such
tests, a proposed plan for responding to any environmental problems described
therein, and an estimate of the costs thereof; and     (b)   provide to the
Agent a supplemental report of such engineer whenever the scope of the
environmental problems, or BMUK’s response thereto or the estimated costs
thereof, changes;

    Conduct of business

  16.2.5   it has, and will ensure that each Obligor has, the right to conduct
its business and operations as they are conducted in all applicable
jurisdictions and will do, and will procure that each Obligor does, all things
necessary (including compliance with all terms and conditions of any licences
and consents) to obtain, preserve and keep in full force and effect all rights,
licences and consents) to obtain, preserve and keep in full force and effect all
rights, licences and authorisations (including, without limitation, all
Environmental Authorisations) and consents as are necessary for the conduct of
such business and operations;

    Payment of taxes and claims

  16.2.6    

  (a)   it will, and will procure that each Obligor will, and BMEBV will procure
that each IDF Company will, duly and punctually pay and discharge (i) all taxes
imposed upon it or its properties (save where the same are being contested in
good faith and by appropriate proceedings and where adequate reserves are being
maintained with respect thereto) and (ii) all lawful claims which, if unpaid,
would by law become encumbrances upon any of its properties; and

65



--------------------------------------------------------------------------------



 



  (b)   BMEBV will procure that each IDF Company will duly and punctually pay
and discharge all obligations to:

  (i)   pay all emoluments and benefits to which its employees are entitled
(including, without limitation, all wages and salaries, sick pay, maternity pay,
pension contributions, bonuses, commission, any liability to taxation (including
income tax and national insurance contributions deducted or deductible from such
amounts under the PAYE system in the United Kingdom or such equivalent taxation
and social security payments)) in its jurisdiction of incorporation; and    
(ii)   comply with (in all material respects) all statutes, regulations and
collective agreements relevant to the conditions of service of its employees or
to the relations between it and its employees (or former employees, as the case
may be), any recognised trade union or works council and the laws applicable to
the employment of the employees in its jurisdiction of incorporation;

    Notices to Agent

  16.2.7   BMUK will notify the Agent in writing of the following matters at the
following times (each such notice to describe the subject matter thereof in
reasonable detail and to set out the action that BMUK or the relevant Obligor
has taken or proposes to take with respect thereto):

  (a)   immediately after becoming aware of the existence of any Default;    
(b)   immediately after becoming aware that any shareholder in, or any creditor
of, any Obligor has given notice or taken any action with respect to a claimed
default by such Obligor and in circumstances where such shareholder or creditor
has taken or is threatening to take any action or steps which will or might
reasonably be expected to have a material adverse effect;     (c)   immediately
after becoming aware of any material adverse change in the assets, business,
operations or condition (financial or otherwise) of any Obligor or of the Group
(taken as a whole);     (d)   immediately after becoming aware of any pending or
threatened action, suit, proceeding or counterclaim by any person which may have
a material adverse effect on any Obligor, or any pending or threatened
investigation by a public authority;     (e)   immediately after becoming aware
of any pending or threatened strike, work stoppage, material unfair labour
practice claim, or other material labour dispute affecting any Obligor;     (f)
  immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a public authority applicable to any Obligor or its
assets which may have a material adverse effect on it or on such Obligor;    
(g)   immediately after becoming aware of any violation by any Obligor of any
Environmental Law or immediately upon receipt of any notice (including a works
notice) delivered pursuant to any Environmental Law or of any notice

66



--------------------------------------------------------------------------------



 



      that a public authority has asserted that any Obligor is not in compliance
with any Environmental Law or that its compliance is being investigated;     (h)
  ten (10) days prior to any Obligor changing its name or the address of its
registered office;     (i)   immediately upon becoming aware that any Group
Company has received a notice or other document from any of its suppliers
notifying such Group Company of a breach by such Group Company of any supply
agreement to which it is a party;

    Hedging

  16.2.8   BMUK and each other relevant Borrower shall, within 60 days of the
Closing Date or, in the case of any Additional Borrower, within 60 days of the
date upon which it becomes an Additional Borrower, enter into such Hedging
Agreements with a Hedge Provider as the Agent may require (after consultation
with BMUK) and in such form as the Agent (acting reasonably) may require;

    St. Crispin Property

  16.2.9   BMUK shall promptly notify the Agent of any proposed refinancing of
all or any part of the financial indebtedness secured by any encumbrance over
the St. Crispin Property and shall not complete such refinancing without the St
Crispin Mortgagee having entered into any intercreditor deed or other priority
arrangements in form and substance mutually acceptable to the relevant
replacement St. Crispin Mortgagee, BMUK and the Agent;     16.2.10  
[Intentionally omitted.]

    Material Contracts and terms of business with Account Debtors

  16.2.11   it will and will procure that each relevant Trading Company will
promptly notify the Agent of:

  (a)   any proposed change in, or amendment to, any Material Contract or its
terms of business with Account Debtors including, without limitation, any
material change to any retention of title or similar provisions but excluding in
each case minor or routine changes or amendments which could not reasonably be
expected to have a materially adverse effect on the interests of the Lenders or
the Receivables Purchaser;     (b)   any material or persistent breach by any
relevant Trading Company or any other party to any of the Material Contracts
and, if relevant, of any steps being taken or proposed to remedy such breach;
and     (c)   any proposal to repudiate or cancel, or any purported repudiation
or cancellation of, any of the Material Contracts;

    Additional Security

  16.2.12   without prejudice to the obligations of each of the Obligors
pursuant to the Security Documents to which each of them it is expressed to be a
party, it will grant or procure that there is granted to the Security Trustee,
such new or further security (“additional security”) over any business, shares
or other assets which may be acquired pursuant

67



--------------------------------------------------------------------------------



 



      to any Pre-Approved Acquisition or any other acquisition permitted
pursuant to the Finance Documents; any such additional security shall be in such
form and contain such terms and conditions as the Agent or the Lenders (having
carried out all necessary due diligence) may require having regard to the nature
and location of the assets in question and shall be required to be effected in
favour of the Security Trustee within 90 days (or such later date as the Agent
may agree) of the date of completion of the relevant acquisition; it will
provide the Security Trustee with such evidence as the Security Trustee may
require that all applicable laws and regulations relating to the execution of
such additional security have been duly complied with (including any statutory
declarations and/or special resolutions required under sections 155 and 156
Companies Act 1985; all costs and expenses (including legal fees) incurred by
any of the Beneficiaries in preparing, negotiating and perfecting any such
additional security shall be for the account of BMUK;

    Dormant Companies

  16.2.13   it will ensure that each of the Dormant Companies remains dormant
and promptly notify the Agent of any proposal for any of such companies to
recommence trading, which they shall not be permitted to do unless BMUK has
received the prior written consent of the Agent;

    Excess Availability

  16.2.14   the average daily Excess Availability (calculated for each month on
the last day of such month) shall be not less than £4,000,000;

    EC Insolvency Regulation

  16.2.15   it will maintain, and procure that all other members of the BMUK
Group maintain, its centre of main interests (within the meaning of the EC
Insolvency Regulation) in the United Kingdom.

    USD Co

  16.2.16   it will procure that the USD Co will (and the USD Co undertakes that
it shall):

  (a)   maintain books and records separate from any other person or entity;    
(b)   maintain its accounts separate from any other person or entity;     (c)  
ensure that all of its assets are capable of being identified as belonging to
the USD Co and are readily capable of being removed without any physical
obstruction or impediment or any interference as a result of the exercise of the
rights of any Group Company, member of the Restricted Group or of any other
third party or any agent or other person acting on behalf of any of them;    
(d)   conduct its own business in its own name;     (e)   maintain separate
financial statements;     (f)   observe all statutory obligations imposed on
private limited companies generally;     (g)   use stationery and invoices in
its name only;

68



--------------------------------------------------------------------------------



 



  (h)   hold itself out as a separate entity;     (i)   take prompt action to
correct any known misunderstanding on the part of any person dealing with the
USD Co regarding its separate identity; and     (j)   maintain its registered
office and established place of business in England and Wales and carry out its
business in England and Wales and maintain its centre of main interests (within
the meaning of the EC Insolvency Regulation) in the United Kingdom.

    Negative Covenants   16.3   Each Obligor undertakes that:       Encumbrances

  16.3.1   it will not, and will ensure that no Obligor will, without the prior
written consent of the Agent, create, agree to create or permit to subsist any
encumbrance on or over their respective assets to secure any indebtedness of any
person other than the following:

  (a)   any encumbrance on or over the assets of any Obligor subsisting at the
Effective Date and agreed to by the Agent (and in the case of the encumbrances
held by the St. Crispin Mortgagee, any replacement thereof) provided that the
principal, capital or nominal amount secured by any such encumbrance may not be
increased beyond the amount currently secured by the relevant encumbrance as at
the Effective Date without the prior written consent of the Agent;     (b)  
encumbrances in favour of the Security Trustee;     (c)   the Pledge Agreements;
    (d)   liens or rights of set-off arising solely by operation of law incurred
in the ordinary course of business and not in connection with the borrowing of
money, for sums not more than 30 days overdue;     (e)   encumbrances arising
out of title retention provisions in a supplier’s standard conditions of supply
in respect of goods acquired by the relevant person in the ordinary course of
trading;     (f)   any other encumbrance created or outstanding with the prior
written consent of the Agent;     (g)   agreements and arrangements of the type
referred to in Clause 16.3.5(d) to the extent that the same constitute security;
    (h)   any encumbrance over any asset (other than Accounts or Inventory)
acquired by any Obligor after the date of this Agreement and subject to which
such asset is acquired provided that (1) except with the prior written consent
of the Agent, the principal, capital or nominal amount secured by such
encumbrance may not be increased beyond the amount secured thereby at the date
of such acquisition and (2) the same is discharged within 90 days of the date of
such acquisition;

69



--------------------------------------------------------------------------------



 



  (i)   any encumbrance over the assets of any company which becomes a
Subsidiary after the date of this Agreement pursuant to Clause 16.3.11
(Subsidiaries) provided that (1) except with the prior written consent of the
Agent, the principal, capital or nominal amount secured by such encumbrance may
not be increased beyond the amount secured thereby at the date of the
acquisition and (2) the same is discharged within 90 days of the date of such
acquisition;

      provided that, in the case of any encumbrance created or existing pursuant
to sub paragraphs (a) and (f) above, it shall be a condition to the creation of
such encumbrance that BMUK shall, if so requested by the Agent, procure that the
beneficiary of the relevant encumbrance shall accede to an intercreditor deed or
other priority arrangement on terms acceptable to the Agent;

    Disposals

  16.3.2   without the prior written consent of the Agent, it will not, and it
will ensure that no Group Company will (whether by a single transaction or a
number of related or unrelated transactions and whether at one time or over a
period of time), sell, transfer, assign, lease out, lend or otherwise dispose of
(whether outright, by a sale and repurchase or sale and leaseback arrangement or
otherwise) any part of its or their assets having an aggregate value in excess
of £750,000 in any one Financial Year except, sales of Inventory in the ordinary
course of trading, sales to Affiliates permitted under Clause 16.3.8
(Transactions with Affiliates) and sales of Equipment permitted under Clause
16.4.11 (Disposal of the Equipment) provided that, where any matter relating to
any leasing, sub-leasing or other similar arrangement with respect to the St.
Crispin Property requires the consent of the Agent pursuant to the terms of this
Clause 16.3.2 (Disposals), such consent shall not be withheld if the relevant
subject matter also requires the consent of the St. Crispin Mortgagee and the
St. Crispin Mortgagee has granted its consent to such matter;

    Distributions and changes in capital structure

  16.3.3   without the prior written consent of the Agent:

  (a)   it will not, and it will ensure that no Group Company will, directly or
indirectly declare, make or pay, or incur any liability to make or pay, any
Distribution, or return any capital to any shareholder by way of capital
reduction or otherwise, provided that:

  (i)   BMEE may make Distributions or returns of capital to BMUK;     (ii)  
BMUK and any one or more of the IDF Companies may make Distributions or returns
of capital to BMEBV;     (iii)   BMEBV may make Distributions or returns of
capital to BMEP;     (iv)   BMEP may make Distributions or returns of capital to
BMEH; and     (v)   BMEH may make Distributions or returns of capital to the
Parent,

      so long as all of such payments in aggregate, together with the aggregate
principal amount of all loans made pursuant to Clause 16.3.7(a) (Loans and
guarantees), do not exceed £2,000,000 (or the equivalent in any other currency)
in any Financial Year and do not exceed £6,000,000 (or the

70



--------------------------------------------------------------------------------



 



      equivalent in any other currency) during the term of this Agreement but,
for the avoidance of doubt, no Group Company may make any Distribution to any
member of the Restricted Group;         and provided further that the Agent
shall have received a certificate signed by the finance director of BMUK
confirming that:         (1) each of the Obligors is in compliance with all of
its obligations under the Finance Documents to which it is a party and no
Default has occurred and is continuing or will result from the payment of the
Distribution or return of capital proposed;         (2) there is Excess
Availability under the Revolving Facility of not less than £5,000,000 as at the
date of such certificate and there will be an average Excess Availability of not
less than £5,000,000 both as at the proposed date of payment of the relevant
Distribution or return of capital and for a continuous period of six (6) months
thereafter; and         (3) in the case of a Distribution to be paid by BMEH to
the Parent only, the largest twenty (20) trade creditors of the Borrowers (as a
whole) are being paid in full when the relevant amounts become due in accordance
with their prevailing credit terms; and     (b)   it will not, and it will
ensure that no Group Company will, make any change in the capital structure of
any Group Company which could have a material adverse effect on any Obligor or
the Group (taken as a whole);

    Transactions having a material adverse effect

  16.3.4   it will not, and it will ensure that no Obligor will, enter into any
transaction which has or might reasonably be expected to have, a material
adverse effect on any Obligor;

    Indebtedness

  16.3.5   it will not, and it will ensure that no Group Company will, incur or
maintain any indebtedness other than:

  (a)   indebtedness under the Finance Documents;     (b)   trade payables and
contractual obligations to suppliers and customers incurred in the ordinary
course of trading;     (c)   indebtedness between members of the Group as
disclosed to and permitted by the Agent;     (d)   indebtedness under any
finance leases disclosed to the Agent prior to the date of this Agreement or
which are fully disclosed in the Latest Projections and budgets for Capital
Expenditure of the Group as delivered to the Agent pursuant to Clauses 15.2.3
(Latest Projections) and 15.2.4 (Capital Expenditure) and as approved by the
Agent;     (e)   indebtedness due and owing under any foreign exchange or
interest-rate swap, under any option, cap, collar or floor or under any other
hedging agreement or similar arrangement with any bank or other financial
institution and disclosed to the Agent prior to the date of this Agreement and
any

71



--------------------------------------------------------------------------------



 



      replacement thereof or other hedging arrangement (which is intended to
hedge exposure to interest rate or currency exchange fluctuations and not an
arrangement of a speculative nature) entered into after the date of this
Agreement, in the case of interest rate hedging only, with the prior written
consent of the Agent and provided that, if the relevant Hedge Provider is not
the Arranger, any financial indebtedness due and owing under the relevant
hedging arrangement may not be secured without the consent of the Agent (acting
on the instructions of all of the Lenders); or     (f)   indebtedness due and
owing by BMUK to the Parent provided that (a) such indebtedness is unsecured and
is incurred on terms no less favourable to BMUK than would be applicable in a
comparable arm’s length transaction with a third party that is not an Affiliate
and (b) the aggregate amount of such indebtedness does not exceed at any time
US$15,000,000; or     (g)   Bank Product Debt     (h)   indebtedness due and
owing by BMUK to the St. Crispin Mortgagee, provided that the aggregate
principal amount of such indebtedness may not be increased after the Effective
Date; or     (i)   indebtedness due and owing:

  (i)   by BMUK to BMEBV provided that (a) such indebtedness is unsecured and is
incurred on terms no less favourable to BMUK than would be applicable in a
comparable arm’s length transaction with a third party that is not an Affiliate
and (b) the aggregate amount of such indebtedness does not exceed at any time
US$40,000,000; and     (ii)   by BMEBV to BMEP provided that (a) such
indebtedness is unsecured and is incurred on terms no less favourable to BMEBV
than would be applicable in a comparable arm’s length transaction with a third
party that is not an Affiliate and (b) the aggregate amount of such indebtedness
does not exceed at any time US$40,000,000;

  (j)   indebtedness due and owing by BMEH to the IBM Entities under the BMEH
IBM Guarantees;     (k)   indebtedness due and owing by BMEH to Mr Klaus Reichl
under the BMEH Reichl Guarantee,

      and will not, in any event, pay any amount in respect of any financial
indebtedness due to the St Crispin Mortgagee, save in accordance with the
provisions of the St. Crispin Priority Agreement or any subsequent intercreditor
deed or priority arrangement approved by the Agent in accordance with this
Agreement;

    Prepayment

  16.3.6   it will not, and it will ensure that no Group Company will,
voluntarily prepay or redeem any financial indebtedness, save that each Borrower
may make prepayments under this Agreement in accordance with its terms and save
that any Group Company may, in the ordinary course of business, make early
payments to any trade creditor;

72



--------------------------------------------------------------------------------



 



    Loans and guarantees

  16.3.7   it will not, and will ensure that no Group Company will, make,
roll-over or continue to remain outstanding any loans, grant any credit (save in
the ordinary course of trading) or give any guarantee to or for the benefit of
any person (other than any guarantee permitted pursuant to Clause 16.4.15 (St.
Crispin Property Guarantee)) or otherwise voluntarily assume any liability,
whether actual or contingent, in respect of any obligation of any other person,
save that:

  (a)   BMEH, BMEP, BMEBV, each of the Borrowers and IDF Companies may make any
loans or grant any credit to each other or to the Parent and to any one or more
of the IDF Companies (but, subject to paragraph (d) and (e) of this Clause
16.3.7 (Loans and guarantees), not to any member of the Restricted Group) which,
in the case of loans to the Parent and/or BMEH and/or BMEP and/or BMEBV, in
aggregate (and taking into account the aggregate amount of any Distributions or
returns of capital made by any such persons to the Parent and/or BMEH and/or
BMEP and/or BMEBV in accordance with the terms of Clause 16.3.3 (Distributions
and changes in capital structure)), do not exceed £2,000,000 (or the equivalent
in any other currency) in any period of twelve (12) months commencing on the
Closing Date and do not exceed £6,000,000 (or the equivalent in any other
currency) during the term of this Agreement;     (b)   a Group Company may make
loans to its employees (other than its directors) provided that the aggregate
amount of all such loans made by all of the Group Companies shall not exceed
£20,000;     (c)   a Group Company may roll-over or continue to make available
(but not increase the principal amount thereof, other than through the
capitalisation of accrued interest) any existing loans or financial
accommodation to any other Group Company or, subject to any other applicable
restrictions in this Agreement, to a member of the Restricted Group (and for the
avoidance of doubt the aggregate amount of loans and accrued interest
outstanding to the Restricted Group as at the Effective Date is € 8,302,070);  
  (d)   BMEH may make loans or other financial accommodation to one or more
members of the Restricted Group, provided always that BMEH is able to provide
evidence satisfactory to the Agent (acting reasonably), whether by way of the
provision of Management Accounts, Financial Statements or otherwise, from which
the Agent is able to determine that such loans or other advances will be funded
wholly out of new funds made available to BMEH after the Closing Date by loans
from the Parent or which have otherwise been invested in BMEH by the Parent
after the Closing Date by way of the subscription for equity or other capital
contribution in or to BMEH and not funded by any existing funds of BMEH as at
the Closing Date;     (e)   the Borrowers and the IDF Companies may maintain
inter company balances between themselves in an aggregate amount not exceeding
€2,000,000 at any time provided that the same are maintained on arms’ length
commercial terms in the ordinary course of business;     (f)   each of the loans
referred to in Clause 16.3.5(i) (Indebtedness) may be made;     (g)  
[intentionally omitted;]

73



--------------------------------------------------------------------------------



 



  (h)   the BMEH IBM Guarantees are hereby permitted; and     (i)   the BMEH
Reichl Guarantee is hereby permitted;

    Transactions with Affiliates

  16.3.8   save to the extent permitted by the foregoing sub clauses of this
Clause 16.3 (Negative Covenants), it will not, and will ensure that no Group
Company will:

  (a)   sell, transfer, distribute or pay any money or assets to any Affiliate
(other than sales of US Inventory by BMUK to the USD Co and subsequent sales of
US Inventory by the USD Co back to BMUK immediately prior to BMUK selling such
US Inventory to its customers pursuant to the terms of the Inter Company Sale
Agreement);     (b)   lend or advance money or assets to any Affiliate; or    
(c)   invest in (by capital contribution or otherwise) or purchase or repurchase
any shares or indebtedness or any assets of any Affiliate,

      save that, if no Default has occurred and is continuing, a Group Company
may engage in transactions relating to the sale and purchase of Inventory (but
not, save as otherwise permitted in this Agreement, involving any sales of
Equipment or other fixed assets) with an Affiliate in the ordinary course of
trading in amounts and upon terms fully disclosed to the Agent in the Management
Accounts and no less favourable to that Group Company than would obtain in a
comparable arm’s length transaction with a third party which is not an
Affiliate, provided that Accounts generated between the Group Companies and
their Affiliates shall not account for more than three per cent (3%) of the
total number of Accounts generated by the Borrowers and/or any other Charging
Companies;

    Change of business or operations

  16.3.9   it will ensure that there is no material change in the nature of its
business or operations or the business or operations of the Group taken as a
whole (whether by a single transaction or a number of related or unrelated
transactions, whether at one time or over a period of time and whether by
disposal, acquisition or otherwise);

    Accounting reference date

  16.3.10   it will not, without the prior approval of the Agent, change, and
will procure that no other Group Company changes, its accounting reference date;

    Subsidiaries

  16.3.11   save pursuant to any Pre-Approved Acquisition or otherwise with the
Agent’s prior written consent, it will not, directly or indirectly, organise or
acquire any Subsidiary (other than a Dormant Company or those in existence as at
the date of this Agreement and which have been advised to the Agent in writing);

    Restricted Investments

  16.3.12   it will not, and will ensure that no Group Company will make any
Restricted Investment;

74



--------------------------------------------------------------------------------



 



    Capital Expenditure

  16.3.13   it will not, and will ensure that no Group Company will, without the
prior written consent of the Agent, make or incur any Capital Expenditure if,
after giving effect thereto, the aggregate amount of all Capital Expenditure by
the Group in any Financial Year would exceed £1,500,000 (or the equivalent in
any other currency);

    Lease or similar obligations

  16.3.14   save with the prior written consent of the Agent and save for any
finance leases agreed with the Agent pursuant to Clause 16.3.5 (Indebtedness),
it will not, and will ensure that no Group Company will enter into any lease of
real or personal property as lessee or sub-lessee or enter into any hire
purchase, conditional sale or other similar arrangement if, after giving effect
thereto, the aggregate amount of Rentals payable by the Group Companies in any
Financial Year in respect of such lease and all other such leases, hire
purchase, conditional sale or similar arrangements would exceed £500,000. The
term “Rentals” means all payments due from the lessee or sub-lessee under a
lease or all payments, liabilities or obligations due from the hirer or other
relevant obligor or debtor (howsoever described) under any hire purchase,
conditional sale or similar arrangement, including, without limitation, rent,
service charge, utility or maintenance costs and insurance premiums together
with any VAT thereon;

    Capital Markets

  16.3.15   if any Borrower, BMEP, BMEH or BMEBV or any other Group Company
shall enter into any Capital Markets Transaction then, subject to the following
provisions of this Clause 16.3.15 (Capital Markets), it shall apply, or BMEH
shall procure that there is applied, thirty per cent (30%) of the net proceeds
of such Capital Markets Transaction to prepay (subject to payment of any broken
funding costs) a commensurate amount of the then Total Outstandings, provided
that, if the average Excess Availability during the period of six (6) months
ending on the date upon which the Capital Markets Transaction is completed was
in excess of £5,000,000, then the relevant issuer(s) shall not be obliged to
apply such proceeds in prepayment in the manner prescribed by this Clause
16.3.15 (Capital Markets);

    Vendor Financing

  16.3.16   it will not and will procure that no other Group Company will enter
into any vendor financing programme or similar arrangement for financing the
acquisition of Equipment, any other fixed asset or Inventory (which has not
already been disclosed in its budget for Capital Expenditure and approved by the
Agent), without the prior written consent of the Agent and without the Agent
being provided with such information as it may require as to the terms and
conditions of such vendor financing programme or other arrangement and assessing
the impact, if any, upon the Collateral and/or the encumbrances created by the
Debenture;

    USD Co

  16.3.17   without prejudice to the terms of any other Finance Document, it
will procure that the USD Co will not (and the USD Co undertakes that it shall
not) and, in relation to Clause 16.3.17(p) only, BMUK undertakes that it will
not:

  (a)   except as provided for in the Inter Company Sale Agreement, sell,
assign, convey, transfer or otherwise dispose of any US Inventory or any other
asset;

75



--------------------------------------------------------------------------------



 



  (b)   cancel, terminate, amend, modify or waive any term or condition of the
Inter Company Sale Agreement or any other Finance Document to which it is a
party or any document entered into by it thereunder;     (c)   create or permit
to subsist any encumbrance over all or any of its assets other than in favour of
the Security Trustee;     (d)   amend its accounting policies, except as may be
required by Applicable GAAP;     (e)   take any action which may prejudice the
validity of the Inter Company Sale Agreement or any other Finance Document to
which it is a party;     (f)   incur or permit to subsist any indebtedness of
any kind other than pursuant to the Inter Company Sale Agreement;     (g)  
merge or consolidate with any other company or person;     (h)   except as
contemplated by the Inter Company Sale Agreement, sell, transfer or otherwise,
dispose of or cease to exercise direct control over any part of its present or
future undertaking, assets, rights or revenues whether by one or a series of
transactions related or not;     (i)   make any loans grant any credit or give
any guarantee to or for the benefit of any person;     (j)   engage in any
business or activity other than those necessary or incidental to the
requirements of the Inter Company Sale Agreement;     (k)   allot, issue or
purchase any shares or alter any of the rights attaching to its shares currently
in issue;     (l)   declare or pay any dividend or make any other Distribution
(whether in cash or in specie) in respect of its share capital;     (m)   have
any employees;     (n)   make or agree to make any payment to any person
otherwise than in accordance with the terms of the Inter Company Sale Agreement;
    (o)   own, rent, lease or be in possession of any buildings or equipment;  
  (p)   in relation to BMUK in its capacity as sole shareholder of the USD Co,
not petition or commence proceedings for the administration or winding up (nor
participate in any ex parte proceedings with regard thereto, seek to enforce a
judgment against the USD Co with regard thereto, nor join any person in the
petition or commencement of proceedings for the administration or winding up) of
the USD Co, nor to convene a meeting for the purposes of considering a
resolution or other steps taken by USD Co for the winding up, dissolution,
administration or reorganisation of USD Co, other than for the purposes of a
solvent reorganisation which has been approved in writing in advance by the
Agent;     (q)   permit to subsist any Subsidiary and it will not form or
acquire any Subsidiary;

76



--------------------------------------------------------------------------------



 



    Material Contracts and terms of business

  16.3.18   it will not and will procure that none of the Trading Companies
shall, without the prior written consent of the Agent:

  (a)   amend in any material respect or terminate any of the Material Contracts
or its terms of business with Account Debtors, for which purpose an amendment
shall be regarded as “material” if it could reasonably be expected to have a
materially adverse effect on the interests of the Lenders or the Receivables
Purchaser; or     (b)   agree to waive any material or persistent breach of any
of the Material Contracts.

    Covenants relating to the Collateral   16.4   BMUK (and, in the case of
Clause 16.4.16 (USDCo) only, BMEH) undertakes that:       Collateral Reporting

  16.4.1   it will provide the Agent, in each case in respect of each Trading
Company, and on a consolidated and consolidating basis, with the following
documents at the following times in form satisfactory to the Agent:

  (a)   on a weekly basis on each Wednesday based on figures as of the previous
Friday, a Borrowing Base Certificate incorporating, inter alia, a schedule of
credit notes, a summary of collections of accounts receivable, a schedule of
Accounts created since the last such schedule, with effect from any Inventory
Eligibility Date, a report of the Inventory balance (by location) based on the
perpetual inventory reports and such further details as the Agent may request;  
  (b)   upon request, copies of invoices, credit notes, shipping and delivery
documents;     (c)   monthly ageings of accounts receivable to be delivered no
later than the 10th day of each month in respect of the immediately preceding
month;     (d)   monthly perpetual inventory reports by category to be delivered
no later than the 10th day of each month in respect of the immediately preceding
month;     (e)   on a monthly basis, a report listing the top ten (10) customers
of BMUK during that month, providing (i) details of the level of sales made to
each such customer; (ii) details of any credit notes issued to each such
customer or any other account adjustments made in respect of such customer; and
(iii) the amount of cash actually received from each such customer during the
relevant month;     (f)   with effect from any Inventory Eligibility Date, upon
request, monthly perpetual inventory reports with effect from any Inventory
Eligibility Date, a quarterly report of all Inventory based on a physical stock
count;     (g)   monthly ageings of accounts payable no later than the 10th day
of the following month, together with a specific breakdown (in reasonable
detail) of the monthly ageings of accounts payable to the largest ten supplier

77



--------------------------------------------------------------------------------



 



      creditors of BMUK and details of the Inventory held by BMUK in respect of
such accounts payable and each such supplier;     (h)   with effect from any
Inventory Eligibility Date, upon request, copies of purchase orders, invoices,
and delivery documents for Inventory and Equipment acquired by that Trading
Company;     (i)   such other reports as to the Collateral and the Accounts (and
each Borrower hereby authorises the Agent to make enquiries of its customers in
this respect) as the Agent shall request from time to time; and     (j)  
certificates of an officer of BMUK certifying as to the foregoing;

    Inspection

  16.4.2   upon receiving not more than two business days’ notice from the Agent
(or without notice following a Default which is continuing), it will, and will
procure that each Trading Company will, permit the Agent or any person
authorised by the Agent to have access to its premises to carry out a periodic
inspection of the Collateral, the regularity of such periodic inspections to be
at the Agent’s discretion, but initially to be no more often than every 60 days;

    Accounts

  16.4.3   it will not, and will ensure that no Trading Company will, re-date
any invoice or sale or make sales on extended credit beyond 45 days from its
standard credit terms or modify any Account except with the prior written
consent of the Agent. If BMUK or any other Obligor becomes aware of any material
matter affecting any material Account (including information regarding any
Account Debtor’s creditworthiness and any information in respect of an Account
Debtor against whom a Trading Company has commenced, or is proposing to
commence, legal proceedings), it will promptly so advise the Agent;

    Acceptance of notes or other instruments

  16.4.4   it will not, and will ensure that no Trading Company will, accept any
note or other instrument (except a cheque or other instrument for the immediate
payment of money) with respect to any Account without the Agent’s written
consent. If the Agent consents to the acceptance of any such note or other
instrument, it shall be considered as evidence of the Account and not payment
thereof, and BMUK will promptly deliver such note or instrument to the Agent
appropriately endorsed. Regardless of the form of presentment, demand, notice of
dishonour, protest and notice of protest with respect thereto, BMUK will remain
liable thereon until such note or instrument is paid in full;

    Disputes with Account Debtors

  16.4.5   it will notify the Agent promptly of all disputes and claims with
Account Debtors in excess of £50,000 and settle or adjust them, or ensure that
the relevant Trading Company settles or adjusts them, at no expense to the
Lenders, but no discount, credit or allowance shall be granted to any Account
Debtor without the Agent’s consent, except for discounts, credits and allowances
made or given in the ordinary course of trading when no Event of Default exists
hereunder. BMUK shall send, or procure that there is sent to, the Agent a copy
of each credit note in excess of £1,000,000 as soon as issued and a list of all
credit notes in excess of £750,000 on a weekly basis, with copies of any such
credit notes to be supplied to the Agent at the Agent’s request;

78



--------------------------------------------------------------------------------



 



    Returns of Inventory

  16.4.6   if after the Inventory Eligibility Date, an Account Debtor returns
any Inventory to any Borrower or any Trading Company when no Event of Default
exists, then that Borrower shall promptly determine the reason for such return
and shall issue, or procure that the relevant Trading Company shall issue, a
credit note to the Account Debtor in the appropriate amount. Each Borrower shall
immediately report to the Agent any return involving an amount in excess of
£1,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. Whenever any Inventory is
returned, the related Account shall be deemed ineligible, and the Available
Revolving Facility Amount shall be adjusted accordingly;

    Inventory

  16.4.7   after the Inventory Eligibility Date, it will not, and will ensure
that no Trading Company will, without prior written notice to the Agent, acquire
or accept any Inventory on consignment or approval;

    Inventory — Reporting System

  16.4.8   after the Inventory Eligibility Date, it will maintain, and will
ensure that each Trading Company maintains, a perpetual inventory reporting
system at all times; it will conduct a physical count of the Inventory of all
the Trading Companies at least once per Financial Year and after the occurrence
of an Event of Default at such other times as the Agent requests, and shall
promptly, upon completion, supply the Agent with a copy of such count
accompanied by a report of the value of such Inventory (valued at the lower of
cost, on a FIFO basis, or market value); no Borrower will, and will ensure that
no Trading Company will, without the Agent’s prior written consent, sell any
Inventory on a sale or return, sale on approval, consignment or other repurchase
or return basis;

    Condition of the Equipment

  16.4.9   it will keep and maintain, and will ensure that each Trading Company
keeps and maintains, its Equipment in good operating condition and repair
(ordinary wear and tear excepted) and will make all necessary replacements;

    Additions to the Equipment

  16.4.10   it will include information regarding any material additions to or
deletions from any Equipment (which, in the case of any additions, are to be
within the agreed Capital Expenditure budget) within the Management Accounts
required to be delivered pursuant to Clause 15.2.2 (Management Accounts);

    Disposal of the Equipment

  16.4.11   it will not, and will ensure that no Trading Company will, without
the Agent’s prior written consent, sell, lease as a lessor, or otherwise dispose
of any Equipment provided that obsolete or unusable Equipment having an orderly
liquidation value no greater than £500,000 individually and £1,500,000 in the
aggregate in any Financial Year, may be disposed of without the Agent’s consent,
subject to the conditions set forth below. If any of the Equipment is sold,
transferred or otherwise disposed of with the Agent’s prior written consent or
as otherwise permitted hereby then:

79



--------------------------------------------------------------------------------



 



  (a)   if such sale, transfer or disposal is effected without replacement of
such Equipment, or such Equipment is replaced by leased Equipment, or by
Equipment purchased subject to a Permitted Encumbrance, BMUK will, or will
procure that the relevant Trading Company will, deliver all of the cash proceeds
of any such sale, transfer or disposal to the Agent, which proceeds shall be
applied in or towards prepayment of all sums due from the Borrowers hereunder;
or     (b)   if such sale, transfer or disposal is made in connection with the
purchase of replacement Equipment (other than subject to a Permitted
Encumbrance), BMUK will use the proceeds of such sale, transfer or disposal to
finance the purchase of such replacement Equipment which shall be free and clear
of all liens, claims and encumbrances, except for the Security Interest and
other Permitted Encumbrances and shall deliver to the Agent written evidence of
the use of the proceeds for such purchase;

16.4.12   [intentionally omitted];   16.4.13   [intentionally omitted];

    St. Crispin Mortgage

  16.4.14   it will not agree to or complete any refinancing of the indebtedness
relating to the St. Crispin Property unless:

  (a)   the Agent shall be afforded a reasonable opportunity (subject to any
applicable confidentiality constraints) to review the terms and conditions of
such refinancing; and     (b)   BMUK shall procure that the St. Crispin
Mortgagee shall enter into an intercreditor deed or priority arrangement
mutually acceptable to the relevant St. Crispin Mortgagee, BMUK and the Agent;

    St. Crispin Property Guarantee

  16.4.15   it will not give and will procure that no other Group Company shall
provide any guarantee, indemnity or other assurance in respect of the
obligations of BMUK or any relevant Affiliate to the St. Crispin Mortgagee
unless the obligations of each relevant Group Company and the rights and
recourse of the St. Crispin Mortgagee are fully subordinated to the rights of
the Beneficiaries under the Finance Documents;

    USD Co

  16.4.16   it will (a) procure that no Group Company or member of the
Restricted Group will take any action or omit to take any action which has the
effect of the USD Co becoming liable for any amount or incurring any liability
or expense to any person save for any action to be taken, or permitted to be
taken, under or pursuant to the Inter Company Sale Agreement and (b) pay to the
USD Co an amount equal to any amount for which the USD Co becomes liable
notwithstanding Clause 16.4.16(a) immediately upon the USD Co becoming so liable
or to make such arrangements as are acceptable to the Agent for the immediate
discharge of such liability.

80



--------------------------------------------------------------------------------



 



17.   DEFAULT       Events of Default   17.1   Each of the events set out below
is an Event of Default:       Non-payment

  17.1.1   any Obligor or any IDF Company does not pay any sum due from it under
any Finance Document at the time and in the manner specified in the relevant
Finance Document, or where the non-payment results solely from technical
difficulties relating to the transfer of that amount from the relevant Obligor
or IDF Company to the Agent or, as the case may be, the Receivables Purchaser,
within five (5) days of the due date;

     Breach of representation or warranty

  17.1.2   any representation or warranty made or deemed to be repeated by any
Obligor or any IDF Company in any Finance Document or in any document delivered
pursuant to it is not complied with or is or proves to have been incorrect or
misleading in any material respect when made or deemed to be repeated;

     Breach of undertaking

  17.1.3   any Borrower fails duly to perform or comply with any obligation
expressed to be assumed by it in Clause 2.2 (Purpose), 15 (Financial Condition),
16.2.8 (Hedging), 16.3 (Negative Covenants) or 16.4 (Covenants relating to the
Collateral) or any Obligor or any IDF Company fails duly to perform any
obligation in, or comply with any of the terms of, any of the Security
Documents;

     Breach of other obligation

  17.1.4   any Obligor or any IDF Company fails duly to perform or comply with
any other obligation expressed to be assumed by it in any of the Finance
Documents and such failure (if capable of remedy) is not remedied within ten
business days after the earlier of (i) the date upon which any such Obligor or,
as the case may be, IDF Company becomes aware of such default or (ii) the date
upon which the Agent or, as the case may be, Receivables Purchaser has notified
such Obligor or, as the case may be, IDF Company of such default or if any such
Finance Document shall terminate (other than in accordance with its terms or
with the written consent of the Agent) or become void or unenforceable;

     Cross-default

  17.1.5   any indebtedness (other than indebtedness to any one or more trade
creditors arising in the ordinary course of business which is not overdue by
more than 60 days and in respect of which the relevant trade creditor has not
sought repayment or otherwise taken steps to procure or enforce repayment or in
respect of which repayment has been sought and the relevant Obligor or, as the
case may be, IDF Company is contesting in good faith by appropriate means its
liability to make payment thereof) of any Obligor or any IDF Company of an
amount in excess of £1,000,000 (or its equivalent in any other currency) is not
paid when due or is declared to be or otherwise becomes due and payable prior to
its specified maturity or any creditor of any Obligor or any IDF Company becomes
entitled to declare any such indebtedness due and payable prior to its specified
maturity;

81



--------------------------------------------------------------------------------



 



     Insolvency

  17.1.6   any Obligor or Group Company is unable to pay its debts as they fall
due (or is deemed by law or by a court to be unable to pay its debts), stops,
suspends or threatens to stop or suspend payment of all or any part of its
indebtedness or commences negotiations with any one or more of its creditors
with a view to the general readjustment or re-scheduling of all or any part of
its indebtedness or makes a general assignment for the benefit of, or
composition with, its creditors or a moratorium is agreed or declared in respect
of, or affecting, all or any part of its indebtedness;

     Enforcement proceedings

  17.1.7   a distress, attachment, execution, diligence or other legal process
is levied, enforced or sued out on or against all or any part of the assets of
any Obligor or Group Company and is not discharged within five business days;

     Insolvency proceedings

  17.1.8   any Obligor or Group Company takes any corporate action or other
steps are taken or legal or other proceedings are started for:

  (a)   its winding-up, administration, dissolution, receivership or
re-organisation other than (i) a winding-up for the purposes of a bona fide,
solvent scheme of reconstruction or amalgamation previously approved in writing
by the Agent or (ii) a petition for winding up which a Borrower has satisfied
the Agent is vexatious, groundless or an abuse of process and in relation to
which the relevant Group Company has taken steps within seven days of the
petition to restrain the petitioner from advertising the petition and which in
any event has been discharged within 30 days of the petition; or     (b)   the
appointment of a receiver, administrator, administrative receiver, trustee or
similar officer of it or of any or all of its assets;

     Analogous proceedings

  17.1.9   anything analogous to or having a substantially similar effect to any
of the events specified in Clauses 17.1.6 (Insolvency), 17.1.7 (Enforcement
proceedings) or 17.1.8 (Insolvency proceedings) shall occur under the laws of
any applicable jurisdiction;

     Encumbrance enforceable

  17.1.10   any encumbrance on or over the assets of any Obligor or Group
Company securing indebtedness in excess of £500,000 becomes enforceable and any
step (including the taking of possession or the appointment of a receiver,
manager or similar person) is taken to enforce that encumbrance;

     Expropriation

  17.1.11   all or any material part of the shares or assets of any Obligor is
seized, compulsorily acquired, nationalised or otherwise expropriated or custody
or control of the same is assumed by any public authority or any court of
competent jurisdiction at the instance of any public authority, except where
contested in good faith by proper proceedings diligently pursued where a stay of
enforcement is in effect;

82



--------------------------------------------------------------------------------



 



     Termination of any guarantee

  17.1.12   any guarantee of any amounts due and payable under any of the
Finance Documents shall be terminated, revoked or declared void or invalid;

     Judgments

  17.1.13   one or more final judgments for the payment of money aggregating in
excess of £50,000 (whether or not covered by insurance) shall be rendered
against any Obligor and such Obligor shall fail to discharge the same within
thirty (30) days from the date of entry thereof or to appeal therefrom;

     Loss of Collateral

  17.1.14   any loss, theft, damage or destruction of any item or items of the
Collateral occurs which in the opinion of the Agent (i) could materially and
adversely affect the operation of any Borrower’s or any Obligor’s business or
the business of the Group (taken as a whole) or (ii) is material in amount and
is not adequately covered by insurance;

     Cessation of business

  17.1.15   any Obligor ceases to carry on the business it carries on today or
enters into any unrelated business;

     Illegality

  17.1.16   it is or will become unlawful for any Obligor to perform or comply
with any of its obligations under any Relevant Agreement, or any such obligation
is not or ceases to be legal, valid and binding;

     Repudiation

  17.1.17   any Obligor repudiates, or does or causes to be done anything
evidencing an intention to repudiate any Relevant Agreement;

     Loss of a material number of customers

  17.1.18   if, on receipt by the Agent of a Quarterly Sales Certificate in
accordance with Clause 15.2.7 (Quarterly Sales Certificates), that Quarterly
Sales Certificate demonstrates that the result of the formula specified below is
less than 0.75.         A -C
   B         Where:         “A” is the Total Year 1 Sales specified in that
Quarterly Sales Certificate;         “B” is the Total Year 2 Sales specified in
that Quarterly Sales Certificate; and         “C” is the Total Lost Customer
Sales specified in that Quarterly Sales Certificate         Expressions used in
this Clause 17.1.18 (Loss of a material number of customers) have the meanings
given to them in Clause 15.2.7 (Quarterly Sales Certificates);

83



--------------------------------------------------------------------------------



 



     Loss of a material number of suppliers

  17.1.19   if, on receipt by the Agent of a Quarterly Supply Certificate in
accordance with Clause 15.2.8 (Quarterly Supply Certificates), that Quarterly
Supply Certificate demonstrates that the result of the formula specified below
is less than 0.65.         X -Z
   Y         Where:         “X” is the Total Year 1 Supply Costs specified in
that Quarterly Supply Certificate;         “Y” is the Total Year 2 Supply Costs
specified in that Quarterly Supply Certificate; and         “Z” is the Total
Reduced Supply Costs specified in that Quarterly Supply Certificate.        
Expressions used in this Clause 17.1.19 (Loss of a material number of suppliers)
have the meanings given to them in Clause 15.2.8 (Quarterly Supply
Certificates);

     Change of control

  17.1.20   any person or group of connected persons which does not have control
at the date of this Agreement acquires control of BMEH, BMEP, BMEBV or any
Obligor and for this purpose “connected person” shall be construed in accordance
with section 839 Income and Corporation Taxes Act 1988;

     Invoice Discounting Agreements

  17.1.21   any Event of Default as defined in and referred to in the Accounts
Transfer Conditions (other than an Event of Default set out in Condition 17.1(i)
(Encumbrance Enforceable) or Condition 17.1(l) (Judgments) of the Accounts
Transfer Conditions) shall occur;

     Action by any IBM Entity pursuant to the BMEH IBM Guarantees

  17.1.22   any demand, notice of demand for payment and/or fulfilment of
obligations is served on BMEH under any BMEH IBM Guarantee or any other action
or claim is threatened or made or proceedings are commenced against BMEH under
or pursuant to any BMEH IBM Guarantee;

     Action by Mr Klaus Reichl pursuant to the BMEH Reichl Guarantee

  17.1.23   any demand, notice of demand for payment and/or fulfilment of
obligations is served on BMEH under the BMEH Reichl Guarantee or any other
action or claim is threatened or made or proceedings are commenced against BMEH
under or pursuant to the BMEH Reichl Guarantee.

    Acceleration   17.2   If at any time and for any reason (and whether within
or beyond the control of any party to any of the Finance Documents) any Event of
Default has occurred, then at any time thereafter, whilst such Event of Default
is continuing, the Agent may, and shall, if so instructed by the

84



--------------------------------------------------------------------------------



 



    Majority Lenders, by written notice to BMUK do one or more of the following
at any time or times and in any order:

  17.2.1   reduce or cancel the Available Facility or any one or more of its
elements or reduce or cancel the Available Revolving Facility Amount;     17.2.2
  restrict the amount of or refuse to make available any Revolving Loan or
Swingline Loan or to issue any Letter of Credit or Guarantee;     17.2.3  
terminate this Agreement and the Revolving Facility made or to be made available
hereunder and cancel any Bank Products;     17.2.4   declare any Revolving Loan
or any Swingline Loan, all unpaid accrued interest or fees and any other sum
then payable under this Agreement to be due and payable on demand or on such
date as it may specify in such notice whereupon all such moneys shall become so
due and payable on demand or on such date (as the case may be);     17.2.5  
require that the Borrower deposit with the Security Trustee with respect to any
Letter of Credit or Guarantee then outstanding and/or with respect to any Bank
Product Debt, a Supporting Letter of Credit or cash, in the same manner as
contemplated in Clause 6.14 (Supporting Letter of Credit; Cash Collateral);    
17.2.6   declare the Revolving Facility to be cancelled, whereupon it shall be
so cancelled and the Commitment of each Lender shall immediately be reduced to
zero;     17.2.7   enforce any or all of its rights or require that the Security
Trustee enforce any or all of its rights under any of the Finance Documents or
under applicable law.

    On Demand Facility   17.3   If, pursuant to Clause 17.2.4, the Agent
declares any of the Loans (or any other moneys which may become payable
hereunder) to be due and payable on demand of the Agent, then, at any time
thereafter, the Agent may by written notice to BMUK call for repayment of any
such Loans (and any other such moneys) on such date as it may specify in such
notice (whereupon the same shall become due and payable on such date together
with all unpaid accrued interest, fees and any other sums then owed by the
Borrowers hereunder) or withdraw its declaration with effect from such date as
it may specify in such notice.       Letter of Credit and Guarantee Fee
following Event of Default   17.4   From the date of the occurrence of any Event
of Default until such Event of Default is remedied to the satisfaction of the
Agent, or until all sums payable hereunder have been satisfied or discharged in
full and none of the Lenders is under any contingent liability hereunder or
under any Letter of Credit or Guarantee, the Letter of Credit and Guarantee Fee
shall be calculated at the rate per annum equal to an additional 2% per annum to
that referred to in Clause 22.5 (Letter of Credit and Guarantee Fee) on the
maximum face value of any Letter of Credit or maximum contingent liability of
the Issuer under each Guarantee then outstanding.       Termination Fee   17.5  
If the Agent terminates this Agreement upon an Event of Default, BMUK shall pay
the Agent for the account of the Lenders in their Participating Proportions,
immediately upon termination, a fee equal to the early termination fee that
would have been payable under Clause 29 (Term and Termination) if this Agreement
had been terminated on that date pursuant to BMUK’s election.

85



--------------------------------------------------------------------------------



 



18.   DEFAULT INTEREST       Interest on Unpaid Sums   18.1   If any relevant
Obligor does not pay any sum payable by it under this Agreement on its due date
in accordance with the provisions of Clause 20 (Payments) or if any sum due and
payable by any relevant Obligor under any judgment of any court in connection
with this Agreement is not paid on the date of such judgment, it shall pay
interest on the balance for the time being outstanding (such balance being
referred to in this Agreement as the “unpaid sum”) for the period beginning on
such due date or, as the case may be, the date of such judgment, in accordance
with the provisions of this Clause 18 (Interest on Unpaid Sums).       Default
Interest Periods   18.2   Interest under this Clause 18 (Default Interest) shall
be calculated by reference to successive periods, each of which (other than the
first, which shall begin on the due date for payment or, as the case may be, the
date of judgment as referred to in Clause 18.1 (Interest on Unpaid Sums)) shall
begin on the last day of the preceding period. Each such period shall be of such
duration as the Agent may select.       Default Interest Rates   18.3   The rate
of interest applicable to an unpaid sum from time to time during each period
relating to that unpaid sum shall be the rate per annum which is the sum of
(i) two per cent (2%) (ii) the Applicable Margin (iii) LIBOR relative to such
period (or, in respect of any Swingline Loans or Reference Rate Revolving Loans,
the Reference Rate) and (iv) the Mandatory Cost, if any, applicable to that
unpaid sum provided that:

  18.3.1   if, at or about 11.00 a.m. on the Quotation Date in respect of such
unpaid sum, it is not possible to determine LIBOR in accordance with the
definition of LIBOR there shall be substituted for LIBOR the rate determined by
the Agent (and notified to BMUK) to be the weighted average of the rates (as
notified to the Agent by the Lenders prior to the first day of the relevant
Interest Period) which represent the cost to each Lender of funding its portion
of such unpaid sum during such period from whatever sources and in whatever
manner it may select; and     18.3.2   if the unpaid sum is of the principal
amount of a LIBOR Revolving Loan which became due and payable other than on the
last day of any Interest Period relating to it, the first default period
applicable to that unpaid sum shall be of a duration equal to the unexpired
portion of that Interest Period and the rate of interest applicable to it during
that Interest Period shall be the rate per annum equal to the sum of two per
cent (2%) and the rate applicable to it immediately before it became due.

    Payment and Compounding of Default Interest   18.4   Any interest accrued
due under Clause 18.3 (Default Interest Rates) in respect of an unpaid sum shall
be due and payable and shall be paid by the relevant Obligor at the end of the
period by reference to which it is calculated or on such other date as the Agent
may specify by written notice to BMUK. If not paid on the due date, the interest
shall be added to and form part of the unpaid sum on which interest shall accrue
and be payable in accordance with the provisions of this Clause 18 (Default
Interest).

86



--------------------------------------------------------------------------------



 



19.   INDEMNITIES       General Indemnities   19.1   BMUK shall (or will procure
that an Obligor will) indemnify on demand each of the Beneficiaries against any
funding or other cost, loss (including any foreign exchange contract loss
incurred by any of them), expense or liability which it may sustain or incur,
directly or indirectly, as a result of:

  19.1.1   a Loan not being made by reason of any of the provisions of Clause
6.1.1 (General Conditions of Utilisation) or any of the conditions set out in
Schedule 2 (Conditions Precedent) not being satisfied or any Borrower cancelling
or purporting to cancel a Utilisation Notice; or     19.1.2   the occurrence of
any Default; or     19.1.3   the receipt or recovery by it (or the Agent on its
behalf) of all or any part of its share of any Loan or unpaid sum other than on
the last day of any Interest Period relating to that Loan or unpaid sum.

    Break Costs   19.2   BMUK’s liability under Clause 19.1 (General
Indemnities) shall include the amount (if any) by which (i) the additional
interest which would have been payable under this Agreement on the amount so
received or recovered had it been received or recovered by the relevant party on
the last day of the relevant Interest Period exceeds (ii) the amount of interest
which, in the opinion of the Beneficiary concerned, would have been payable to
such Beneficiary on the last day of that Interest Period in respect of a deposit
denominated in the currency of the Loan or unpaid sum in question equal to the
amount so received or recovered placed by it with a prime bank in London for a
period starting on the second business day following the date of such receipt or
recovery and ending on the last day of that Interest Period. For the avoidance
of doubt (but without prejudice to their obligations to pay break costs),
neither BMUK nor any other relevant Obligor shall be liable to compensate any
Beneficiary for any loss of Applicable Margin if any amount is repaid, prepaid
or cancelled by virtue of the operation of Clauses 9.3 (Prepayment and
Cancellation of Individual Lenders) or 12.1.2.(Consequences of Illegality)      
Currency Indemnity   19.3   Any amount received or recovered by any Beneficiary
in respect of any sum expressed to be due to it from any Obligor under any
Finance Document in a currency other than the currency (the “contractual
currency”) in which such sum is so expressed to be due (whether as a result of,
or of the enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of such Obligor or otherwise) shall only constitute
a discharge to such Obligor to the extent of the amount of the contractual
currency that the recipient is able, in accordance with its usual practice, to
purchase with the amount of the currency so received or recovered on the date of
receipt or recovery (or, if later, the first date on which such purchase is
practicable). If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, such Obligor
shall indemnify the recipient against any loss sustained by it as a result,
including the cost of making any such purchase.       Indemnity to the Agent  
19.4   BMUK shall (or shall procure that an Obligor shall) promptly indemnify
the Agent against any cost, loss or liability incurred by the Agent (other than
any loss occasioned by the gross negligence or wilful misconduct of the Agent)
as a result of:

87



--------------------------------------------------------------------------------



 



  19.4.1   investigating any event which it reasonably believes is a Default; or
    19.4.2   entering into or performing any foreign exchange contract for the
purposes of any Loan being made in a Foreign Currency; or     19.4.3   acting or
relying on any notice, request or instruction which it believes to be genuine,
correct and appropriately authorised.

    Nature of Indemnities   19.5   Each of the indemnities in this Clause 19
(Indemnities) constitutes a separate and independent obligation from the other
obligations in this Agreement, shall give rise to a separate and independent
cause of action, shall apply irrespective of any time or indulgence granted by
the Agent or any Lender and shall continue in full force and effect
notwithstanding any order, judgment, claim or proof for a liquidated amount in
respect of any sum due under this Agreement or any other judgment or order.  
20.   CURRENCY OF ACCOUNT AND PAYMENTS       Currency of Account and Payment  
20.1   Sterling is the currency of account and payment for all sums at any time
due from the Borrower under or in connection with any of the Finance Documents
(including damages) provided that (i) each repayment of a Loan or a part thereof
shall be made in the currency in which such Loan is denominated at the time of
that repayment; (ii) each payment of interest shall be made in the currency in
which the sum in respect of which such interest is payable is denominated;
(iii) each payment in respect of costs and expenses shall be made in the
currency in which the same were incurred; and (iv) any amount expected to be
payable in a currency other than sterling shall be paid in that other currency.
      Payments by the Borrower and the Lenders   20.2   On each date on which
this Agreement requires an amount to be paid by any Obligor or any of the
Lenders to the Agent, that Obligor or, as the case may be, such Lender shall
make the same available to the Agent:

  20.2.1   where such amount is denominated in sterling, by payment in sterling
and in same day funds (or in such other funds as may for the time being be
customary in London for the settlement in London of banking transactions in
sterling) to the Agent at Bank of America, N.A., 5 Canada Square, London, E14
5AQ, sort code 16-50-50, Attn: Loans Service (or as the Agent may otherwise
specify for this purpose); or     20.2.2   where such amount is denominated in a
Foreign Currency (other than euro), by payment in such Foreign Currency and in
immediately available, freely transferable, cleared funds to such account with
such bank in the principal financial centre of the country of such Foreign
Currency as the Agent may specify for this purpose; or     20.2.3   where such
amount is denominated in euro, such sum shall be made available to the Agent by
payment in euro and in immediately available, freely transferable, cleared funds
to such account with such bank in such principal financial centre in such
participating member state of the European Union or in London as the Agent shall
from time to time nominate for this purpose.

88



--------------------------------------------------------------------------------



 



    Payments by the Agent   20.3   Save as otherwise provided herein, each
payment received by the Agent for the account of another person pursuant to
Clause 20.2 (Payments by the Borrowers and the Lenders) shall be made available
by the Agent (subject, without any liability therefor, for delays outside the
Agent’s control in crediting cleared funds) to such other person (in the case of
a Lender, for the account of its Facility Office) for value the same day
(provided that such payment has been received by the Agent by no later than
12.00 noon) by transfer to such account of such person with such bank in the
principal financial centre of the country of the currency of such payment as
such person shall have previously notified to the Agent or (in the case of a
Borrower) in the agreed currency denomination to the account of that Borrower
specified in the Utilisation Notice.       Payments due on non-business days  
20.4   If any payment of principal, interest, premium or other sum to be made
hereunder becomes due and payable on a day other than a business day, the due
date of payment shall be extended to the next succeeding business day and
interest thereon shall be payable at the applicable interest rate during such
extension (unless that next succeeding business day falls in the following
calendar month in which case the due date of payment shall be the immediately
preceding business day).       Impracticable to make payments   20.5   If, at
any time, it shall become impracticable (by reason of any action of any
governmental authority or any change in law, exchange control regulations or any
similar event) for any Obligor to make any payments hereunder in the manner
specified in Clause 20.2 (Payments by the Borrowers and the Lenders), then that
Obligor may agree with each or any of the Lenders to make alternative
arrangements for the payment direct to such Lender of amounts due to such Lender
hereunder provided that, in the absence of any such agreement with any Lender,
that Obligor shall be obliged to make all payments due to such Lender in the
manner specified in this Agreement. Upon reaching such agreement the relevant
Obligor and such Lender shall immediately notify the Agent and shall thereafter
promptly notify the Agent of all payments made direct to such Lender.       No
Set-Off or Counterclaim   20.6   All payments made by an Obligor under this
Agreement shall be made free and clear of and without any deduction for or on
account of any set-off or counterclaim.       Refunding of Payments   20.7  
Where a sum is to be paid to the Agent under this Agreement for account of
another person, the Agent shall not be obliged to (but may) make the same
available to that other person until it has been able to establish to its
satisfaction that it has actually received that sum. If and to the extent that
it does so but it proves to be the case that it had not actually received the
sum which it paid out, then, the person to whom the Agent made that sum
available shall on request refund it to the Agent and that person or (at the
option of the Agent) the person by whom that sum should have been made available
shall on request pay to the Agent the amount (as certified by the Agent) which
will indemnify the Agent against any funding or other cost, loss, expense or
liability which it may have sustained or incurred as a result of paying out that
sum before receiving it.

89



--------------------------------------------------------------------------------



 



    Debit to Loan Account   20.8   The Agent is hereby authorised to debit all
Swingline Loans and all Reference Rate Revolving Loans and interest thereon to a
loan account or accounts denominated in the currency denomination of each such
Loan maintained with the Agent. All fees, commissions, costs, expenses and other
charges under or pursuant to the Finance Documents and all payments made and
out-of-pocket expenses incurred by the Agent and/or the Lenders pursuant to the
Finance Documents will be debited to such loan account(s) as of the date due
from the relevant Borrower or the date paid or incurred by the Agent and/or the
Lenders, as the case may be.       Change of Currency to Euro   20.9   With
effect from the date (if any) upon which sterling is converted into euro in
accordance with EMU legislation:       Redenomination

  20.9.1   each obligation under this Agreement of any party to this Agreement
which, up to such time, had been denominated in sterling shall be redenominated
into euro in accordance with EMU legislation provided that, if and to the extent
that any EMU legislation provides that an amount denominated either in euro or
in sterling as a national currency unit of the euro can be paid by the debtor
either in euro or in that national currency unit, each party to this Agreement
shall be entitled to pay or repay any such amount either in euro or in sterling
as such national currency unit;

    Rounding

  20.9.2   without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU legislation and without prejudice to the
respective liabilities for indebtedness of any Obligor to the Beneficiaries and
the Beneficiaries to any Obligor under or pursuant to this Agreement each
reference in this Agreement to a minimum amount (or an integral multiple
thereof) in sterling to be paid to or by the Agent and/or the Lenders shall be
replaced by a reference to such reasonably comparable and convenient amount (or
an integral multiple thereof) in euro as the Agent (after consultation with BMUK
but without prejudice to its rights under this Clause 20.9.2 (Rounding)) may
from time to time specify; and

    Consequential changes

  20.9.3   each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may (after consultation with BMUK but
without prejudice to its rights under this Clause 20.9.3 (Consequential
changes))from time to time specify to be necessary or appropriate to reflect the
changeover of sterling to euro.

    Order of Distribution

20.10   If the amount received by the Agent from an Obligor (or, as the case may
be, from the Security Trustee pursuant to the exercise by the Security Trustee
of any rights or powers it may have pursuant to the Security Documents) on any
date is less than the total sum due under this Agreement on that date, the Agent
shall apply that amount in or towards payment of the following sums in the
following order:

  20.10.1   first, in or towards payment of any sum then due to the Agent in its
capacity as such;

90



--------------------------------------------------------------------------------



 



  20.10.2   secondly, in or towards payment of any sum then due to the Arranger
in its capacity as such;     20.10.3   thirdly, in or towards payment pro rata
of any sums (other than principal of or interest on the Loans) then due to the
Lenders (or any of them);     20.10.4   fourthly, in or towards payment pro rata
of any interest then due;     20.10.5   fifthly, in or towards payment pro rata
of any principal then due;     20.10.6   sixthly, in or towards payment to BofA
in respect of any Bank Product Debt then due but unpaid,

    and any such applications shall be made notwithstanding any purported
appropriation to the contrary by any person.   21.   SET-OFF       Each Obligor
authorises any other party to this Agreement at any time after an Event of
Default has occurred and is continuing and without prior notice to that Obligor
to apply any credit balance (whether or not then due) to which that Obligor is
at any time beneficially entitled on any account at any office of that party in
or towards satisfaction of any sum then due from it to that party under this
Agreement and unpaid and for this purpose to purchase with the moneys standing
to the credit of any such account such other currencies as may be necessary to
effect such application (but so that nothing in this Clause 21 (Set-Off) shall
be effective to create a charge). No party shall be obliged to exercise any of
its rights under this clause which shall be without prejudice to and in addition
to any right of set-off, combination of accounts, lien or other right to which
it is at any time otherwise entitled (whether by operation of law, contract or
otherwise).   22.   FEES       Unused Line Fee   22.1   For every month during
the term of this Agreement, BMUK shall (or shall procure that another Obligor
shall) pay the Agent for the account of the Lenders a fee (the “Unused Line
Fee”) in an amount equal to 0.25% per annum, multiplied by the average daily
amount by which the Total Commitments (provided that for the purposes of this
Clause 22.1 (Unused Line Fee) and calculating the Unused Line Fee only, the
Total Commitments shall be deemed to be £60,000,000 until such time as BMUK has
served a notice in accordance with Clause 2.7 (Increase of Maximum Revolving
Credit Line) and the period referred to in such Clause 2.7 (Increase of Maximum
Revolving Credit Line) has expired after which time they shall be £76,000,000)
exceed the sum of the sterling equivalent of (i) the average daily outstanding
amount of the Revolving Loans and Swingline Loans during such month (with the
outstanding amount of Revolving Loans and Swingline Loans calculated for this
purpose by applying payments immediately upon receipt), (ii) the maximum
contingent liability of the Issuer under each Letter of Credit and Guarantee or,
if any demand is made under any Letter of Credit or Guarantee, the average daily
amount outstanding under any account to which any such payment made thereunder
is debited and (iii) the Invoice Discounting Facility Exposure. Such fee shall
be calculated on the basis of a year of three hundred sixty five (365) days and
actual days elapsed, and shall be payable to the Agent on the first day of each
month following the Closing Date and on the termination of this Agreement, in
each case with respect to the prior month or portion thereof.

91



--------------------------------------------------------------------------------



 



    Arrangement Fee   22.2   BMUK shall pay to the Arranger for its own account
an arrangement fee in the amount and at the times agreed in a Fee Letter dated
on or around the Closing Date from the Arranger to BMUK.       Collateral
Management Fee   22.3   BMUK will pay the Agent for its own account a collateral
management fee (the “Collateral Management Fee”) of an amount set out in the Fee
Letter (2008). The total amount of such fee shall be deemed to have accrued due
and become payable in full on the date referred to in the Fee Letter (2008) but
the Agent agrees, subject to Clause 29.3 (Effect of Termination), that such fee
shall be paid in equal instalments at the times specified in the Fee Letter
(2008). BMUK will also pay to the Agent for its own account such other fees as
are referred to in the Fee Letter (2008) in the amounts and at the times
referred to in it.       Audit Fee   22.4   BMUK shall pay to the Agent for its
own account an audit fee of £500 per day per field examiner charge (the “Audit
Fee”) in respect of the periodic inspection of the Collateral required by the
Agent in accordance with this Agreement and shall also pay on demand all out of
pocket expenses incurred by the Agent in connection with any such inspection.  
    Letter of Credit and Guarantee Fee   22.5   BMUK agrees to pay (or procure
that the relevant Borrower shall pay) to the Agent for account of the Issuer a
fee (the “Letter of Credit and Guarantee Fee”) equal to 2.00% per annum of the
face amount of each Letter of Credit or maximum contingent liability under each
Guarantee issued by the Issuer, plus all out-of-pocket costs, fees and expenses
incurred by the Issuer (other than where such fees, costs or expenses are
indemnified pursuant to Clause 6.12.2 (Indemnity)) in connection with the
application for, issue of, or amendment to any Letter of Credit or Guarantee,
such Letter of Credit and Guarantee Fee to be calculated on the basis of a year
of 365 days and actual days elapsed and to be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit or
Guarantee was issued and/or in which a Letter of Credit or Guarantee remains
outstanding and, to the extent that it has been calculated by reference to a
Letter of Credit or Guarantee denominated other than in sterling, shall be
satisfied by payment of the sterling equivalent of the amount so calculated. Any
out-of-pocket costs, fees and expenses incurred by the Issuer in connection with
the application for, issue of, or amendment to any Letter of Credit or Guarantee
shall be payable at the time of such application, issue or amendment.      
Agency and Trustee Fees   22.6   BMUK shall pay to the Agent and the Security
Trustee each for its own account the agency fees or, as the case may be, the
trustee fees specified in the Fee Letter (2008). The full amount of such fees
shall be deemed to have accrued due and become payable in full on the date
specified in the Fee Letter (2008) but the Agent and the Security Trustee each
agree, subject to Clause 29.3 (Effect of Termination), that such fees shall be
paid in equal instalments as set out in the Fee Letter (2008).       Additional
Monitoring and Administration Fee   22.7   Without prejudice to any other rights
that the Agent, the Security Trustee or any of the Beneficiaries may have at
such time under this Agreement or any other Finance Document, BMUK agrees that,
upon the appointment of a receiver, administrator, administrative receiver,

92



--------------------------------------------------------------------------------



 



    trustee, examiner or any other similar officer or office holder of any
Obligor or of any or all of the assets of any Obligor or upon an order being
made for the winding-up, liquidation or dissolution of any Obligor (the date of
such event or occurrence being the “Insolvency Date”), BMUK shall become liable
to pay forthwith to the Agent for its own account, an additional monitoring and
administrative fee (the “Additional Monitoring and Administration Fee”) in an
amount equal to one per cent. (1%) of the higher of (a) the aggregate total of
all Accounts then due and owing from any Account Debtor to the Borrowers (as
determined by the Agent by reference to the most recent information provided to
it under Clause 15.2 (Provision of Financial Information) and Clause 16.4
(Covenants relating to the Collateral)) and (b) the Total Commitments, in each
case, as at the Insolvency Date.

    Termination Fee   22.8   On the date on which the Loans are finally repaid
and each Letter of Credit or Guarantee is no longer outstanding, the Borrowers
shall pay to the Agent, for the account of the applicable Receivables Purchaser,
a termination fee in an aggregate amount equal to the lesser of (a) £10,000,000
and (b) each IDF Portfolio Loss.   23.   PRO RATA SHARING       Sharing Payments
  23.1   If a Beneficiary (a “Recovering Beneficiary”) receives or recovers any
amount from an Obligor other than in accordance with Clause 20 (Payments) and
applies that amount to a payment due under the Finance Documents then:

  23.1.1   the Recovering Beneficiary shall, within three business days, notify
details of the receipt or recovery to the Agent;     23.1.2   the Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Beneficiary would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with clause 20,
without taking account of any tax which would be imposed on the Agent in
relation to the receipt, recovery or distribution; and     23.1.3   the
Recovering Beneficiary shall, within three business days of demand by the Agent,
pay to the Agent an amount (the “Sharing Payment”) equal to such receipt or
recovery, less any amount which the Agent determines may be retained by the
Recovering Beneficiary as its share of any payment to be made, in accordance
with Clause 20.10 (Order of Distribution) .

    Redistribution of payments   23.2   The Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Beneficiaries (other than the Recovering Beneficiary) in accordance with
Clause 20.10 (Order of Distribution).       Recovering Beneficiary’s rights  
23.3    

  23.3.1   On a distribution by the Agent under Clause 23.2 (Redistribution of
Payments) the Recovering Beneficiary will be subrogated to the rights of the
Beneficiaries which have shared in the redistribution.

93



--------------------------------------------------------------------------------



 



  23.3.2   If and to the extent that the Recovering Beneficiary is not able to
rely on its rights under sub-clause 23.3.1 above, the relevant Obligor shall be
liable to the Recovering Beneficiary for a debt equal to the Sharing Payment
which is immediately due and payable.

    Reversal of redistribution   23.4   If any part of the Sharing Payment
received or recovered by a Recovering Beneficiary becomes repayable and is
repaid by that Recovering Beneficiary, then:

  23.4.1   each Beneficiary which has received a share of the relevant Sharing
Payment pursuant to Clause 23.2 (Redistribution of Payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Beneficiary an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering
Beneficiary for its proportion of any interest on the Sharing Payment which that
Recovering Beneficiary is required to pay); and     23.4.2   that Recovering
Beneficiary’s rights of subrogation in respect of any reimbursement shall be
cancelled and the relevant Obligor will be liable to the reimbursing Beneficiary
for the amount so reimbursed.

    Exceptions   23.5   This Clause 23 (Pro Rata Sharing) shall not apply to the
extent that the Recovering Beneficiary would not, after making any payment
pursuant to this Clause 23 (Pro Rata Sharing), have a valid and enforceable
claim against the relevant Obligor.   23.6   A Recovering Beneficiary is not
obliged to share with any other Beneficiary any amount which the Recovering
Beneficiary has received or recovered as a result of taking legal or arbitration
proceedings, if:

  23.6.1   it notified that other Beneficiary of the legal or arbitration
proceedings; and     23.6.2   that other Beneficiary had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

24.   COSTS, EXPENSES AND STAMP DUTIES       Initial and Continuing Costs and
Expenses   24.1   BMUK shall (or shall procure that an Obligor shall), from time
to time on demand of the Agent, reimburse the Agent for all costs and expenses
(including, without limitation, legal fees) together with VAT thereon incurred
by it in connection with the negotiation, preparation, execution and
administration of each of the Finance Documents and the completion of the
transactions contemplated therein and/or any amendment, variation or novation
of, supplement to, or waiver or consent in respect of, any of the Finance
Documents, the cost of any appraisals, inspections, verifications and audits of
the Collateral or Group’s operation the costs and expenses of forwarding loan
proceeds, of the collection of all cheques and other items of payment, of the
establishment and maintenance of any Receivables Account or other account and
the costs and expenses of defending any claims made or threatened against the
Agent arising out of the transactions contemplated hereby.

94



--------------------------------------------------------------------------------



 



    Enforcement Costs and Expenses   24.2   BMUK shall, from time to time on
demand of the Agent, reimburse the Agent, the Security Trustee and each of the
Lenders for all costs and expenses (including legal fees and a reasonable
estimate of the allocable cost of in-house counsel and staff) together with VAT
thereon incurred in or in connection with the termination of this Agreement or
the preservation and/or enforcement of any of the rights of any of the
Beneficiaries under any of the Finance Documents.       Stamp Duties   24.3  
BMUK shall (or shall procure that an Obligor shall) pay all stamp, registration
and other taxes to which any of the Finance Documents or any judgment given in
connection with any of the Finance Documents is or at any time may be subject
and shall, from time to time on demand of the Agent, indemnify the Agent and any
other Beneficiaries against any liabilities, costs, claims and expenses
resulting from any failure to pay or any delay in paying any such tax.      
Provisions Relating to Payments   24.4   All payments to be made by BMUK (or any
other Obligor) under this clause 24 shall be made whether or not any Loan is
made or Letter of Credit or Guarantee is issued under this Agreement.      
Indemnity by Lenders   24.5   If BMUK fails to perform any of its obligations
under this Clause 24 (Costs, expenses and stamp duties), each Lender shall
(i) in the proportion borne by its Outstandings to the aggregate of the
Outstandings of all the Lenders; or (ii) if there are no Outstandings, in the
proportion borne by its Commitment to the Total Commitments; or (iii) if there
are no Outstandings and the Total Commitments have been cancelled at such time,
in the proportion borne by its Commitment to the Total Commitments immediately
before they were cancelled (in each case determined, and as at such time as may
be specified, by the Agent), indemnify the Agent, the Security Trustee and the
other Lenders against any loss incurred by any of them as a result of such
failure (save for any failure caused by the gross negligence or wilful default
of any such party) and BMUK shall forthwith reimburse each Lender for any
payment made by it pursuant to this Clause 24.5 (Indemnity by Lenders).   25.  
CALCULATIONS AND EVIDENCE OF DEBT       Basis of Calculation   25.1   Interest
shall accrue from day to day and shall be calculated in the case of sterling on
the basis of a year of 365 days (or, in the case of dollars or euros, 360 days
or, in any case where market practice differs, in accordance with market
practice) and the actual number of days elapsed (not counting within any
Interest Period the last day of that Interest Period). If the basis of accrual
of interest or any other amount expressed in this Agreement in respect of
sterling shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest or any other amount in
respect of euro, such expressed basis shall be replaced by such convention or
practice with effect from the date (if any) of conversion of sterling into euro
in accordance with EMU legislation.

95



--------------------------------------------------------------------------------



 



    Failure to Supply Quotations   25.2   In on any occasion a Reference Bank or
a Lender fails to supply the Agent with a quotation required of it under any
provision of this Agreement, the rate for which such quotation was required
shall be determined from those quotations which are supplied to the Agent.      
Loan Accounts   25.3   Each Lender shall maintain in accordance with its usual
practice accounts evidencing the amounts from time to time lent by and owing to
it under this Agreement.       Control Account   25.4   The Agent shall maintain
on its books a control account or accounts in which shall be recorded (i) the
amount of any Loan or unpaid sum made or arising under this Agreement and each
Lender’s share in such Loan or unpaid sum, (ii) the amount of all principal,
interest and other sums due or to become due from each Borrower to each of the
Lenders under this Agreement and each Lender’s share in each such amount and
(iii) the amount of any sum received or recovered by the Agent under this
Agreement and each Lender’s share in such amount.       Lenders’ Books and
Records.   25.5   Each Obligor agrees that the Agent’s and the Lenders’ books
and records showing all amounts from time to time lent by and owing to any of
them under this Agreement and the transactions pursuant to this Agreement and
the other Finance Documents shall be admissible in any action or proceeding
arising therefrom, and shall constitute prima facie proof thereof (in the
absence of manifest error), irrespective of whether any such obligations are
also evidenced by any other instrument.       Monthly Statements   25.6   The
Agent will provide to BMUK a monthly statement of Loans, payments and other
transactions pursuant to this Agreement. Such statement shall be deemed correct,
accurate, and binding on the Obligors and as an account stated (except for
reversals and reapplications of payments made as provided in Clause 20.7
(Refunding of Payments) and corrections of errors).       Certificates   25.7  
A certificate by the Agent or any other Finance Party as to any sum payable by
it under this Agreement or any other Finance Document shall, in the absence of
manifest error, be conclusive for the purposes of this Agreement and such
Finance Documents and prima facie evidence in any legal action or proceedings
arising out of or in connection with this Agreement or any other Finance
Documents.       Value Added Tax   25.8   All consideration (including interest
and fees) payable under a Finance Document by the Borrower to a Beneficiary
shall be deemed to be exclusive of any VAT. If VAT is chargeable, the Borrower
shall pay to the Beneficiary (in addition to and at the same time as paying the
consideration) an amount equal to the amount of that VAT. Where a Finance
Document requires the Borrower to reimburse a Beneficiary for any costs or
expenses, the Borrower shall also at the same time pay and indemnify that
Finance Party against all VAT incurred by that Finance Party in respect of the
costs and expenses.

96



--------------------------------------------------------------------------------



 



26.   THE AGENT, THE ARRANGER, THE SECURITY TRUSTEE AND THE LENDERS      
Appointment   26.1   Each Lender, the Arranger and the Security Trustee hereby
appoints the Agent to act as its agent in connection with this Agreement and the
Agent and each of the Lenders hereby appoints the Security Trustee to act as its
trustee under and in relation to the Security Documents pursuant to this
Agreement and to hold the Trust Property as trustee for the Beneficiaries on the
trusts and other terms contained in the Security Documents and each Beneficiary
hereby irrevocably authorises the Agent and the Security Trustee to exercise
such rights, powers and discretions as are specifically delegated to the Agent
or, as the case may be, the Security Trustee by the terms of this Agreement and
the Security Documents together with all such rights, powers and discretions as
are reasonably incidental thereto provided that the Agent may not begin any
legal action or proceeding in the name of a Lender without its consent.      
Role of the Arranger   26.2   Except as specifically provided in the Finance
Documents, the Arranger has no obligations of any kind to any other party under
or in connection with any Finance Document.       Relationships   26.3   The
Agent in its capacity as such is agent for the Security Trustee and the Lenders
and shall not in any respect be the agent of any Borrower by virtue of this
Agreement. Nothing in this Agreement shall constitute the Agent or the Arranger
a trustee or fiduciary for the Security Trustee, any Lender, any Borrower or any
other person.       Rights of the Agent and the Security Trustee   26.4   Each
of the Agent and the Security Trustee may:

  26.4.1   assume that any representation made by any Obligor in connection with
any of the Finance Documents is true, that no Event of Default has occurred and
that no Obligor is in breach of or default under its obligations under any of
the Finance Documents, in each such case unless it has actual knowledge or
actual notice to the contrary;     26.4.2   assume that the Facility Office of
each Lender is that set out under its name at the end of this Agreement or, in
the case of a Transferee, at the end of the Transfer Certificate to which it is
a party as Transferee or, in the case of a Lender which is an assignee or other
successor of another Lender or former Lender, the office notified to the Agent
by the assignee or other successor on or before the date it becomes a Lender or,
if the Agent has been notified by any Lender of any change to its Facility
Office in accordance with the terms of this Agreement, that last notified to the
Agent;     26.4.3   engage and pay for the advice or services of any lawyers,
accountants, surveyors or other experts whose advice or services may to it seem
necessary, expedient or desirable and rely upon any advice so obtained;    
26.4.4   rely as to any matters of fact which might reasonably be expected to be
within the knowledge of an Obligor upon a certificate signed by or on behalf of
that Obligor;     26.4.5   rely upon any communication, certificate, legal
opinion or other document believed by it to be genuine;

97



--------------------------------------------------------------------------------



 



  26.4.6   refrain from exercising any right, power or discretion vested in it
as agent or, as the case may be, as trustee under any of the Finance Documents
unless and until instructed by the Majority Lenders as to whether or not such
right, power or discretion is to be exercised and, if it is to be exercised, as
to the manner in which it should be exercised and shall in all cases be fully
protected when acting, or refraining from acting, in accordance with
instructions from the Majority Lenders;     26.4.7   refrain from acting in
accordance with any instructions of the Majority Lenders to protect or enforce
the rights of any person under any of the Finance Documents until it has been
indemnified (or received confirmation that it will be so indemnified) and/or
secured to its satisfaction against any and all costs, losses, expenses
(including legal fees) and liabilities which it will or may expend or incur in
complying with such instructions;     26.4.8   retain for its benefit and
without liability to account any fee or other sum receivable by it for its own
account;     26.4.9   accept deposits, lend money to, provide any advisory or
other services to or engage in any kind of banking or other business with any
Group Company and, in each case, may do so without liability to account.

    Obligations of the Agent and the Security Trustee   26.5   Each of the Agent
and the Security Trustee shall:

  26.5.1   promptly (or otherwise in accordance with the terms hereof) advise
each Lender of the contents of any notice or document received by it from any
Obligor under any of the Finance Documents in its capacity as Agent or, as the
case may be, Security Trustee, except that details of any such communication
relating to a particular Lender shall be advised to that Lender only;     26.5.2
  promptly notify each Lender of the occurrence of any Event of Default or any
default by any Obligor in the due performance of or compliance with its
obligations under any of the Finance Documents of which the Agent or, as the
case may be, the Security Trustee has actual knowledge or actual notice;    
26.5.3   subject to the foregoing provisions of this Clause 26 (The Agent, the
Arranger, the Security Trustee and the Lenders), (in the case of the Agent) act
as agent under this Agreement or (in the case of the Security Trustee) act as
trustee for the Beneficiaries in accordance with any instructions given to it by
the Majority Lenders or as this Agreement may require and shall be fully
protected in so doing. Unless expressly provided otherwise in a Finance
Document, any instructions given by the Majority Lenders shall be binding on
each of the Beneficiaries;     26.5.4   if so instructed by the Majority
Lenders, refrain from exercising any right, power or discretion vested in it in
its capacity as Agent (under this Agreement) or in its capacity as Security
Trustee (under the Finance Documents);     26.5.5   have only those duties,
obligations and responsibilities, which it is hereby acknowledged in the case of
the Agent are only of a mechanical and administrative nature, expressly
specified in each of the Finance Documents to which it is a party.

98



--------------------------------------------------------------------------------



 



    Exoneration   26.6   None of the Agent, the Arranger or the Security Trustee
nor any of their respective personnel or agents shall be:

  26.6.1   responsible for the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, statement, projection,
assumption or information in any information memorandum or similar document
prepared in connection with any proposed syndication of the Facilities, any
Finance Document or any notice or other document delivered under or in
connection with any Finance Document;     26.6.2   responsible for the
execution, delivery, validity, legality, adequacy, enforceability or
admissibility in evidence of any Finance Document or any such notice or other
document;     26.6.3   obliged to enquire as to the occurrence or continuation
of a Default or Event of Default or the performance or compliance by any Obligor
with its obligations under any Finance Documents;     26.6.4   bound to account
to any person for any sum or the profit element of any sum received by it for
its own account;     26.6.5   bound to disclose to any other person any
information relating to any Obligor or any Group Company, if such disclosure
would or might in its opinion constitute a breach of any law or regulation or be
otherwise actionable at the suit of any person.

    Credit Assessment   26.7   Each Lender confirms that it has itself been, and
will continue to be, solely responsible for making its own independent
investigation and appraisal of the business and operations, financial condition,
prospects, creditworthiness, status and affairs of each Borrower, each other
Obligor and each Group Company or any other person and has not relied, and will
not at any time rely, on the Agent, the Security Trustee or any other Lender:

  26.7.1   to check or enquire on its behalf into the adequacy, accuracy,
completeness or reasonableness of any representation, warranty, statement,
projection, assumption or information provided by any Obligor or any other
person under or in connection with any Finance Document or the transactions
contemplated in any Relevant Agreement (whether or not such information has been
or is at any time hereafter circulated to it by the Agent or the Security
Trustee including any contained in any information memorandum or similar
document prepared in connection with any proposed syndication of the Revolving
Facility); or     26.7.2   to assess or keep under review on its behalf the
business and operations, financial condition, prospects, creditworthiness,
status or affairs of any Borrower, other Obligor or Group Company or any other
person.

    The Agent and the Security Trustee as Lenders   26.8   The Agent and the
Security Trustee shall each have the same rights and powers with respect to its
Commitment and Outstandings (if any) as any other Lender and may exercise those
rights and powers as if it were not also acting as the Agent or, as the case may
be, the Security Trustee.

99



--------------------------------------------------------------------------------



 



    Indemnity   26.9   Each Lender agrees that it shall, from time to time on
demand of the Agent and/or Security Trustee, indemnify the Agent and/or Security
Trustee (to the extent not reimbursed by BMUK or any other Obligor and without
prejudice to any liability of the Borrower under this Agreement) (i) in the
proportion borne by its Outstandings to the aggregate of the Outstandings of all
the Lenders; or (ii) if there are no Outstandings, in the proportion borne by
its Commitment to the Total Commitments; or (iii) if there are no Outstandings
and the Total Commitments have been cancelled at such time, in the proportion
borne by its Commitment to the Total Commitments immediately before they were
cancelled (in each case determined, and as at such time as may be specified, by
the Agent), against all costs, claims, expenses (including legal fees) and
liabilities which it may sustain or incur in connection with this Agreement or
the performance of its obligations and responsibilities under this Agreement
save to the extent that they are sustained or incurred by reason of the gross
negligence or wilful misconduct of the Agent or the Security Trustee or any of
its personnel or agents and BMUK shall (or shall procure that an Obligor shall)
forthwith reimburse each Lender for any payment made by it pursuant to this
Clause 26.9 (Indemnity).        Resignation   26.10               Resignation

  26.10.1   Each of the Agent and the Security Trustee may following
consultation with BMUK and the Lenders resign its appointment under any of the
Finance Documents at any time by giving not less than thirty days’ notice in
writing to that effect to each of the other parties to this Agreement provided
that such resignation shall not become effective until a successor to the Agent
or, as the case may be, the Security Trustee has been appointed and accepted its
appointment in accordance with the following provisions of this Clause 26.10
(Resignation) and, in the case of the Security Trustee, all necessary documents
have been entered into to ensure that the benefit of the Security Documents is
held by such successor.

     Appointment of Successor

  26.10.2   If the Agent or, as the case may be, the Security Trustee gives
notice of its resignation the Majority Lenders may appoint a successor. If the
Majority Lenders have not within sixty days after such notice of resignation
appointed a successor to the Agent or, as the case may be, the Security Trustee
(which shall, in either such case, be a reputable and experienced bank with an
office in London) which shall have accepted such appointment, the retiring Agent
or, as the case may be, Security Trustee shall have the right to appoint such a
successor itself.

     Discharge

  26.10.3   If a successor to the Agent or, as the case may be, Security Trustee
is appointed under the provisions of this Clause 26.10 (Resignation) then the
retiring Agent or, as the case may be, retiring Security Trustee shall be
discharged from any further obligations under the Finance Documents but shall
remain entitled to the benefit of the provisions of this Clause 26 (Resignation)
and its successor and each of the other parties to this Agreement shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been a party to this Agreement.

100



--------------------------------------------------------------------------------



 



      Disclosure

  26.10.4   The retiring Agent or, as the case may be, Security Trustee, shall
make available to its successor such documents and records and provide such
assistance as the successor may reasonably request for the purpose of performing
its functions under the Finance Documents. Notwithstanding any provision in any
Finance Document to the contrary, neither the Agent nor the Security Trustee
shall be obliged to disclose to any person any confidential or other information
if the disclosure would or might in its reasonable opinion constitute a breach
of any law or fiduciary duty.

27.   TRUSTEE PROVISIONS       Declaration of Trust   27.1   The Security
Trustee shall hold the Trust Property in trust for the benefit of the
Beneficiaries on the terms and subject to the conditions set out in this
Agreement and the terms of the other Finance Documents. Each Beneficiary hereby
confirms its approval of the Finance Documents and any security created or to be
created pursuant thereto and hereby authorises, empowers and directs the
Security Trustee (by itself or such person(s) as it may nominate) to execute and
enforce the same as trustee (and whether or not expressly in the Beneficiaries’
names) on its behalf.       Perpetuity Period   27.2   The perpetuity period
under the rule against perpetuities (if applicable) shall be the period of
eighty years from the date of this Agreement.       Sums Received by the
Security Trustee   27.3   Pending distribution under Clause 27.4 (Application of
Sums Received), the Security Trustee shall, if reasonably practicable, place any
sum received, recovered or held by it in respect of the Trust Property in an
interest bearing suspense account with a bank or financial institution in the
name of or under the control of the Security Trustee. The interest paid on such
account shall be credited to the relevant account.       Application of Sums
Received   27.4   Subject to the other provisions of this Clause 27 (Trustee
Provisions), the Security Trustee shall apply all amounts standing to the credit
of any account referred to in Clause 27.3 (Sums Received by the Security
Trustee) and any other amounts realised pursuant to the exercise of any rights
or powers it might have pursuant to any of the Security Documents:

  27.4.1   first, in the payment of any costs, charges and expenses of or
incidental to the appointment of any Receiver pursuant to the Security
Documents, the payment of his remuneration and the payment and discharge of any
other Expenses incurred by or on behalf of the Receiver;     27.4.2   secondly,
in or towards payment of any debts or claims which are by statute payable in
preference to the Secured Obligations but only to the extent to which such debts
or claims have such preference;     27.4.3   thirdly, in or towards payment and
discharge pro rata of any Secured Obligations then due, owing or incurred to the
Security Trustee, in its capacity as Security Trustee (and not in any other
capacity) for its own account; and

101



--------------------------------------------------------------------------------



 



  27.4.4   fourthly, in payment to the Agent to be applied by the Agent in or
towards payment and discharge of the balance of the Secured Obligations (if any)
in accordance with the provisions of Clause 20.10 (Order of Distribution)
provided that, when distributing sums in accordance with this Clause 27.4
(Application of Sums Received), the Security Trustee will treat any contingent
liability as an actual liability and distribute to the party entitled thereto
accordingly. Any such party receiving sums in respect of a contingent liability
shall place such sums on deposit with such bank (not being a bank entitled to
exercise any right of set-off or combination or consolidation of accounts or
having the benefit of any encumbrance over such deposit) and on such terms as
the Security Trustee may approve and, if such contingent liability shall fail to
mature, shall return such sums (together with any interest earned thereon) to
the Security Trustee for distribution in accordance with the terms of this
Clause 27.4 (Application of Sums Received).

      Security Trustee’s Sole Right to Appropriate

27.5   No Obligor shall have the right to appropriate any payment to, or other
sum received, recovered or held by, the Security Trustee in or towards payment
of any particular part of the Secured Obligations and the Security Trustee shall
have the exclusive right to appropriate any such payment or other sum as
provided in this Clause 27 (Trustee Provisions).       Timing of Distribution  
27.6   Distributions by the Security Trustee shall be made at such times as the
Security Trustee in its absolute discretion determines to be as soon as is
reasonably practicable, having regard to all relevant circumstances, and the
Security Trustee shall have no liability whatsoever for any loss or damage which
any Beneficiary might sustain as a consequence of the timing of any such
distribution.       Date for Calculation of Secured Obligations   27.7   For the
purpose of any distribution by the Security Trustee, the Security Trustee may,
by notice to the Beneficiaries, fix a date (being not earlier than the date of
such notice) as at which the amount of the Secured Obligations are to be
calculated.       Certificate from Beneficiary   27.8   For the purposes of
determining the amount of any payment to be made to any Beneficiary pursuant
hereto the Security Trustee shall be entitled to call for and rely upon (and it
is the intention of the parties that the Security Trustee shall rely upon) a
certificate from the relevant Beneficiary of the amount and nature of any amount
due, owing or incurred to the relevant Beneficiary at the date fixed by the
Security Trustee for such purpose and as to such other matters as the Security
Trustee may deem necessary or desirable to enable it to make a distribution.    
  Mistaken Payments   27.9   If the Security Trustee makes any distribution
contrary to any of the provisions of this clause 27 or any distribution made by
it otherwise transpires to have been invalid or the Security Trustee and the
person receiving such distribution agree that it should be refunded, the
recipient shall, to the extent that no charge is thereby created, hold the
proceeds of that distribution on trust to repay to the Security Trustee
forthwith on demand. If the trust imposed by this Clause 28.9 (Mistaken
Payments) cannot be given effect to for whatever reason, including the possible
creation thereby of a charge, the relevant recipient shall, if and when so
requested by the

102



--------------------------------------------------------------------------------



 



    Security Trustee, pay an amount equal to the proceeds of that distribution
required to be held on trust to the Security Trustee.       Supplement to
Trustee Acts 1925 & 2000   27.10   By way of supplement to the Trustee Acts 1925
& 2000 it is expressly declared as follows:      Experts

  27.10.1   the Security Trustee may, in relation to the Security Documents, act
or rely upon the opinion or advice of, or any information obtained from, any
lawyer, valuer, surveyor, broker, auctioneer, accountant or other expert
commissioned by the Security Trustee and shall not be responsible to anyone for
any loss or damage occasioned by so acting or relying. Any such opinion, advice
or information may be sent or obtained by letter, fax, e-mail or otherwise and
the Security Trustee will not be liable to anyone for acting in good faith on
any opinion, advice or information purporting to be conveyed by such means even
if it contains some error or is not authentic or validly signed;

      Certificate of BMUK

  27.10.2   the Security Trustee may call for and may accept as sufficient
evidence a certificate of BMUK signed by any director of BMUK to the effect that
any particular dealing, transaction, step or thing is, in the opinion of such
director, suitable or expedient or as to any other fact or matter upon which the
Security Trustee may, in the exercise of any of its rights, powers or duties
hereunder, require to be satisfied and the Security Trustee need not call for
further evidence and will not be responsible to anyone for any loss or damage
occasioned by acting on any such certificate;

      Interpretation of Security Documents

  27.10.3   the Security Trustee (as between itself and each of the
Beneficiaries) shall have full power to determine in good faith all questions
and doubts arising in relation to any of the provisions of the Security
Documents and every such determination, whether made upon such a question
actually raised or implied in the acts or proceedings of the Security Trustee,
shall be conclusive and shall (save for manifest error) bind the Security
Trustee and each Beneficiary;

      Title

  27.10.4   the Security Trustee shall accept without enquiry, requisition,
objection or investigation such title as any Borrower (or, as the case may be,
any Obligor) has to the Trust Property to the intent that the Security Trustee
shall not in any way be responsible for its inability to exercise any of its
rights or powers or duties hereunder or for any loss or damage thereby
occasioned;

      Perfection of security

  27.10.5   the Security Trustee shall not be liable for any failure, omission
or defect in perfecting any security created or purported to be created by or
pursuant to any of the Security Documents including (without prejudice to the
generality of the foregoing):

  (a)   failure to obtain any licence, consent or other authority for the
execution, delivery, validity, legality, adequacy, performance, enforceability
or admissibility in evidence of any of the Security Documents or any other
document;

103



--------------------------------------------------------------------------------



 



  (b)   failure to effect or procure registration of or otherwise protect any
security created or purported to be created by or pursuant to any of the
Security Documents or any other document by registering under any applicable
registration laws in any territory, any notice, caution or other entry
prescribed by or pursuant to the provisions of the said laws;     (c)   failure
to take or require any of the Obligors to take any steps to render the security
created or purported to be created by or pursuant to any of the Security
Documents effective as regards any property outside England and Wales or to
secure the creation of any ancillary charge under the laws of any territory
concerned; or     (d)   failure to call for delivery of documents of title to or
require transfers, legal mortgages, charges or other further assurances in
relation to any of the Trust Property;

      Acts and omissions

  27.10.6   the Security Trustee shall not in fulfilling its duties and
discharging its responsibilities as Security Trustee be liable or responsible
for any loss or damage which may result from anything done or omitted to be done
by it in accordance with the provisions of the Security Documents;

      Compliance with laws

  27.10.7   the Security Trustee may refrain from doing anything which would or
might in its opinion be contrary to any law of any jurisdiction or any
regulation or which would or might otherwise render it liable to any person and
may do anything which is, in its absolute discretion, necessary to comply with
any such law or regulation;

      Deposit of Security Documents

  27.10.8   the Security Trustee shall be at liberty to place all title deeds
and other documents certifying, representing or constituting the title to any of
the Trust Property for the time being in its hands in any safe deposit, safe or
receptacle selected by the Security Trustee or with any bankers or banking
company (including the Security Trustee or the Agent or any of the other
Beneficiaries) or company whose business includes undertaking the safe custody
of documents or solicitors or firm of solicitors, may pay all reasonable sums
required to be paid on account of or in respect of such deposit and may make any
such arrangements as it thinks fit for allowing any of the Obligors or their
respective lawyers or auditors access to or possession of such title deeds and
other documents when necessary or convenient and the Security Trustee shall not
be responsible for any loss incurred in connection with any such deposit, access
or possession;

      Use of Nominees

  27.10.9   any investment of any part or all of the Trust Property may, at the
discretion of the Security Trustee, be made or retained in the names of
nominees;

      Delegation

  27.10.10   the Security Trustee may, whenever it thinks fit, delegate by power
of attorney or otherwise to any person or persons, or fluctuating body of
persons, all or any of the rights, powers, authorities and discretions vested in
it by any of the Finance

104



--------------------------------------------------------------------------------



 



      Documents and such delegation may be made upon such terms and subject to
such conditions (including the power to sub-delegate) and subject to such
regulations as it may think fit and it shall not be bound to supervise, or to be
in any way responsible for any loss, liability, costs, charges or expenses
incurred by reason of any misconduct or default on the part of, any such
delegate or sub-delegate (other than as a result of its gross negligence or
wilful misconduct); and

      Insurance

  27.10.11   without prejudice to any other provision of any of the Finance
Documents, the Security Trustee shall not be under any obligation to insure any
of the Trust Property or to require any other person to maintain any such
insurance and shall not be responsible for any loss or damage which may be
suffered by any person as a result of the lack of or inadequacy or insufficiency
of any such insurance.

      Registration as Joint Proprietor

27.11   Each of the Beneficiaries hereby confirms and agrees that it does not
wish to be registered as the joint proprietor of any mortgage or charge created
pursuant to any Finance Document and accordingly authorises the Security Trustee
to hold such mortgage or charge in its sole name as agent and trustee for the
Beneficiaries and hereby requests the Land Registry to register the Security
Trustee as the sole proprietor of any such mortgage or charge.      
Relationship with the Beneficiaries   27.12   The Security Trustee shall, for
the purposes of the Finance Documents, be entitled to deal with each of the
Beneficiaries by dealing exclusively with the Agent.       Indemnity Provisions
  27.13   The Security Trustee and every attorney, agent or other person
appointed by it under any of the Finance Documents may indemnify itself or
himself out of the Trust Property against all claims, demands, liabilities,
proceedings, costs, fees, charges, losses and expenses incurred by any of them
in relation to or arising out of the taking or holding of the Trust Property,
the exercise or purported exercise of the rights, trusts, powers and discretions
vested in any of them or any other matter or thing done or omitted to be done in
connection with any of the Finance Documents or pursuant to any law or
regulation (otherwise than as a result of its gross negligence or wilful
misconduct). Any appointee referred to above may enjoy the benefit and enforce
the terms of this Clause 27.13 (Indemnity Provisions) in accordance with the
provisions of the Contracts (Rights of Third Parties) Act 1999.      
Appointment of Additional Security Trustees   27.14   The Security Trustee may
at any time appoint any person (whether or not a trust corporation) to act
either as a separate trustee or as a co-trustee jointly with it (i) if it
considers such appointment to be in the interests of the Beneficiaries or
(ii) for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Trustee deems relevant for the purposes hereof and
the Security Trustee shall give prior notice to the Obligors of any such
appointment. Any person so appointed shall (subject to the provisions of the
Finance Documents) have such powers, authorities and discretions and such duties
and obligations as shall be conferred or imposed on such person by the
instrument of appointment and shall have the same rights, powers, discretions
and benefits under the Finance Documents as the Security Trustee. Save where the
contrary is indicated or unless the context otherwise requires any reference in
the Finance Documents to the Security Trustee shall be construed as a reference
to the Security Trustee and each such separate trustee and co-trustee. The
Security Trustee shall

105



--------------------------------------------------------------------------------



 



      have power in like manner to remove any person so appointed. Such
remuneration as the Security Trustee may pay to any person so appointed, and any
costs, charges and expenses incurred by such person in performing its functions
pursuant to such appointment, shall for the purposes hereof be treated as costs,
charges and expenses incurred by the Security Trustee in performing its function
as trustee hereunder.     28.   ASSIGNMENTS AND TRANSFERS         Benefit of
Agreement     28.1   This Agreement shall be binding upon and enure to the
benefit of each of the parties to it, any Transferee which becomes a party to it
pursuant to a Transfer Certificate and each of their respective successors and
assigns.         Assignments and Transfers by an Obligor     28.2   No Obligor
shall be entitled to assign or transfer all or any of its rights or obligations
under this Agreement.         Assignments and Transfers by Lenders

28.3

  28.3.1   Any Lender may at any time with the prior written consent of the
Agent and after consultation with BMUK but without the prior written consent of
BMUK or any other party to this Agreement assign all or any of its rights under
this Agreement to any bank or financial institution which is a Qualifying Lender
or transfer in accordance with Clause 28.4 (Transfer Certificate) all or any of
its rights and obligations under this Agreement to any such Qualifying Lender.  
  28.3.2   If any Lender assigns all or any of its rights under this Agreement
in accordance with Clause 28.3.1 then, unless and until the assignee has agreed
with the Agent, the Security Trustee and the other Lenders that it shall be
under the same obligations towards each of them as it would have been under if
it had been a party to this Agreement, the Agent, the Security Trustee and the
other Lenders shall not be obliged to recognise such assignee as having the
rights against each of them which it would have had if it had been a party to
this Agreement.

      Transfer Certificate

28.4   If any Lender wishes to transfer all or any of its rights and obligations
under this Agreement in respect of the whole or any part of any Commitment in
respect of the Revolving Facility and/or its Outstandings as contemplated in
Clause 28.3.1, then such transfer may be effected by the delivery to the Agent
of a duly completed and duly executed Transfer Certificate but only if it
relates to its Commitment and/or its Outstandings in respect of all the
Facilities in which it is participating at that time. Subject to Clause 28.5
(Acceptance and Delivery of Transfer Certificates), the Agent shall, on receipt
of such certificate, countersign it and subject to the terms of that Transfer
Certificate and on the date specified in that Transfer Certificate:

  28.4.1   each Obligor and the relevant Lender shall, to the extent provided in
such Transfer Certificate, each be released from further obligations to each
other under this Agreement and their respective rights against each other shall
be cancelled (such rights and obligations being referred to in this Clause 28
(Assignments and Transfers) as “discharged rights and obligations”);

106



--------------------------------------------------------------------------------



 



  28.4.2   each Obligor and the Transferee party to the relevant Transfer
Certificate shall each assume obligations towards, and acquire rights from, each
other which differ from the discharged rights and obligations only insofar as
such Obligor and the Transferee have assumed and acquired the same in place of
such Obligor and that Lender;     28.4.3   the Transferee and the other parties
to this Agreement (other than the Obligor) shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had such Transferee been an original party to this Agreement as a Lender
with the rights and obligations acquired or assumed by it as a result of such
transfer (and, to that extent, the transferor Lender and such other parties
shall each be released from further obligations to each other).

      Acceptance and Delivery of Transfer Certificates

28.5   The Agent shall not be obliged to accept any Transfer Certificate
received by it under this Agreement on any day on or after the receipt by it of
a Utilisation Notice and prior to the making of the relative Loan or issue of
the relevant Letter of Credit or Guarantee. Further, the Agent shall not be
obliged to accept a Transfer Certificate unless the Lender delivering that
Transfer Certificate has also delivered to the Agent and the Receivables
Purchaser a duly signed and dated substitution certificate (as provided for in
the funding agreement to be entered into between the Lenders and the Receivables
Purchaser) in connection with the Invoice Discounting Agreements in form and
substance satisfactory to the Agent and the Receivables Purchaser pursuant to
which it agrees, amongst other things, to participate through its Facility
Office in all Prepayments and other payments to be made by the Receivables
Purchaser under the applicable Invoice Discounting Agreement in the proportion
which its Commitment bears to the Total Commitments immediately prior to the
making of such Prepayments or other payment. Subject thereto the Agent shall
promptly deliver a copy of any Transfer Certificate received by it to BMUK.

      Reliance on Transfer Certificates

28.6   The Agent shall be fully entitled to rely on any Transfer Certificate
delivered to it in accordance with the provisions of this Clause 28 (Assignments
and Transfers) which is complete and regular on its face as regards its contents
and purportedly signed on behalf of the Lender and the Transferee and shall have
no liability or responsibility to any party as a consequence of placing reliance
on and acting in accordance with any such Transfer Certificate.

      Register of Assignments, Transfers and Fees

28.7

      Register

  28.7.1   The Agent shall (on behalf of the Lenders) maintain at its address
for the service of notices as specified in Clause 32 (Notices) a register in
which the Agent shall, as soon as practicable following the date of this
Agreement and thereafter on each business day following receipt by it of any
Transfer Certificate duly completed in accordance with the provisions of this
Clause 28 (Assignments and Transfers) or any certificate signed on behalf of
each Lender assigning any of its rights hereunder and the person to whom such
rights are to be assigned (provided the provisions of Clause 28.3 (Assignments
and Transfers by Lenders) have been complied with) and in each such case
incorporating the administrative details of the Transferee or assignee, record
(where appropriate in place of the corresponding details relating to the
transferor or assigning Lender) the names, interests and administrative details
from time to time of the Lenders having rights and/or obligations under this
Agreement. The Agent shall

107



--------------------------------------------------------------------------------



 



      make the register available for inspection by any party to this Agreement
during normal banking hours upon receipt by the Agent of reasonable prior notice
to that effect.

      Fees

  28.7.2   On the date upon which the transfer or assignment takes effect in
accordance with the terms of this Agreement and, as the case may be, any
Transfer Certificate or assignment documents, the Transferee named in the
Transfer Certificate or the relevant assignee shall pay to the Agent for its own
account a transfer fee of £2000.

      Change of Facility Office

28.8   Any Lender may at any time change its Facility Office in relation to its
Commitment and/or Outstandings by notifying the Agent of the address and fax
details of such new office.       Disclosure of Information   28.9   The Agent,
the Security Trustee or any Lender may (on a confidential basis) disclose to any
actual or potential assignee, Transferee, sub-participant or other person who
may otherwise enter into or be proposing to enter into contractual relations
with the Agent, the Security Trustee or such Lender (as the case may be) in
relation to this Agreement such information about any Borrower, any other
Obligor or any other person as it thinks fit.       Increased Payments following
Assignment or Transfer   28.10   If at the time of, or immediately after, any
assignment or transfer by a Lender or any change in its Facility Office,
circumstances are such that any Obligor would be obliged to pay to an assignee,
Transferee (or, in the case of a change of Facility Office, the relevant Lender)
under Clause 10 (Taxes) or 11 (Increased Costs) any sum in excess of the sum (if
any) which it would have been obliged to pay to that Lender under the relevant
clause in the absence of that assignment, transfer or change, that Obligor shall
not be obliged to pay that excess.   29.   TERM AND TERMINATION       Expiry of
Agreement   29.1   This Agreement shall expire on the Termination Date unless
earlier terminated in accordance with the terms of this Agreement.       Rights
to Terminate   29.2   BMUK may terminate this Agreement at any time prior to the
Termination Date if:

  29.2.1   it gives the Agent sixty (60) days prior written notice of
termination;     29.2.2   it has paid and performed in full all its obligations
hereunder on or prior to the effective date of termination; and     29.2.3   it
pays the Agent, on or prior to the effective date of termination, and in
addition to any other prepayment premium required hereunder and any amounts
required by Clauses 19.1 (General Indemnities) and 19.2 (Break Costs):

  (a)   0.75% of the aggregate on such date of the Maximum Revolving Credit
Line, if such termination is made on or prior to the first Anniversary Date;

108



--------------------------------------------------------------------------------



 



  (b)   0.5% of the aggregate on such date of the Maximum Revolving Credit Line,
if such termination is after the first Anniversary Date but on or prior to the
second Anniversary Date; and     (c)   0.25% of the aggregate on such date of
the Maximum Revolving Credit Line, if such termination is at any time after the
second Anniversary Date but on or prior to the date falling two months before
the third Anniversary Date.

      PROVIDED THAT no fee shall be payable under this Clause 29.2.3 if this
Agreement is terminated by the Revolving Facility being refinanced through a
securitisation arranged by Bank of America, National Association.

      Effect of Termination

29.3   Upon the effective date of termination of this Agreement for any reason
whatsoever, the Loans, all unpaid accrued interest or fees and any other sum
then payable under this Agreement shall become immediately due and payable, the
Commitment and the Available Commitment of each Lender shall be reduced to nil
and each relevant Borrower shall immediately arrange for the cancellation of
each Guarantee or Letter of Credit then outstanding and shall deposit with the
Security Trustee with respect thereto a Supporting Letter of Credit or cash in
the same manner as contemplated in Clause 6.14 (Supporting Letter of Credit;
Cash Collateral). Notwithstanding the termination of this Agreement, until all
such sums are paid and performed in full, the Agent and the Lenders shall retain
all their rights and remedies hereunder and under all other Finance Documents.

30.   AMENDMENTS, WAIVERS AND REMEDIES       Amendments

30.1   Subject to the proviso to this Clause 30.1 (Amendments), the Agent may if
authorised by the Majority Lenders in writing (or to the extent expressly
authorised by the other provisions of this Agreement or any other document
entered into pursuant to this Agreement) on behalf of the Lenders amend or vary
the terms of or waive breaches of or defaults under, or otherwise excuse
performance of any provision of, or grant consents under, this Agreement or any
such other document. Any amendment, variation, waiver, release or consent
authorised under this Clause 30.1 (Amendments) and which is effected by the
Agent must be in writing and may be given subject to such conditions as the
person giving it may specify and shall be binding on all the parties to this
Agreement and the Agent shall be under no liability in respect thereof provided
that the consent of all the Lenders in writing shall be required in respect of:

  30.1.1   any increase in the Total Commitments or change in the Termination
Date;     30.1.2   any extension of the date for, or alteration in the amount or
currency of, any payment of principal, interest, fee or other amounts payable
under this Agreement;     30.1.3   any change in the rate at which interest is
payable under this Agreement;     30.1.4   the definition of “Majority Lenders”;
    30.1.5   any release or deferment of the granting or perfecting of an
encumbrance or any of the Collateral except in connection with any permitted
disposal of Equipment or any disposal permitted under Clause 16.3.2 (Disposals))
or any Security Interest or any guarantee or similar undertaking provided by any
person;

109



--------------------------------------------------------------------------------



 



  30.1.6   this Clause 30.1 (Amendments),

    and, in respect of a Bank Product, the consent of BofA and the other party
to that Bank Product alone shall be required in respect of any amendment,
variation, waiver, release or consent in respect of that Bank Product.

    Waivers

30.2   No failure to exercise, nor any delay in exercising, on the part of the
Agent, the Security Trustee or any Lender, any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of such
right or remedy or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

31.   PARTIAL INVALIDITY       If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction:

  (a)   it shall be ineffective only to that extent, without invalidating the
remainder of such Finance Document(s); and     (b)   neither the legality,
validity or enforceability of such provision under the law of any other
jurisdiction will in any way be affected or impaired thereby.

32.   NOTICES       General

32.1   Any demand, notice or other communication or document to be made or
delivered under or in connection with the Finance Documents shall be made or
delivered by fax or otherwise in writing and shall be treated as having been
served if served in accordance with Clause 32.2 (Mode of Service). Each demand,
notice, communication or other document to be made on or delivered to any party
to the Finance Documents may (unless that other person has by 10 business days’
written notice to the other specified another address or fax number) be made or
delivered to that other person at its registered office or the address or fax
number (if any) set out under its name at the end of this Agreement or, in the
case of a Transferee, at the end of the Transfer Certificate to which it is a
party as Transferee or, in the case of a Lender which is an assignee or other
successor of another Lender or former Lender, as notified to the Agent by the
assignee or other successor on or before the date it became a Lender.       Mode
of Service

32.2   Any demand, notice, communication or other document to be made or
delivered from or to an Obligor shall be delivered to, by or through the Agent.
Subject thereto, service of any demand, notice or other communication or
document to be made or delivered under the Finance Documents may be made:

  32.2.1   by leaving it at the address for service referred to in Clause 32.1
(General);     32.2.2   by sending it by pre-paid first class letter (or by
airmail if to or from an address outside the United Kingdom) through the post to
the address for service referred to in Clause 32.1 (General); or

110



--------------------------------------------------------------------------------



 



  32.2.3   by fax to the fax number of the recipient and so that any fax shall
be deemed to be in writing and, if it bears the signature of the server or its
authorised representative or agent, to have been signed by or on behalf of the
server.

      Deemed Service

32.3

  32.3.1   Any notice or other communication or document from an Obligor (or
Idea on its behalf) shall be irrevocable and shall not be effective until its
actual receipt by the Agent. Any other notice, demand or other communication or
document shall be served or treated as served at the following times:

  (a)   in the case of service personally or in accordance with Clause 32.2.1,
at the time of such service;     (b)   in the case of service by post, at 9.00
a.m. on the working day next following the day on which it was posted or, in the
case of service to or from an address outside the United Kingdom, at 9.00 a.m.
on the fourth day following the day on which it was posted; and     (c)   in the
case of service by fax, if sent before 9.00 am on a working day, at 11.00 a.m.
on the same day, if sent between 9.00 a.m. and 5.30 p.m. on a working day, two
hours after the time of such sending or, if sent after 5.30 p.m. on a working
day or on a day other than a working day, at 9.00 a.m. on the next following
working day.

  32.3.2   For the purposes of this Clause 32 (Notices) the term “working day”
shall mean a day (other than a Saturday or Sunday) upon which the recipient of
any demand, notice, communication or other document is normally open for
business in the country of its address for service referred to in Clause 32.1
(General) and references to any time of day shall be construed as references to
the time of day on such working day in that country.

    Proof of Service   32.4   In proving service of any demand, notice,
communication or other document served:

  32.4.1   by post, it shall be sufficient to prove that such demand, notice,
communication or other document was correctly addressed, full postage paid and
posted; and     32.4.2   by fax, it shall be sufficient to prove that the fax
was followed by such machine record as indicates that the entire fax was sent to
the relevant number.

33.   COUNTERPARTS       Each Finance Document may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.   34.   DUTCH
PARALLEL DEBT       Without prejudice to the provisions of this Agreement and
for the purpose of ensuring and preserving the validity and continuity of the
security rights granted and to be granted by any of the Obligors under or
pursuant to the Security Documents, each of the Beneficiaries hereby
acknowledges and consents to BMEBV and to any other Obligor incorporated or
established

111



--------------------------------------------------------------------------------



 



    under the laws of the Netherlands (each, a “Dutch Obligor”) that are at any
time party to any Security Document, undertaking to pay to Bank of America,
National Association, acting in its capacity as Security Trustee, amounts
(i) equal to the amounts due from time to time by the Obligors to the
Beneficiaries in respect of the Secured Obligations and (ii) due and payable at
the same time as the corresponding amounts in respect of the Secured Obligations
are or shall be due and payable (such payment undertaking and the obligations
and liabilities resulting therefrom being, the “Parallel Debt”). The
Beneficiaries hereby agree that the Parallel Debt is a claim of Bank of America,
National Association (in its capacity as Security Trustee) which is independent
and separate from, and without prejudice to, the claims of Beneficiaries in
respect of the Secured Obligations, and is not a claim which is held jointly
with the Beneficiaries provided that, to the extent any amounts are paid to Bank
of America, National Association under the Parallel Debt or that Bank of
America, National Association otherwise receives moneys in payment of the
Parallel Debt, the total amount due and payable in respect of the Secured
Obligations shall be decreased as if the said amounts were received directly in
payment of the outstanding Secured Obligations. Bank of America, National
Association, acting in its capacity as Security Trustee, hereby agrees to
transfer to the Agent for the benefit of the Beneficiaries all proceeds that it
receives or recovers from any Dutch Obligor in connection with any enforcement
action taken under or pursuant to any Security Document.

35.   LAW AND JURISDICTION       Law   35.1   This Agreement shall be governed
by, and construed in accordance with, English law.       Jurisdiction       35.2
      Submission

  35.2.1   Each Obligor irrevocably agrees for the benefit of the other parties
hereto that the courts of England shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Agreement and, for such purposes, irrevocably
submits to the jurisdiction of such courts.

      Forum

  35.2.2   Each Obligor irrevocably waives any objection which it might now or
hereafter have to the courts referred to in Clause 35.2.1 (Submission) being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this
Agreement and agrees not to claim that any such court is not a convenient or
appropriate forum.

      Service of process

  35.2.3   BMEH, BMEP and BMEBV each agree that the process by which any suit,
action or proceeding is begun may be served on it by being delivered in
connection with any suit, action or proceeding in England, to BMUK at its
registered office for the time being.

112



--------------------------------------------------------------------------------



 



      Other competent jurisdictions

  35.2.4   The submission to the jurisdiction of the courts referred to in
Clause 35.2.1 (Submission) shall not (and shall not be construed so as to) limit
the right of the other parties hereto, or any of them, to take proceedings
against any Obligor in any other court of competent jurisdiction nor shall the
taking of proceedings in any one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction, whether concurrently or not.

      Consent to enforcement

  35.2.5   Each Obligor hereby consents generally in respect of any legal action
or proceeding arising out of or in connection with this Agreement to the giving
of any relief or the issue of any process in connection with such action or
proceeding including, without limitation, the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

113



--------------------------------------------------------------------------------



 



SCHEDULE 1

LENDERS AND COMMITMENTS

         
Lender
  Commitment (£)
Bank of America, National Association
    50,000,000  
Lloyds TSB Commercial Finance Limited
    20,000,000  
Enterprise Finance Europe (UK) Limited
    6,000,000  
Total
    76,000,000  

114



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
[Note: this Schedule reflects the conditions precedent under the Agreement at
the time it was originally entered into. It does not reflect subsequent
documentation delivered pursuant to the Supplemental Agreements.]
A   Original documents to be collected by the Agent

1.   A certificate dated in the form appearing in Schedule 3 duly executed by
each Obligor with all required enclosures.   2.   The Debenture duly executed by
each Obligor and all other documents to be delivered pursuant thereto and notice
of the assignment of each of its Receivables Accounts and of the Policies (as
therein defined) having been given to, and acknowledged by, the bank at which
each such Receivables Account is to be maintained or, as appropriate, by the
relevant broker or insurer with which or through whom such Policy is placed.  
3.   All share certificates in respect of shares held by each Obligor and
charged pursuant to the Debenture together with instruments of transfer endorsed
in blank as required by the terms of the Debenture.   4.   Confirmation from
BMUK that the terms of all contracts or arrangements under which Inventory is
supplied to the Trading Companies on reservation of title terms have not been
amended since completion of the review thereof by the Agent during the
July/August 2002 audit.   5.   Utilisation Notice in respect of the first
Revolving Loan and any Swingline Loan in substantially the form set out in
Schedule 4 duly executed by the relevant Borrower.   6.   Policies of insurance,
including credit insurance, acceptable to the Agent with the name of the
Security Trustee endorsed as loss payee in respect of such policies as may be
specified by the Agent and acknowledgements of assignment in satisfactory terms
signed by underwriters of the insurance policies assigned by the Obligors
pursuant to the Debenture.   7.   In relation to each Obligor, details of each
of its clearing accounts and each (if any) of its Receivables Accounts.   8.  
An opinion of Dutch counsel addressed to the Agent as to, among other matters,
the entry into and performance by BMEP and BMEBV of the Finance Documents to
which they are a party and legal, valid, binding and enforceable nature of their
respective obligations thereunder.   9.   The Pro-Forma Balance Sheet of BMEP.  
10.   The Latest Projections.   11.   The Priority Agreement duly executed by
the parties thereto.   12.   A Warranty (in terms satisfactory to the Agent) by
BMUK as to the value of the Inventory and the Accounts of the Trading Companies
as at the Closing Date.   13.   A report by BMUK showing, in relation to the
Trading Companies, details of monthly ageings of accounts receivable, monthly
ageings of accounts payable and details of all preferential creditors and of
cash, if any, at bank as at 31 October 2002.

115



--------------------------------------------------------------------------------



 



14.   An undertaking issued by The Royal Bank of Scotland plc in favour of the
Security Trustee agreeing, on the terms and conditions therein set out, to
effect a daily cash sweep to the Security Trustee of all amounts standing to the
credit of the account therein described.

B  Evidence

1.   Evidence as to the discharge of all indebtedness and financing facilities
(other than Permitted Indebtedness) (including, without limitation, the
discharge in full of the Existing Facilities) of and encumbrances (other than
Permitted Encumbrances) over the assets of, any Group Company which may exist at
the date of this Agreement including, without limitation, all encumbrances
created by any Group Company in favour of National Westminster Bank Plc or The
Royal Bank of Scotland Commercial Services Limited or any of their Affiliates
other than the legal mortgage dated 31 October 2000 created by Bell
Microproducts Limited over the Chessington Property in favour of the existing
Chessington Mortgagee.   2.   BMUK shall have paid (to the extent then payable)
all fees payable on the date of this Agreement including all fees and expenses
of the Agent’s legal advisers in connection with any of the Finance Documents
and the transactions contemplated thereby.   3.   The Agent being satisfied that
the ageing profile and turnover of Accounts and Inventory has not deteriorated
as against their ageing profile and turnover at the time of the audit thereof by
the Agent.   4.   There shall have occurred no material adverse change in the
business or financial condition of any Borrower, any Obligor or the Group (taken
as a whole) or in the Collateral since the date of the Pro Forma Balance Sheet
and the Group has met the financial performance projections contained in the
Latest Projections, and the Agent has received a certificate of BMUK’s chief
executive officer to such effect.   5.   After taking into account any Revolving
Loans or Swingline Loans to be made on the Closing Date and any Letters of
Credit or Guarantees issued or to be issued on the Closing Date and with all the
obligations of the Borrowers being current there shall be remaining an Available
Revolving Facility Amount of at least £5,000,000.   6.   Evidence satisfactory
to the Agent that there has been no change to the legal structure of Group since
1 June 2002 and that the Adjusted Tangible Net Worth of BMEP is not less than
EUR18,467,000.   7.   Evidence that BMUK has agreed to act as the agent of BMEP
and BMEBV for the service of process in England.

116



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF OBLIGOR’S CERTIFICATE

     
From:
  [Obligor’s name and address]
 
   
To:
  Bank of America, National Association
 
  Business Capital, Portfolio Management
 
  5 Canada Square
 
  London, E14 5AQ
 
  as Agent for and on behalf of the Lenders
 
   
Attention:
  Lee Masters

Credit Agreement dated 2 December 2002 and made between, among others, Ideal
Hardware Limited and Bell Microproducts Europe Export Limited as Original
Borrowers, Bank of America, National Association as Agent, Arranger, Issuer,
Swingline Lender and Security Trustee and the Lenders named therein (as amended
from time to time the “Credit Agreement”).
This certificate is provided for the purposes of the Credit Agreement. Unless
stated otherwise, terms defined in the Credit Agreement shall have the same
meanings in this certificate. We [     ], and [     ], the secretary and a
director respectively of the [relevant Obligor] hereby certify that:

1   The copy or copies delivered herewith:   1.1   of the memorandum and
articles of association, certificate of incorporation and certificate(s) of
incorporation on change of name (if any) of [relevant Obligor] marked “A”;   1.2
  of a resolution of the board of directors of [relevant Obligor] approving the
execution and delivery of the Finance Documents to which it is party and the
performance of its obligations thereunder and authorising a named person or
persons to sign such Finance Documents and any documents to be delivered by
[relevant Obligor] pursuant thereto marked “B”;   1.3   marked “C”, being copies
of each law, decree, consent, licence, approval, registration or declaration as
is, in the opinion of local counsel to the Agent, necessary to render the
Finance Documents to which it is a party valid, legally binding and enforceable
and to make each of them admissible in evidence in England and Wales and, if
different, the [relevant Obligor’s] jurisdiction of incorporation and any
jurisdiction in which any of its assets may be situated and to enable [relevant
Obligor] to perform its obligations under such Finance Documents;   1.4  
[marked “D”, being copies of each Environmental Licence held by [relevant
Obligor];]   1.5   [marked “E”, being copies of each policy of insurance
maintained by each Borrower and each other [Obligor] [Group Company];]*   1.6  
[marked “F” are copies of each of the Material Contracts as may be required by
the Agent; and]*   1.7   [of the register of members and directors and secretary
of [relevant Obligor] marked “G”],

are in each such case true, complete and up to date copies of the originals.

117



--------------------------------------------------------------------------------



 



2   The persons whose names are listed below have been authorised on behalf of
the [relevant Obligor], and pursuant to the board resolution described above to
execute the Finance Documents to which [relevant Obligor] is party and any
documents or notices to be delivered by [relevant Obligor] pursuant thereto and
the signatures set opposite their names are their true signatures:

             
Name of Signatory
      Signature    
 
           
 
     
 
   
 
           
 
           
 
           
 
     
 
   
 
           
 
           
 
           
 
     
 
   
 
           
 
           
 
           
 
     
 
   
 
           
 
           

             
 
     
 
   
 
           
Secretary
           
 
           
Name:
      Date    
 
           
 
     
 
   
 
           
Director
           
 
           
Name:
      Date    

[relevant Obligor]
 
*BMUK’s certificate only

118



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORM OF UTILISATION NOTICE

     
From:
  [relevant Borrower]
 
   
To:
  Bank of America, National Association
 
  Business Capital, Portfolio Management
 
  5 Canada Square
 
  London, E14 5AQ
 
  as Agent for and on behalf of the Lenders

Dear Sirs,

1   We refer to the agreement (as from time to time amended, varied,
supplemented, novated or replaced, the “Credit Agreement”) dated 2 December 2002
and made between, among others, ourselves as Borrower, yourselves as the Agent,
Arranger and Security Trustee and the Lenders therein referred to. Terms defined
in the Credit Agreement have the same meanings in this notice.

2   We hereby give you irrevocable and unconditional notice that, pursuant to
the Credit Agreement and on [date of proposed Loan/issue of Letter of
Credit/issue of Guarantee], we wish to:

2.1   borrow a Swingline Loan [in the amount of £   ] [in the Original Sterling
Amount of £   ] [in [specify agreed Foreign Currency]];

2.2   borrow a [Reference Rate/LIBOR] Revolving Loan [in the amount of £   ] [in
the Original Sterling Amount of £   ] [in [specify agreed Foreign Currency]]
having an initial Interest Period of [     ] months;

2.3   [have a Letter of Credit issued in favour of [     ] for [£   /other
currency amount] maturing not later than [     ] and in respect of [specify
details]];

2.4   [have a Guarantee issued in favour of [     ] for [£   /other currency
amount] maturing not later than [     ] and in respect of [specify details]],

[in each case] upon the terms and subject to the conditions contained in the
Credit Agreement.

3   We confirm that, as at today’s date, the representations set out in clauses
14.1 and 14.2 of the Credit Agreement are true and that no Default has occurred
or is foreseen by us.

Yours faithfully,
                                        
for and on behalf of
[Borrower]

119



--------------------------------------------------------------------------------



 



SCHEDULE 5
MANDATORY COST FORMULAE

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3.   The Additional Cost Rate for any Lender lending from a Facility Office in a
participating member state will be the percentage notified by the Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

4.   The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Agent as follows:

4.1   in relation to a sterling Loan:                (FORMULA)
[f41078f4107801.gif]   4.2   in relation to a Loan in any currency other than
sterling:                (FORMULA) [f41078f4107802.gif]

Where:

A   is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.   B   is the percentage rate of interest (excluding the
Margin and the Mandatory Cost and, if the Loan is an unpaid sum, the additional
rate of interest specified in clause 18.3) payable for the relevant Interest
Period on the Loan.   C   is the percentage (if any) of Eligible Liabilities
which that Lender is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.   D   is the percentage rate per
annum payable by the Bank of England to the Agent on interest bearing Special
Deposits.

120



--------------------------------------------------------------------------------



 



     
E
  is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:       “Eligible Liabilities” and
“Special Deposits” have the meanings given to them from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.       “Fees Rules” means the rules on periodic fees contained in the
FSA Supervision Manual or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits;
and       “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A. 1 Deposit Acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate; and       “Tariff Base” has the meaning given to it,
and will be calculated in accordance with, the Fees Rules.   6.   In application
of the above formulae, A, B, C and D will be included in the formulae as
percentages (ie 5 per cent will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Agent the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.   8.   Each Lender shall supply any information required
by the Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information in writing on or prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of its Facility
Office; and     (b)   any other information that the Agent may reasonably
require for such purpose.

    Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.   9.   The percentages or
rates of charge of each Lender for the purpose of A, C and E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraph 7 above and on the assumption that, unless a Lender notifies the Agent
to the contrary, each Lender’s obligations in relation to cash ratio deposits,
Special Deposits and the Fees Regulations are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.   10.   The Agent shall have no liability
to any person if such determination results in an Additional Cost Rate which
over or under compensates any Lender and shall be entitled to assume that the

121



--------------------------------------------------------------------------------



 



    information provided by any Lender pursuant to paragraphs 3 and 7 above is
true and correct in all respects.   11.   The Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender pursuant to paragraphs 3 and 7 above.   12.   Any
determination by the Agent pursuant to this Schedule is in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.   13.   The Agent may from time to time, after
consultation with BMUK and the Lenders, determine and notify all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements form time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces al or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

122



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF TRANSFER CERTIFICATE

     
To:
  Bank of America, National Association
 
  Business Capital, Portfolio Management
 
  5 Canada Square
 
  London, E14 5AQ
 
  as Agent for the Beneficiaries

TRANSFER CERTIFICATE
relating to the agreement (as from time to time amended, varied, supplemented,
novated or replaced, the “Credit Agreement”) dated 2 December 2002 and made
between (1) Ideal Hardware Limited and Bell Microproducts Europe Export Limited
(as Original Borrowers), (2) BM Europe Partners CV, (3) Bell Microproducts
Europe B.V., (4) Bank of America National Association (as Arranger, Issuer,
Swingline Lender, Agent and Security Trustee) and (5) certain banks and
financial institutions (as Lenders). Terms defined in the Agreement have the
same meanings in this Transfer Certificate.

1   [Transferor] (the “Lender”) hereby confirms the accuracy of the summary of
its participation in the Agreement set out in the Schedule below and requests
[Transferee] (the “Transferee”) to accept and procure the transfer to the
Transferee of such part of such participation specified in the Schedule by
counter-signing and delivering this Transfer Certificate to the Agent at its
address for the service of notices specified in the Agreement.   2   The
Transferee hereby requests the Agent to accept this Transfer Certificate as
being delivered to the Agent pursuant to and for the purposes of clause 28.4 of
the Agreement so as to take effect in accordance with the terms thereof on the
business day following the date of receipt by it of this Transfer Certificate or
(if later) on [specify date of transfer] subject only to the provisions of the
Agreement.   3   The Transferee confirms that it has received from the Lender a
copy of the Agreement together with such other documents and information as it
has required in connection with this transaction and that it has not relied and
will not hereafter rely on the Lender to check or enquire on its behalf into the
adequacy, accuracy or completeness of any such documents or information or the
reasonableness of any representation, warranty, statement, projection or
assumption contained therein or into the legality, validity, effectiveness,
enforceability or admissibility in evidence of any such documents or information
and further agrees that it has not relied and will not hereafter rely on the
Lender to assess or keep under review on its behalf the business/operations,
financial condition, prospects, creditworthiness, status or affairs of any
Borrower or any other Obligor.   4   The Transferee hereby undertakes with the
Lender and each of the other parties to the Agreement that it will perform in
accordance with their terms all those obligations which by the terms of the
Agreement will be assumed by it after delivery of this Transfer Certificate to
the Agent and satisfaction of the conditions (if any) subject to which this
Transfer Certificate is expressed to take effect.   5   The Lender makes no
representation or warranty and assumes no responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any document delivered pursuant thereto and assumes no
responsibility for the financial condition of any of the Obligors or any other
party to the Finance Documents or for the performance and observance by any of
the Obligors or any other such party of any of its obligations under any of the
Finance Documents or any document delivered pursuant thereto and any and all
such conditions and warranties, whether express or implied by law or otherwise,
are hereby excluded.

123



--------------------------------------------------------------------------------



 



6   The Lender gives notice that nothing in this Transfer Certificate or in any
of the Finance Documents (or any document delivered pursuant thereto) shall
oblige the Lender (i) to accept a re-transfer from the Transferee of the whole
or any part of its rights and obligations under the Agreement transferred
pursuant to this Transfer Certificate or (ii) to support any losses directly or
indirectly sustained or incurred by the Transferee by reason of the failure by
any of the Obligors or any other party to the Finance Documents (or any document
delivered pursuant thereto) to perform or comply with its obligations under any
of the Finance Documents or any such document. The Transferee hereby
acknowledges the absence of any such obligation as is referred to in (i) and
(ii) above.   7   The Transferee confirms that its Facility Office and address
for notices for the purposes of the Agreement are as set out in the Schedule.  
8   The Transferee undertakes to pay to the Agent for its own account a transfer
fee of £2,000 as provided in clause 28.7.2 of the Agreement.   9   This Transfer
Certificate and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with English law.

AS WITNESS the hands of the authorised signatories of the parties hereto on the
date appearing below.

124



--------------------------------------------------------------------------------



 



THE SCHEDULE

      Commitment   Portion Transferred

          Lender’s participation in Loans   Repayment Date   Portion Transferred

     
[Lender]
  [Transferee]
 
   
By:
  By:
 
   
Date:
  Date:

Administrative Details of Transferee

         
Facility Office:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
Contact Name:
       
 
 
 
   
Account for payments:
       
 
 
 
   
Telephone:
       
 
 
 
   
Fax:
       
 
 
 
   

125



--------------------------------------------------------------------------------



 



SCHEDULE 7
THE DORMANT COMPANIES AND THE GUARANTORS

     
PART 1
   
 
   
THE DORMANT COMPANIES
   
 
   
Company
  Company Number
 
   
Bell Microproducts AB
  (in liquidation)
 
   
Ideal Hardware Limited
  4079671
 
   
OpenPSL Holdings Limited
  3591250
 
   
OpenPSL Limited
  3574533
 
   
Open Computing Limited
  2642536
 
   
PART 2
   
 
   
THE GUARANTORS
   
 
   
THE SECURED GUARANTORS
   
 
   
Company
  Company Number
 
   
Bell Microproducts Limited
  03969946
 
   
Bell Microproducts Europe Export Limited
  03711148
 
   
Bell Microproducts Europe BV
  4064633
 
   
Bell Microproducts (US) Limited
  5305904
 
   
THE UNSECURED GUARANTORS
   
 
   
Bell Microproducts Europe (Holdings) BV
  39087200
 
   
Bell Europe Partners CV
   
 
   
Bell Microproducts S.a.r.l (a company incorporated under the laws of France)
  43474497500013
 
   
Bell Microproducts BVBA (a company incorporated under the laws of Belgium)
  0474128872
 
   
Bell Microproducts S.r.l (a company incorporated under the laws of Italy)
  13456670150

126



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF ACCESSION NOTICE

     
To:
  Bank of America, National Association
 
  Business Capital, Portfolio Management
 
  5 Canada Square
 
  London, E14 5AQ
 
  as Agent for the Beneficiaries
 
   
From:
  [Group Company] and [BMUK]

Dated:
Dear Sirs
Credit Agreement dated 2 December 2002 and made between, among others, Ideal
Hardware Limited and Bell Microproducts Europe Export Limited (as Original
Borrowers), Bank of America, National Association as (Agent, Arranger, Swingline
Lender, Issuer and Security Trustee) and the Lenders named therein (as amended
and restated from time to time, the “Credit Agreement”).

1   [Group Company] agrees to become an [Additional Borrower] [Unsecured
Guarantor] and to be bound by the terms of the Credit Agreement as an
[Additional Borrower] [Unsecured Guarantor] pursuant to clause 3 of the Credit
Agreement. [Group Company] is a company duly incorporated under the laws of
[name of relevant jurisdiction].   2   [Group Company’s] administrative details
are as follows:

Address:
Fax No.:
Attention:

3   This letter is governed by English law.

[This Accession Notice is entered into as a deed.]
[BMUK] [relevant Group Company]

127



--------------------------------------------------------------------------------



 



SCHEDULE 9
DOCUMENTS TO ACCOMPANY ACCESSION NOTICE OR SUPPLEMENTAL DEED

1   A copy, certified a true copy by a duly authorised officer of the proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company], of the
constitutive documents of such proposed [Additional Borrower] [Unsecured
Guarantor] [Charging Company].   2   A copy, certified a true copy by a duly
authorised officer of the proposed [Additional Borrower] [Unsecured Guarantor]
[Charging Company], of a board resolution of such proposed [Additional Borrower]
[Unsecured Guarantor] [Charging Company] approving the execution and delivery of
a [Accession Notice] [Supplemental Deed], the accession of such proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company] to [this
Agreement] [the Debenture] and the performance of its obligations under the
Finance Documents and authorising a person or persons (specified by name or
office) on behalf of such proposed [Additional Borrower] [Unsecured Guarantor]
[Charging Company] to execute and deliver such [Accession Notice] [Supplemental
Deed], any other Finance Document and any other documents to be delivered by
such proposed [Additional Borrower] [Unsecured Guarantor] [Charging Company]
pursuant hereto or thereto.   3   A certificate of a duly authorised officer of
the proposed [Additional Borrower] [Unsecured Guarantor] [Charging Company]
setting out the names and signatures of the person or persons mentioned in the
resolution referred to in paragraph 2 above.   4   A certificate addressed to
the Agent signed by two authorised signatories of the proposed [Additional
Borrower] [Unsecured Guarantor] [Charging Company] stating that the execution by
such proposed [Additional Borrower] [Unsecured Guarantor] [Charging Company] of
the [Accession Notice] [Supplemental Deed] and the performance of such proposed
[Additional Borrower] [Unsecured Guarantor] [Charging Company] of its
obligations hereunder and thereunder are within its corporate powers, have been
duly approved by all necessary corporate action and will not cause any limit or
restriction on any of its powers (whether imposed by law, decree, rule,
regulation, its constitutive documents or agreement or otherwise) or on the
right or ability of its directors to execute such powers, to be exceeded or
breached.   5   A copy of its latest audited financial statements.   6   Such
legal opinion(s) of counsel to the Agent as the Agent may require, in a form
satisfactory to the Agent.   7   [In connection with the acquisition of any
company where such company or any of its Subsidiaries accedes as a Charging
Company to the Debenture or otherwise executes a Security Document (such person
thus becoming an “Obligor”):   7.1   a certificate addressed to the Agent from
the Auditors confirming in the context of section 155(2) Companies Act 1985
that:

  7.1.1   in their opinion such Obligor had positive net assets as defined in
section 154(2) Companies Act 1985;     7.1.2   they are not aware of anything to
indicate that the decision of the directors of such Obligor not to make a
provision in relation to the giving of financial assistance represented by the
execution of each such Security Document to which it is a party has not been
made on fair and reasonable grounds; and

128



--------------------------------------------------------------------------------



 



  7.1.3   the giving of such financial assistance by such Obligor would not
cause those net assets to be reduced,

7.2   in each such case dated as at the date of the giving of such financial
assistance;   7.3   a statutory declaration by all of the directors of such
Obligor as required by Section 155(6) Companies Act 1985 in relation to such
financial assistance, such statutory declaration to be in the prescribed form
and having attached thereto the report addressed by the Auditors complying with
the provisions of Section 156(4) Companies Act 1985;   7.4   a copy, certified
by a duly authorised officer of such Obligor as being a true copy, of the
resolution of its board of directors approving the matters and things required
to be done by it pursuant to this paragraph 8 and in particular the giving of
such financial assistance.]*   8   Such other documents or evidence relating to
such proposed [Additional Borrower] [Unsecured Guarantor] [Charging Company] as
the Agent may reasonably require.

 

*   This paragraph only applies where a company being acquired (or one or more
of its Subsidiaries) is acceding to the Debenture or otherwise executing a
Security Document to secure borrowings raised for its acquisition.

129



--------------------------------------------------------------------------------



 



SCHEDULE 10
THE MATERIAL CONTRACTS

          Description of Agreement   Date   Parties
Microsoft OEM Distributor Channel Agreement
  1 July 2007   (1) BMUK (2) Microsoft Ireland Operations Ltd
 
       
Europe Authorised Distributor Agreement
  11 April 2006   (1) BMUK (2) Seagate Technology International
 
       
International Distributor Agreement
  27 December 2002   (1) Bell Microproducts Inc (2) Western Digital Technologies
Inc
 
       
Authorised Distributor Agreement
  7 June 2005   (1) BMUK (2) Symantec Limited
 
       
Logistic Service Partner Agreement
  4 January 2007   (1) BMUK (2) Hewlett-Packard Ltd.
 
       
Channel Development Partner Agreement
  4 January 2007   (1) BMUK (2) Hewlett-Packard Ltd.
 
       
Value Added International Distribution Agreement
  4 October 2004   (1) BMUK (2) McAfee Ireland Limited
 
       
IBM Business Partner Agreement
  5 February 2003   (1) BMUK (2) IBM United Kingdom Limited

130



--------------------------------------------------------------------------------



 



          THE ORIGINAL BORROWERS    
 
        SIGNED for and on behalf of   ) IDEAL HARDWARE LIMITED1   )
by:
       
 
       
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  020 8286 5588     Attention: Nick Lee/Helen Hancock    
 
        SIGNED for and on behalf of   ) BELL MICROPRODUCTS EUROPE   ) EXPORT
LIMITED   )
by:
       
 
       
Address:
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  020 8286 5588     Attention: Nick Lee/Helen Hancock    
 
        THE DUTCH OBLIGORS    
 
        SIGNED for and on behalf of   ) BM EUROPE PARTNERS C.V.   )
by:
       
 
       
Address:
  c/o Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  020 8286 5588     Attention: Nick Lee/Helen Hancock    
 
        SIGNED for and on behalf of   ) BELL MICROPRODUCTS   ) EUROPE BV   )
by:
       
 
       
Address:
  c/o Fountain Court    
 
  Cox Lane    
 
  Chessington    
 
  Surrey KT9 1SJ    
Fax:
  020 8286 5588     Attention: Nick Lee/Helen Hancock    

 

1   Now called “Bell Microproducts Limited”

131



--------------------------------------------------------------------------------



 



          THE AGENT    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management
 
        THE ARRANGER    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management
 
        THE SECURITY TRUSTEE    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management
 
        THE SWINGLINE LENDER    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management

132



--------------------------------------------------------------------------------



 



          THE ISSUER    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management
 
        THE LENDERS    
 
        SIGNED for and on behalf of   ) BANK OF AMERICA,   ) NATIONAL
ASSOCIATION   )
by:
       
 
       
Address:
  5 Canada Square    
 
  London, E14 5AQ    
Fax:
  020 7174 6400     Attention: Business Capital, Portfolio Management

133